Exhibit 10(ss)

 

--------------------------------------------------------------------------------

 

MASTER LEASE FINANCING AGREEMENT

 

Dated as of

 

December 29, 2004

 

Between

 

GENERAL ELECTRIC CAPITAL CORPORATION,

FOR ITSELF AND AS AGENT FOR CERTAIN PARTICIPANTS,

 

Lessor

 

and

 

FIRST AMERICAN TITLE INSURANCE COMPANY,

 

Lessee

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

MASTER LEASE FINANCING AGREEMENT

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

  

LEASING

   1

2.

  

TERM, RENT AND PAYMENT

   2

3.

  

TAXES

   3

4.

  

DELIVERY, USE AND OPERATION

   4

5.

  

MAINTENANCE

   5

6.

  

INSURANCE

   5

7.

  

LOSS OR DAMAGE

   6

8.

  

REPORTS

   6

9.

  

END OF LEASE OPTIONS

   7     

(a) Purchase.

   7     

(b) Return.

   8     

(c) Extension.

   9     

(d) Renewal

   9     

(e) Notice of Election

   9

10.

  

DEFAULT; REMEDIES

   9

11.

  

ASSIGNMENT

   11

12.

  

INDEMNIFICATION

   13

13.

  

OWNERSHIP FOR TAX PURPOSES; GRANT OF SECURITY INTEREST; USURY SAVINGS

   15

14.

  

REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSEE

   16

15.

  

CHOICE OF LAW; JURISDICTION

   17

16.

  

[INTENTIONALLY OMITTED]

   18

17.

  

CHATTEL PAPER

   18

18.

  

MISCELLANEOUS

   18

19.

  

DEFINITIONS

   22

 

EXHIBIT NO. 1 – EQUIPMENT SCHEDULE

ANNEX A – DESCRIPTION OF EQUIPMENT

ANNEX B – BILL OF SALE

ANNEX C – CERTIFICATE OF ACCEPTANCE

ANNEX D – RETURN PROVISIONS

ANNEX E – FINANCIAL TERMS

ANNEX F – ESTOPPEL/WAIVER AGREEMENT

EXHIBIT NO. 2 – EQUIPMENT SUBLEASE AGREEMENT

EXHIBIT NO. 3 – CORPORATE GUARANTY

 

i



--------------------------------------------------------------------------------

MASTER LEASE FINANCING AGREEMENT

 

THIS MASTER LEASE FINANCING AGREEMENT (“Agreement”) is made as of the 29th day
of December, 2004, between GENERAL ELECTRIC CAPITAL CORPORATION, FOR ITSELF AND
AS AGENT FOR CERTAIN PARTICIPANTS, with an office at 401 Merritt Seven, Suite
23, Norwalk, Connecticut 06851-1177 (hereinafter called, together with its
successors and assigns, if any, “Lessor”), and FIRST AMERICAN TITLE INSURANCE
COMPANY, a California corporation with its mailing address and chief place of
business at 1 First American Way, Santa Ana, California 92707 (hereinafter
called “Lessee”).

 

WITNESSETH:

 

1. LEASING:

 

(a) This Agreement shall be effective from and after the date of execution
hereof. Subject to the terms and conditions set forth below, Lessor agrees to
purchase from and lease to Lessee, and Lessee agrees to sell to and lease from
Lessor, the Equipment described in Annex A to any schedule delivered pursuant
hereto in substantially the form attached hereto as Exhibit No. 1 (“Schedule”).
Terms defined or specified in a Schedule and not otherwise defined herein shall
have the meanings ascribed to them in such Schedule. Certain definitions are
provided in Section 19 hereof.

 

(b) Subject to the terms and conditions hereof, Lessor agrees to purchase the
Equipment from Lessee and to lease the same to Lessee under a Schedule. Lessor’s
obligation to purchase and lease any Equipment shall be subject to consummation
of the sale of certain participation interests by Lessor to the Participants
with respect to this transaction, and receipt by Lessor, on or prior to the
earlier of the Basic Term Commencement Date or Last Delivery Date specified in
the Schedule with respect to such Equipment, of each of the following documents
in form and substance satisfactory to Lessor: (i) the Schedule relating to the
Equipment then to be leased hereunder (which Equipment shall be acceptable to
Lessor), (ii) an executed Bill of Sale from Lessee with respect to the Equipment
then to be leased hereunder, in the form of Annex B to the applicable Schedule
(“Bill of Sale”), in favor of Lessor, (iii) Uniform Commercial Code financing
statements duly authorized by Lessee, describing the Equipment then to be leased
hereunder and any Additional Collateral, as reasonably may be required by
Lessor, together with Uniform Commercial Code lien search reports with respect
to Lessee confirming that such Equipment and Additional Collateral is not then
subject to a security interest perfected by the filing of Uniform Commercial
Code financing statement against Lessee, or Uniform Commercial Code statements
of termination or partial release, as applicable, with respect to any such
security interests then having been filed with respect to such Equipment and
Additional Collateral, (iv) evidence of insurance which complies with the
requirements of Section 6 hereof, (v) an appraisal in form and substance, and by
an appraiser, satisfactory to Lessor, with respect to the Equipment then to be
leased hereunder, (provided, however, that such appraisal shall not be required
with respect to any item of the Equipment which was acquired new and unused by
Lessee within ninety (90) days of the Basic Term Commencement Date with respect
to such Equipment; the “New Equipment”), (vi) copies of the invoices from the
vendor (if applicable) with respect to the New Equipment, and evidence of
payment of such invoices, (vii) a Corporate Guaranty in substantially the form
attached hereto as Exhibit No. 3 (“Guaranty”), duly executed by The First
American Corporation (“Guarantor”), and (viii) such opinions, certificates and
other documents as Lessor may reasonably request. Simultaneously with the
execution of the Bill of Sale, Lessee shall also execute a Certificate of
Acceptance, in the form of Annex C to the applicable Schedule, covering all of
the Equipment described in the Bill of Sale. Upon execution by Lessee of any
Certificate of Acceptance, the Equipment described thereon shall be deemed to
have been delivered to, and irrevocably accepted by, Lessee for lease hereunder.

 

(c) The amount to be paid by Lessor with respect to any item of the Equipment
shall be not more than the appraised value of such item of the Equipment;
provided, however that the amount to be paid by Lessor with respect to any item
of the New Equipment shall be the invoice price of such item of the Equipment.



--------------------------------------------------------------------------------

(d) LESSEE ACKNOWLEDGES THAT IT HAS SELECTED THE EQUIPMENT WITHOUT ANY
ASSISTANCE FROM LESSOR, ANY OTHER AFFECTED PARTY, OR ANY OF THEIR RESPECTIVE
AGENTS OR EMPLOYEES. NONE OF LESSOR OR ANY OTHER AFFECTED PARTY MAKES, HAS MADE,
OR SHALL BE DEEMED TO MAKE OR HAVE MADE, ANY WARRANTY OR REPRESENTATION, EITHER
EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO THE EQUIPMENT LEASED
HEREUNDER OR ANY COMPONENT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR
WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, SAFETY,
PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT, OR TITLE. All such risks, as
between Lessor or any other Affected Party and Lessee, are to be borne by
Lessee. Without limiting the foregoing, none of Lessor or any other Affected
Party shall have any responsibility or liability to Lessee or any other Person
with respect to any of the following (i) any liability, loss or damage caused or
alleged to be caused directly or indirectly by any Equipment, any inadequacy
thereof, any deficiency or defect (latent or otherwise) therein, or any other
circumstance in connection therewith; (ii) the use, operation or performance of
any Equipment or any risks relating thereto; (iii) any interruption of service,
loss of business or anticipated profits or consequential damages resulting from
the Equipment; or (iv) the delivery, operation, servicing, maintenance, repair,
improvement or replacement of any Equipment. If, and so long as, no Default
exists under this Agreement, Lessee shall be, and hereby is, authorized during
the Term to assert and enforce, at Lessee’s sole cost and expense, from time to
time, in the name of and for the account of Lessor and/or Lessee, as their
interests may appear, whatever claims and rights Lessor may have against any
supplier of the Equipment.

 

(e) Each Schedule shall pertain to Equipment having an aggregate Capitalized
Lessor’s Cost of not less than $54,000,000. There shall be not more than two (2)
Schedules in the aggregate. Lessee shall deliver to Lessor all of the documents
and instruments required pursuant to Section 1(b) hereof not less than two (2)
Business Days prior to the requested funding of a Schedule. Lessor’s obligation
to purchase and lease the Equipment shall be subject to there then being no
Default or event which, with the giving of notice or the lapse of time, or both,
would become a Default hereunder. All fundings of Equipment hereunder shall be
completed on or before December 31, 2004.

 

2. TERM, RENT AND PAYMENT:

 

(a) The rent payable hereunder (the “Rent”) and Lessee’s right to use any
Equipment shall commence on the date of execution by Lessee of the Certificate
of Acceptance for such Equipment (the “Basic Term Commencement Date”). The term
of this Agreement (the “Term”) as to any Equipment shall be the period specified
in the applicable Schedule for such Equipment; provided that the term of all
Schedules shall end on the same date. If any Term is extended or renewed, the
word “Term” shall be deemed to refer to all extended or renewed terms, and all
provisions of this Agreement shall apply during any extended or renewed terms,
except as otherwise may be specifically provided in writing. The maximum Term,
including all renewals and any extension, shall not exceed five (5) years.

 

(b) Rent shall be paid to Lessor by wire transfer of immediately available funds
at or before 1:00 p.m. New York City time, to: Deutsche Bank, New York, New
York, ABA No. 021-001-033, Account No. 50-202-962, Reference: FATICO; or to such
other account as Lessor may direct in writing; and shall be effective upon
receipt. Payments of Rent shall be paid quarterly in arrears in the amount set
forth in, and due in accordance with, the provisions of the applicable Schedule.
In no event shall any Rent payments be refunded to Lessee. If Rent is not paid
within three (3) Business Days of its due date, Lessee agrees to pay a late
charge of Five Cents ($0.05) per dollar on, and in addition to, the amount of
such Rent but not exceeding the Maximum Lawful Rate, if any.

 

(c) THIS AGREEMENT IS A NET LEASE. LESSEE’S OBLIGATION TO PAY RENT AND OTHER
AMOUNTS DUE HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL. LESSEE SHALL NOT BE
ENTITLED TO ANY ABATEMENT OR REDUCTIONS OF, OR SET-OFFS AGAINST, SAID RENT OR
OTHER AMOUNTS, INCLUDING, WITHOUT LIMITATION, THOSE ARISING OR ALLEGEDLY ARISING
OUT OF CLAIMS (PRESENT OR FUTURE, ALLEGED OR ACTUAL, AND

 

2



--------------------------------------------------------------------------------

INCLUDING CLAIMS ARISING OUT OF STRICT LIABILITY IN TORT OR NEGLIGENCE OF LESSOR
OR ANY OTHER AFFECTED PARTY) OF LESSEE AGAINST LESSOR OR ANY OTHER AFFECTED
PARTY UNDER THIS AGREEMENT OR OTHERWISE. THIS AGREEMENT SHALL NOT TERMINATE AND
THE OBLIGATIONS OF LESSEE SHALL NOT BE AFFECTED BY REASON OF ANY DEFECT IN OR
DAMAGE TO, OR LOSS OF POSSESSION, USE OR DESTRUCTION OF, ANY EQUIPMENT FROM
WHATSOEVER CAUSE. IT IS THE INTENTION OF THE PARTIES THAT RENTS AND OTHER
AMOUNTS DUE HEREUNDER SHALL CONTINUE TO BE PAYABLE IN ALL EVENTS IN THE MANNER
AND AT THE TIMES SET FORTH HEREIN UNLESS THE OBLIGATION TO DO SO SHALL HAVE BEEN
TERMINATED PURSUANT TO THE EXPRESS TERMS HEREOF.

 

3. TAXES:

 

(a) Lessee shall have no liability for taxes imposed by the United States of
America or any State or political subdivision thereof or of any other taxing
authority which are on or measured by the net income of Lessor (except with
respect to any indemnification or reimbursement obligation of Lessee hereunder
which is expressly stated to be on an after-tax basis). Lessee shall report (to
the extent that it is legally permissible) and pay promptly, and Lessee shall
indemnify and hold harmless Lessor and each other Affected Party from and
against, all other taxes, fees and assessments due, imposed, assessed or levied
against any Equipment (or the purchase, ownership, delivery, leasing,
possession, use or operation thereof), any Additional Collateral, this Agreement
(or any rentals or receipts hereunder), any Schedule, Lessor, any other Affected
Party or Lessee by any foreign, Federal, state or local government or taxing
authority during or related to the term of this Agreement (or prior to the date
of this Agreement in the case of Taxes imposed, assessed or levied against the
Equipment or Additional Collateral or the leasing, possession or use thereof),
including, without limitation, all license and registration fees, and all sales,
use, personal property, excise, gross receipts, franchise, stamp or other taxes,
imposts, duties and charges, together with any penalties, fines or interest
thereon (all hereinafter called “Taxes”). Lessee shall (i) reimburse Lessor and
each other Affected Party (on an after-tax basis) upon receipt of written
request for reimbursement for any Taxes charged to or assessed against Lessor or
such other Affected Party, (ii) on request of Lessor or such other Affected
Party, submit written evidence of Lessee’s payment of Taxes, (iii) on all
reports or returns show the ownership of the Equipment by Lessee, and (iv) send
a copy thereof to Lessor. (b) Lessee may elect, by written notice delivered to
Lessor, to contest the assessment, amount or obligation to pay any Taxes;
provided, however, such contest pursuant to this Section 3(b) shall be permitted
only so long as and provided that: (i) no Default has occurred and is
continuing, (ii) such written notice is delivered by Lessee to Lessor not less
than five (5) Business Days prior to the date such Taxes are due and payable
without penalty or interest, (iii) such contest is conducted by Lessee in good
faith and in a diligent manner, by appropriate and legally constituted judicial
and administrative proceedings, at the sole cost and expense of Lessee, (iv) the
collection and enforcement of such Taxes is suspended during the pendency of
such proceedings, or Lessee shall have posted a bond or provided security
satisfactory to the relevant taxing authority that results in the suspension of
the collection and enforcement of such Taxes, (v) such contest does not involve,
in the reasonable opinion of Lessor or its legal counsel, any risk of imposition
of civil or criminal liability, or a risk of sale, forfeiture or loss of, or the
creation of any Lien (other than a Permitted Lien) on, any Equipment or
Additional Collateral, title thereto, or any interest therein, or any interest
in or under this Agreement; and (vi) such contest shall not diminish, impair or
otherwise affect the obligations of Lessee under this Agreement or any other
Document. All costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by Lessor in connection with any such
contest shall be paid by Lessee within five (5) Business Days of Lessee’s
receipt of written notice thereof from Lessor. Lessee shall provide to Lessor
such information with respect to any such contest as Lessor shall reasonably
request from time to time. Lessee hereby agrees promptly to pay, and shall
indemnify Lessor from and against, any Taxes as are due and payable upon the
termination of any such contest. (c) On and after the date of payment by Lessor
of any Taxes, Lessor shall assign to Lessee, upon Lessor’s receipt of a written
request from Lessee for such assignment, any and all of the Lessor’s rights to
claim a refund with respect to the payment of such Taxes; provided, however, any
such assignment shall be effectuated by a mutually satisfactory written
agreement executed and delivered by Lessor and Lessee.

 

3



--------------------------------------------------------------------------------

4. DELIVERY, USE AND OPERATION:

 

(a) The parties acknowledge that this transaction is a sale/leaseback of the
Equipment and such Equipment is in Lessee’s possession or in the possession of
Lessee’s Affiliates as of the Basic Term Commencement Date.

 

(b) Lessee agrees that the Equipment will be used by Lessee and/or its
Affiliates solely in the conduct of its business and in a manner complying with
all Applicable Laws and any applicable insurance policies, and Lessee and/or its
Affiliates shall not discontinue use of the Equipment.

 

(c) Lessee shall not directly or indirectly create, incur, assume or suffer to
exist, any Lien on or with respect to the Equipment, any Additional Collateral
or any part thereof, title thereto, or any interest of Lessor and each other
Affected Party therein, or in this Agreement, except Permitted Liens. Lessee
will promptly, at its own expense, take or cause to be taken such action as may
be necessary to discharge any Lien which is not a Permitted Lien.

 

(d) Lessee shall, and shall cause its Affiliates to, permit any Person
designated by Lessor, during normal business hours upon reasonable notice to
visit, inspect and survey the Equipment and/or the Additional Collateral, its
condition, use and operation, and the records maintained in connection
therewith, and to discuss the affairs and finances of Lessee and/or Guarantor
with the Controller, Treasurer or Chief Financial Officer of Lessee or
Guarantor, as applicable. None of Lessor or any of its designees shall have any
duty to make any such inspection and shall not incur any liability or obligation
by reason of not making any such inspection. Lessor’s failure to object to any
condition or procedure observed or observable in the course of an inspection
hereunder shall not be deemed to waive or modify any of the terms of this
Agreement with respect to such condition or procedure.

 

(e) Lessee will keep the Equipment in the State and County designated as the
Equipment Location (specified in the applicable Schedule) within the Continental
United States. Upon written notice to Lessor, Lessee may move the Equipment to
another County within such State, or to another State. In connection with any
move of the Equipment to another State, or to another County within such State,
Lessee shall obtain and provide to Lessor, within thirty (30) days after such
relocation, an Estoppel/Waiver Agreement in the form of Annex F to the
applicable Schedule with respect to such new location (if requested by Lessor)
and such Uniform Commercial Code financing statements as may be required by
Lessor.

 

(f) Except as expressly provided in this Section 4(f), Lessee may not substitute
or replace any unit of Equipment with a substitute or replacement unit. Provided
that no Default shall then have occurred and be continuing, at Lessee’s expense,
upon thirty (30) days’ prior written notice to Lessor, Lessee may elect to
replace a unit of Equipment (other than a unit of Equipment comprised of
software) (a “Substituted Item”) with a replacement unit of equipment (a
“Replacement Item”). Each Replacement Item shall be of the same type of
equipment as the Substituted Item (that is, a computer shall be substituted for
a computer); shall be free and clear of all liens and encumbrances (other than
Permitted Liens); and shall have at least the value, utility and remaining
useful life and be in as good an operating condition as the Substituted Item,
assuming that the Substituted Item had been maintained in accordance with the
provisions of this Agreement (as established to the reasonable satisfaction of
Lessor), and Lessee shall provide to Lessor a certificate executed by the Chief
Financial Officer of Lessee to that effect. Replacements pursuant hereto shall
be limited to once per each consecutive six (6) month period for any number of
Substituted Items and the aggregate Capitalized Lessor’s Cost of the Substituted
Items shall not be less than $250,000.00 per replacement. Lessee shall execute
and deliver to Lessor a Bill of Sale and an amended Annex A to the applicable
Equipment Schedule with respect to each Replacement Item, together with such
documents and instruments as reasonably may be required by Lessor in connection
with such replacement, including (without limitation) Uniform Commercial Code
financing statements to be filed at Lessee’s expense. Upon compliance by Lessee
with the provisions hereof, Lessor will transfer to Lessee, on an AS IS, WHERE
IS BASIS, without recourse or warranty, express or implied, of any kind
whatsoever (“AS IS BASIS”), all of Lessor’s interest in and to the Substituted
Item. Lessor shall not be required to make and may specifically disclaim any
representation

 

4



--------------------------------------------------------------------------------

or warranty as to the condition of the Substituted Item and any other matters
(except that Lessor shall warrant that it conveyed whatever interest it received
in such Substituted Item free and clear of any Lessor’s Lien). At Lessee’s
expense, Lessor shall deliver to Lessee such Uniform Commercial Code Financing
Statement Amendment Terminations as reasonably may be required in order to
terminate any interest of Lessor in and to such Substituted Item.

 

5. MAINTENANCE:

 

(a) Lessee will, and will cause its Affiliates to, at its sole expense, maintain
each unit of Equipment and any Additional Collateral in good operating order,
repair, condition and appearance in accordance with manufacturer’s
recommendations (if applicable), normal wear and tear excepted. Lessee shall, if
at any time reasonably requested by Lessor, affix in a prominent position on
each unit of Equipment and any Additional Collateral plates, tags or other
identifying labels showing the interest therein of Lessor.

 

(b) Lessee will not, and will not permit its Affiliates to, without the prior
written consent of Lessor, affix or install any accessory, equipment or device
on any Equipment or any Additional Collateral if such addition will impair the
value, originally intended function or use of such Equipment or any Additional
Collateral. All additions, repairs, parts, supplies, accessories, equipment, and
devices furnished, attached or affixed to any Equipment or any Additional
Collateral which are not readily removable shall be made only in compliance with
Applicable Law, shall be free and clear of all Liens, encumbrances or rights of
others, and shall become the property of Lessor. Lessee will not, and will not
permit its Affiliates to, without the prior written consent of Lessor and
subject to such conditions as Lessor may impose for its protection, affix or
install any Equipment to or in any other personal or real property.

 

(c) Any alterations or modifications to the Equipment or any Additional
Collateral that may, at any time during the Term of this Agreement, be required
to comply with all Applicable Laws shall be made at the expense of Lessee.

 

6. INSURANCE:

 

Lessee agrees, at its own expense, to keep all Equipment and Additional
Collateral insured for such amounts as specified in Paragraph C of the
applicable Schedule and against such hazards as Lessor may reasonably require,
including, but not limited to, insurance for damage to or loss of such Equipment
or any Additional Collateral and liability coverage for personal injuries, death
or property damage. All such policies shall be with companies, and on terms,
reasonably satisfactory to Lessor. All insurance: (1) shall name Lessor as loss
payee and as additional insured solely with respect to the Equipment (without
responsibility for premiums); (2) shall provide that any cancellation or
material change in coverage shall not be effective as to Lessor until thirty
(30) days after receipt by Lessor of written notice from such insurer(s) of such
cancellation or change; (3) shall insure Lessor’s interest regardless of any
breach or violation by Lessee and/or its Affiliates of any warranties,
declarations or conditions in such policies; (4) shall include a severability of
interest clause providing that such policy shall operate in the same manner as
if there were a separate policy covering each insured; provided, however, that
such policies shall not operate to increase the insured’s limit of liability;
(5) shall waive any right of set-off due to Lessee’s actions or inactions; (6)
shall waive any right of subrogation against Lessor; and (7) such insurance
shall be primary without right of contribution and shall not be subject to any
offset by any other insurance carried by Lessor or Lessee. Lessee agrees to
deliver to Lessor evidence of insurance satisfactory to Lessor. Such evidence of
insurance shall expressly delineate the enumerated provisions set forth in this
Section 6. No insurance shall be subject to any co-insurance clause. Lessee
hereby appoints Lessor as Lessee’s attorney-in-fact to make proof of loss and
claim for insurance, and to make adjustments with insurers and to receive
payment of and execute or endorse all documents, checks or drafts in connection
with payments made as a result of such insurance policies. Any reasonable
expense of Lessor in adjusting or collecting insurance shall be borne by Lessee.
With respect to claims for damage to any unit of Equipment or any Additional
Collateral where the amount of the claim (when aggregated with the amount of all
other claims with respect to the Equipment or any Additional Collateral

 

5



--------------------------------------------------------------------------------

during the then current calendar year) does not exceed $250,000, Lessee may make
adjustments with insurers and receive directly the proceeds of such claims. With
respect to claims for damage to any unit of Equipment or any Additional
Collateral where the amount of the claim (when aggregated with the amount of all
other claims with respect to the Equipment or any Additional Collateral during
the then current calendar year) exceeds $250,000, Lessor may make adjustments
with insurers and receive directly the proceeds of such claims unless Lessor
expressly consents in writing to the adjustment of such claim by Lessee. Subject
to the second preceding sentence, Lessor may, at its option, apply proceeds of
insurance, in whole or in part, to (x) repair or replace Equipment, Additional
Collateral or any portion thereof, or (y) after the occurrence of a Default or
event which, with the giving of notice, or the lapse of time, or both, would
become a Default hereunder, satisfy any obligation of Lessee to Lessor
hereunder. Lessee also agrees, at its own expense, to keep all of the Additional
Collateral insured in accordance with Lessee’s customary practices.

 

7. LOSS OR DAMAGE:

 

(a) Lessee hereby assumes and shall bear the entire risk of any loss, theft,
damage to, or destruction of, any unit of Equipment from any cause whatsoever at
all times during the Term.

 

(b) Lessee shall promptly and fully notify Lessor in writing if any unit of
Equipment shall be or become worn out, lost, stolen, destroyed, irreparably
damaged in the reasonable determination of Lessee, or permanently rendered unfit
for use from any cause whatsoever (such occurrences being hereinafter called
“Casualty Occurrences”); provided that such notice to Lessor shall not be
required if the aggregate Capitalized Lessor’s Cost of all units of Equipment
then having suffered a Casualty Occurrence during the then current calendar year
does not exceed $250,000. In all events, regardless of whether a notice is
required pursuant to the immediately preceding sentence, on the Rent Payment
Date next succeeding a Casualty Occurrence (the “Payment Date”), Lessee shall
either (as selected by Lessee):

 

(1) replace the unit of Equipment (other than any unit of Equipment comprised of
software) having suffered the Casualty Occurrence with equipment of comparable
make and model, and otherwise in accordance with the provisions of Section 4(f)
hereof; or

 

(2) pay Lessor (in the manner provided in Section 2(b)) the sum of (x) that
portion of the Lease Balance allocated to such unit by mutual agreement of
Lessor and Lessee (the Lease Balance to be calculated in accordance with Annex E
to the Schedule as of the Rent Payment Date immediately preceding such Casualty
Occurrence (“Calculation Date”)); (y) all Rents and other amounts which are due
hereunder as of the Payment Date; and (z) all Related Costs. Upon payment of all
sums due hereunder, the Term as to such Equipment shall terminate and (except in
the case of the loss, theft or complete destruction of such unit) Lessee shall
be entitled to recover possession of such Equipment. Notwithstanding the
foregoing, if Lessor and Lessee are unable mutually to agree on the allocated
portion of the Lease Balance, then Lessee shall be required to comply with the
provisions of Section 7(b)(1) hereof.

 

8. REPORTS:

 

(a) Lessee will notify Lessor in writing, within ten (10) days after any tax or
other Lien (other than a Permitted Lien) shall attach to any Equipment or any of
the Additional Collateral, of the full particulars thereof and of the location
of such Equipment or any of the Additional Collateral on the date of such
notification.

 

(b) Lessee will cause to be delivered to Lessor, (i) within ninety (90) days of
the close of each fiscal year of Lessee and (ii) within sixty (60) days of the
close of each of the first three (3) fiscal quarters of Lessee in each fiscal
year of Lessee, Lessee’s financial statements completed in accordance with the
NAIC Annual Statement instructions and Accounting Practices and Procedures
manual, certified by the Chief Financial Officer of Lessee.

 

6



--------------------------------------------------------------------------------

(c) Lessee will promptly and fully report to Lessor in writing if any Equipment
or any of the Additional Collateral is lost or damaged (where the estimated
repair costs (when aggregated with the repair costs of all other Equipment or
any of the Additional Collateral incurred during the then current calendar year)
would exceed $250,000), or is otherwise involved in an accident causing personal
injury or property damage, excepting only personal injury to the extent governed
by, and compensated in accordance with, applicable workers’ compensation
statutes.

 

(d) Concurrently with delivery of the annual financial statements referenced in
Section 8(b) hereof, or upon request by Lessor, Lessee will furnish a
certificate of an authorized officer of Lessee stating that he has reviewed the
activities of Lessee and that, to the best of his knowledge, there exists no
Default or event which, with the giving of notice or the lapse of time (or
both), would become such a Default. Promptly (but in no event more than three
(3) Business Days) after the occurrence of any Default or event which, with the
giving of notice or the lapse of time (or both), would become such a Default,
Lessee shall provide written notice thereof to Lessor.

 

(e) Lessee will provide to Lessor evidence of insurance required by the terms
hereof, promptly upon request by Lessor.

 

(f) Lessee will provide to Lessor copies of all information, documents and
records regarding or in respect to the Equipment and any Additional Collateral
and its use, maintenance and/or condition, and a list of all Equipment
Locations, within ten (10) days of Lessor’s request therefor.

 

9. END OF LEASE OPTIONS:

 

Upon the expiration of the Term of each Schedule, Lessee shall cause a third
party sale or return of, or purchase of, or renew or extend the Term with
respect to, all (but not less than all) of the Equipment leased under all
Schedules executed hereunder upon the following terms and conditions. Lessee may
exercise the options pursuant to this Section 9 only if no Default or event
which, with the giving of notice, or the lapse of time, or both, would
constitute a Default, exists at any time during the period from the date of
giving notice of the exercise of such option through and including the date the
exercise of such option is effectuated.

 

(a) Purchase. If Lessee shall not have exercised its extension option, or its
renewal option, or its option to return the Equipment pursuant to this Section,
Lessee shall have the option, upon the expiration of the Term of each Schedule,
to purchase all (but not less than all) of the Equipment described on all
Schedules executed hereunder upon the following terms and conditions: If Lessee
desires to exercise this option with respect to the Equipment, Lessee shall pay
to Lessor on the last day of the Term with respect to the applicable Schedule,
in addition to the scheduled Rent (if any) then due on such date and all other
sums then due hereunder, in cash the purchase price for the Equipment so
purchased, determined as hereinafter provided. The purchase price of the
Equipment shall be an amount equal to the Lease Balance of such Equipment (as
specified on the Schedule), plus all sales or transfer taxes and charges upon
sale (if any), plus all Related Costs, and all other reasonable and documented
expenses incurred by Lessor or any other Affected Party in connection with such
sale, including, without limitation, any such expenses incurred based on a
notice from Lessee to Lessor that Lessee intended to return the Equipment. Upon
satisfaction of the conditions specified in this Paragraph, Lessor will
transfer, on an AS IS BASIS, all of Lessor’s interest in and to the Equipment
and shall release its interest in and to the Additional Collateral. Lessor shall
not be required to make and may specifically disclaim any representation or
warranty as to the condition of such Equipment and other matters (except that
Lessor shall warrant that it has conveyed whatever interest it received in the
Equipment from Lessee, free and clear of any Lessor’s Lien). At Lessee’s
expense, Lessor shall deliver to Lessee such Uniform Commercial Code Financing
Statement Amendment Terminations as reasonably may be required in order to
terminate any interest of Lessor in and to the Equipment and the Additional
Collateral.

 

7



--------------------------------------------------------------------------------

(b) Return.

 

(1) Unless Lessee shall have exercised its extension option, or its renewal
option, or its purchase option pursuant to this Section 9, upon the expiration
of the Term of each Schedule, as to all (but not less than all) of the Equipment
described on all Schedules executed hereunder, Lessee shall: (i) pay to Lessor
the Contingent Rent; and (ii) cause the Equipment to satisfy the return
conditions specified in Annex D attached to the Schedules. Lessee shall actively
seek bids for the sale of the Equipment to an independent third party, and
Lessor and Lessee will cause the Equipment to be sold to one or more independent
third parties upon the expiration of the Term with respect to each individual
Schedule (such sale to be consummated on the date of expiration of the Term with
respect to such individual Schedule). The proposed sale of the Equipment shall
be subject to the prior written approval of Lessor if the anticipated Net Sales
Proceeds to be received as a result of such sale is less than the Lease Balance
with respect to such Equipment.

 

(2) If all of the Equipment has been sold to an independent third party or
parties upon the expiration of the Term of the Schedule with respect thereto,
the gross sales proceeds shall be paid to Lessor. If the net sales proceeds
resulting from the sale of the Equipment pursuant to this Section 9(b) (after
application of the gross sales proceeds to reimburse Lessor and the other
Affected Parties for all reasonable costs, expenses and fees, including storage,
reasonable and necessary maintenance and other remarketing fees incurred by
Lessor or any other Affected Party in connection with such sale, and any sales
or transfer taxes and charges upon sale) (the “Net Sales Proceeds”): (i) is less
than the Lease Balance (determined as of the expiration of the Term of the
Schedule with respect thereto) with respect to such Equipment, then Lessee shall
pay to Lessor (in the manner provided in Section 2(b)) on the last day of the
Term with respect to the applicable Schedule the amount of such deficiency
(provided, however, that in no event shall the aggregate amount so required to
be paid by Lessee for all Schedules exceed the aggregate of the Maximum Lessee
Risk Amounts for all Schedules) plus the scheduled Rent (if any) then due on
such date and all other sums then due hereunder (including all Related Costs);
or (ii) is more than the Lease Balance (determined as of the expiration of the
Term of the Schedule with respect thereto) plus all sales or transfer taxes and
charges upon sale, plus all Related Costs, and all other reasonable and
documented expenses incurred by Lessor or any other Affected Party in connection
with such sale, including, without limitation, any such expenses incurred based
on a notice from Lessee to Lessor that Lessee intended to return the Equipment,
plus Rent (if any) then due, then Lessor shall pay to Lessee such excess.

 

(3) If all of the Equipment has not been sold to an independent third party or
parties upon the expiration of the Term of the Schedule with respect thereto,
Lessee shall return the Equipment to Lessor in accordance with the provisions of
Annex D attached to the applicable Schedule and Lessee shall pay to Lessor (in
the manner provided in Section 2(b)) on the last day of the Term with respect to
each individual Schedule the Lease Balance (determined as of the expiration of
the Term of the Schedule with respect thereto) with respect to the Equipment,
plus Rent (if any) then due. Lessor shall then attempt to sell the Equipment to
an independent third party or parties and the gross sales proceeds with respect
to such Equipment shall be paid to Lessor (in the manner provided in Section
2(b)). That portion of the Net Sales Proceeds received by Lessor which is in
excess of the amount of all Related Costs, and all other reasonable and
documented expenses incurred by Lessor or any other Affected Party in connection
with such sale, including, without limitation, any such expenses incurred based
on a notice from Lessee to Lessor that Lessee intended to return the Equipment
(the “Excess Amount”), shall be paid by Lessor to Lessee. If the amount of the
Lease Balance paid by Lessee pursuant to this Section 9(b)(3), minus the Excess
Amount, exceeds the Maximum Lessee Risk Amounts for all Schedules, Lessor shall
additionally pay to Lessee that portion of the amount of such excess over the
Maximum Lessee Risk Amounts for all Schedules as does not exceed the Maximum
Lessor Risk Amounts for all Schedules.

 

(4) Upon sale of the Equipment in accordance with this Section 9(b) and receipt
by Lessor of the gross sales proceeds with respect thereto, Lessor will
transfer, on an AS IS BASIS, all of Lessor’s interest in and to such Equipment
and shall release its interest in and to the Additional Collateral. Lessor shall
not be required to make and may specifically disclaim any representation or
warranty as to

 

8



--------------------------------------------------------------------------------

the condition of such Equipment and other matters (except that Lessor shall
warrant that it has conveyed whatever interest it received in such Equipment
from Lessee, free and clear of any Lessor’s Lien). At Lessee’s expense, Lessor
shall deliver to Lessee such Uniform Commercial Code Financing Statement
Amendment Terminations as reasonably may be required in order to terminate any
interest of Lessor in and to the Equipment and the Additional Collateral.

 

(c) Extension. If Lessee shall have exercised its option to renew this Agreement
with respect to all available Renewal Terms, and Lessee shall not have exercised
its option to return the Equipment or its purchase option pursuant to this
Section, Lessee shall have the option, upon the expiration of all available
Renewal Terms, to extend this Agreement with respect to all, but not less than
all, of the Equipment for an additional term of twelve (12) months (the
“Extension Term”) at a quarterly rental to be paid in arrears on each of the
four (4) Rent Payment Dates following the last day of the final Renewal Term,
and calculated as the sum of (i) that amount as is equal to the Lease Balance as
of the expiration of the final Renewal Term, divided by four (4), plus (ii)
interest on the Lease Balance outstanding from time to time during the Extension
Term at the Extension Term Rate, in four (4) equal quarterly installments. Rent
during the Extension Term shall be paid to Lessor in the manner set forth in
Section 2(b) hereof. At the end of the Extension Term, provided that Lessee is
not then in Default under this Agreement, Lessee shall purchase all, and not
less than all, of such Equipment for $1.00 cash, together with all Rent and
other sums then due on such date, plus all taxes and charges upon transfer (if
any) and all other reasonable and documented expenses incurred by Lessor in
connection with such transfer. Upon satisfaction of the conditions specified in
this Paragraph, Lessor will transfer on an AS IS BASIS, all of Lessor’s interest
in and to the Equipment and shall release its interest in and to the Additional
Collateral. Lessor shall not be required to make and may specifically disclaim
any representation or warranty as to the condition of the Equipment and any
other matters (except that Lessor shall warrant that it has conveyed whatever
interest it received from Lessee in the Equipment free and clear of any Lessor’s
Lien). At Lessee’s expense, Lessor shall execute and deliver to Lessee such
Uniform Commercial Code Financing Statement Amendment Terminations as reasonably
may be required in order to terminate any interest of Lessor in and to the
Equipment and the Additional Collateral.

 

(d) Renewal. Lessee shall have the option, upon the expiration of the Basic
Term, and/or upon the expiration of the first Renewal Term, to renew this
Agreement for a Renewal Term with respect to all, but not less than all, of the
Equipment leased under all Schedules executed hereunder at the Basic Term Rent.

 

(e) Notice of Election. Lessee shall give Lessor written notice of its election
of the options specified in this Section not less than three hundred sixty-five
(365) days before the expiration of the Basic Term or any exercised Renewal Term
of the first Schedule to be executed under this Agreement. Such election shall
be effective with respect to all Equipment described on all Schedules executed
hereunder. If Lessee fails timely to provide such notice, without further action
Lessee automatically shall be deemed to have elected (1) to renew the Term of
this Agreement pursuant to Paragraph (d) of this Section if a Renewal Term is
then available hereunder, or (2) to purchase the Equipment pursuant to Paragraph
(a) of this Section if a Renewal Term is not then available hereunder.

 

10. DEFAULT; REMEDIES:

 

(a) Lessor may in writing declare this Agreement in default (“Default”) if, as
of the date of such written declaration, any of the following has occurred and
is continuing: (1) Lessee breaches its obligation to pay Rent or any other sum
as and when due, and such failure has not been cured within one (1) Business Day
after the receipt by Lessee of written notice from Lessor with respect to such
failure (provided, however, that if Lessee fails to pay Rent or any other sum on
or before the date due and payable hereunder and, during the twelve month period
preceding such date, Lessor has delivered to Lessee two (2) or more written
notices with respect to Lessee’s failure to pay Rent or any other sum as and
when due hereunder, Lessor shall have no obligation to deliver such written
notice to Lessee, and Lessor may in writing declare a Default under this
Agreement; (2) Lessee breaches any of its insurance obligations under Section 6
hereof; (3) Lessee shall or shall attempt to (except as expressly permitted by
the provisions of this Agreement) remove, sell, transfer, encumber (except to
the extent of a Permitted

 

9



--------------------------------------------------------------------------------

Lien), part with possession of or assign, any Equipment, any Additional
Collateral, or any part thereof, or use any Equipment or any Additional
Collateral for an illegal purpose or permit the same to occur; (4) Lessee
breaches any of its other obligations hereunder and fails to cure that breach
within thirty (30) days after written notice thereof; (5) any representation or
warranty made by Lessee in connection with this Agreement shall be false or
misleading in any material respect; (6) Lessee becomes insolvent or ceases to do
business as a going concern; (7) Lessee shall file a voluntary petition in
bankruptcy or a voluntary petition or an answer seeking reorganization in a
proceeding under any bankruptcy laws (as now or hereafter in effect) or an
answer admitting the material allegations of a petition filed against Lessee in
any such proceeding, or Lessee shall, by voluntary petition, answer or consent,
seek relief under the provisions of any other now existing or future bankruptcy
or other similar law (other than a law which does not provide for or permit the
readjustment or alteration of Lessee’s obligations hereunder) providing for the
reorganization or liquidation of corporations, or providing for an agreement,
composition, extension or adjustment with its creditors; (8) a petition is filed
against Lessee in a proceeding under applicable bankruptcy laws or other
insolvency laws (other than any law which does not provide for or permit any
readjustment or alteration of Lessee’s obligations hereunder), as now or
hereafter in effect, and is not withdrawn or dismissed within thirty (30) days
thereafter, or if, under the provisions of any law (other than any law which
does not provide for or permit any readjustment or alteration of Lessee’s
obligations hereunder) providing for reorganization or liquidation of
corporations which may apply to Lessee, any court of competent jurisdiction
shall assume jurisdiction, custody or control of Lessee of any substantial part
of its property and such jurisdiction, custody or control shall remain in force
unrelinquished, unstayed or unterminated for a period of thirty (30) days; (9)
Lessee shall have terminated its corporate existence, consolidated with, merged
into, or conveyed or leased substantially all of its assets as an entirety to
any Person (such actions being referred to as an “Event”), unless not less than
sixty (60) days prior to such Event: (x) such Person is organized and existing
under the laws of the United States or any state, and executes and delivers to
Lessor an agreement containing an effective assumption by such Person of the due
and punctual performance of this Agreement; and (y) Lessor confirms in writing
that it is reasonably satisfied as to the creditworthiness of such Person; (10)
Lessee shall be in default under any agreement between Lessor and Lessee; (11)
Lessee shall be in default under any material obligation (that is, for an amount
in excess of $250,000) for the payment of borrowed money, for the deferred
purchase price of property or any lease agreement; (12) there occurs a default
or anticipatory repudiation under the Guaranty; or (13) effective control of
Lessee’s voting capital stock, issued and outstanding from time to time, is not
retained by Guarantor (unless Lessee shall have provided thirty (30) days’ prior
written notice to Lessor of the proposed disposition of stock and Lessor shall
have consented thereto in writing). Such declaration shall apply to all
Schedules except as specifically excepted by Lessor.

 

(b) After Default, whether arising before or after the exercise of options
pursuant to Section 9 hereof, Lessee shall, without further demand, forthwith
pay to Lessor (i) as liquidated damages for loss of a bargain and not as a
penalty, the Lease Balance of all of the Equipment (calculated in accordance
with Annex D attached to the Schedules as of the Rent Payment Date next
preceding the declaration of default), and (ii) all Rents and other sums then
due hereunder, plus all Related Costs. If Lessee fails to pay the amounts
specified in the preceding sentence, then, at the request of Lessor, Lessee
shall return the Equipment to Lessor in accordance with the provisions of Annex
D to the Schedules; and, in such event, Lessee hereby authorizes Lessor to
enter, with or without legal process, any premises where any Equipment or any
Additional Collateral is located and take possession thereof. Lessor may, but
shall not be required to, sell the Equipment or any Additional Collateral at
private or public sale, in bulk or in parcels, with or without notice, and
without having the Equipment or any Additional Collateral present at the place
of sale; or Lessor may, but shall not be required to, lease, otherwise dispose
of or keep idle all or part of the Equipment or any Additional Collateral; and
Lessor may use Lessee’s premises for any or all of the foregoing without
liability for rent, costs, damages or otherwise. The proceeds of sale, lease or
other disposition, if any, shall be applied in the following order of
priorities: (1) to pay all of Lessor’s costs, charges and expenses incurred in
taking, removing, holding, repairing and selling, leasing or otherwise disposing
of the Equipment and any Additional Collateral; then, (2) to the extent not
previously paid by Lessee, to pay Lessor and each other Affected Party all sums
due from Lessee hereunder for payment; then, (3) to reimburse to Lessee any sums
previously paid by Lessee as liquidated damages; and (4) any surplus shall be
paid to Lessee. Lessee shall pay any deficiency in clauses (1) and (2)
forthwith.

 

10



--------------------------------------------------------------------------------

(c) After declaration by Lessor of a Default hereunder, in addition to the
foregoing rights, Lessor may (1) terminate the lease as to any or all of the
Equipment, and/or (2) exercise any and all rights and remedies available to it
under the UCC or other Applicable Law with respect to the Additional Collateral,
and/or (3) exercise its rights and remedies under the Guaranty, and/or (4) by
written notice to Lessee, require Lessee to terminate use in any manner of any
portion of the Equipment comprised of software not later than ten (10) Business
Days after such notice unless, within such period, Lessee pays to Lessor in full
all amounts payable pursuant to Section 10(b) hereof, together with Lessor’s
reasonable attorneys’ fees actually incurred by Lessor and any other Affected
Party in enforcing the provisions of this Agreement and the other Documents.
Upon payment of such amounts by Lessee to Lessor, Lessor will transfer to
Lessee, on an AS IS BASIS, all of Lessor’s interest in and to the Equipment and
the Additional Collateral. Lessor shall not be required to make and may
specifically disclaim any representation or warranty as to the condition of the
Equipment and the Additional Collateral and other matters (except that Lessor
shall warrant that it has conveyed whatever interest it received in the
Equipment and Additional Collateral from Lessee, free and clear of any Lessor’s
Lien). At Lessee’s expense, Lessor shall deliver to Lessee such Uniform
Commercial Code Financing Statement Amendment Terminations as reasonably may be
required in order to terminate any interest of Lessor in and to the Equipment
and Additional Collateral. If Lessor exercises its rights and remedies with
respect to the Additional Collateral, the proceeds received therefrom shall be
applied as specified in Paragraph (b) of this Section.

 

(d) The foregoing remedies are cumulative, and any or all thereof may be
exercised in lieu of or in addition to each other or any remedies at law, in
equity, or under statute. Lessee waives notice of sale or other disposition (and
the time and place thereof), and the manner and place of any advertising. Lessee
shall pay reasonable attorney’s fees actually incurred by Lessor and any other
Affected Party, in enforcing the provisions of this Agreement and the other
Documents. Waiver of any default shall not be a waiver of any other or
subsequent default.

 

11. ASSIGNMENT:

 

(a) LESSEE SHALL NOT ASSIGN, MORTGAGE, SUBLET OR HYPOTHECATE ANY EQUIPMENT, ANY
ADDITIONAL COLLATERAL OR THE INTEREST OF LESSEE HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF LESSOR. Notwithstanding the foregoing, Lessee may sublease
the Equipment to any Affiliate of Lessee, on the following terms and conditions:
(1) such sublease shall be evidenced by an Equipment Sublease Agreement in
substantially the form attached hereto as Exhibit No. 2 (collectively, the
“Sublease”), which Sublease shall be executed and delivered to Lessor within
thirty (30) days after the later of (A) the Basic Term Commencement Date with
respect to the applicable Equipment, or (B) the date on which such Equipment is
subleased to an Affiliate of Lessee; (2) the term of the Sublease shall not
extend beyond the Term of this Agreement; and (3) the Sublease shall be
expressly subject and subordinate to Lessor’s interest in and to the Equipment
and any Additional Collateral and to this Agreement.

 

(b) Lessor may, without the consent of Lessee, assign or otherwise transfer to
any Person all or any part of its right, title and interest in and to this
Agreement, the Rents, the Equipment or any Schedule, or the right to enter into
any Schedule; provided, however, that no such assignee shall be a direct
competitor of Lessee. Lessee agrees that it will pay all Rent and other amounts
payable under each Schedule to the Lessor named therein; provided, however, if
Lessee receives written notice of an assignment from Lessor, Lessee will pay all
Rent and other amounts payable under any assigned Schedule to such assignee or
as instructed by Lessor or by such assignee. Lessee further agrees to confirm in
writing receipt of a notice of assignment as reasonably may be requested by
assignee. Lessee hereby waives and agrees not to assert against any such
assignee any defense, set-off, recoupment claim or counterclaim which Lessee has
or may at any time have against Lessor or any other Person for any reason
whatsoever. Lessor may also pledge, mortgage or grant a security interest in
this Agreement, any Schedule, the Equipment and/or the Rents, and assign this
Agreement, any Schedule, the Equipment and/or the Rents, as collateral. Each
such pledgee, mortgagee, lienholder or assignee shall have any and all rights as
may be assigned by Lessor to such party but none of the obligations of Lessor
hereunder. Upon the written request of Lessor or any other Affected Party,
Lessee agrees to confirm in

 

11



--------------------------------------------------------------------------------

writing receipt of notice of assignment and to acknowledge its obligations to
any purchaser, transferee, pledgee, mortgagee, lienholder or assignee of Lessor
or any other Affected Party; and fully shall cooperate with Lessor and any other
Affected Party to minimize or avoid the imposition of any adverse tax
consequence in connection with any such conveyance, transfer, pledge, mortgage,
grant of security interest or assignment. No such assignment shall increase the
obligations of Lessee over those in effect if no such assignment had been made.

 

(c) Lessee acknowledges that it has been advised that General Electric Capital
Corporation is acting hereunder for itself and as agent for certain third
parties (each being herein referred to as a “Participant” and, collectively, as
the “Participants”); that the interest of the Lessor in this Agreement, the
Schedules, related instruments and documents and/or the Equipment may be
conveyed to, in whole or in part, and may be used as security for financing
obtained from, one or more third parties without the consent of Lessee (the
“Syndication”). Lessee agrees, and shall cause Guarantor, to cooperate
reasonably with Lessor in connection with the Syndication, including the
execution and delivery of such other documents, instruments, notices, opinions,
certificates and acknowledgments as reasonably may be required by Lessor or such
Participant; provided, however in no event shall Lessee be required to consent
to any change that would adversely affect any of the economic terms or tax or
accounting treatment of the transactions contemplated herein.

 

(d) With respect to any consent to be provided by or rights of inspection
available to Lessor hereunder, any determination to be made by Lessor hereunder,
any notice to be provided to Lessor hereunder, or request to be made by Lessor
hereunder or any other action to be taken by Lessor hereunder, following any
assignment by Lessor of all or any portion of its rights hereunder and notice
thereof to Lessee, such consent shall be provided by the Person specified in
such notice by Lessor to Lessee, such right of inspection may be exercised by
Lessor and/or the Person specified in such notice by Lessor to Lessee, such
determination shall be made by the Person specified in such notice by Lessor to
Lessee, such notice shall be provided to Lessor and the Person specified in such
notice to Lessee, and such request shall be made by Lessor and/or the Person
specified in such notice to Lessee. Following any assignment by Lessor of all or
any portion of its rights hereunder and written notice thereof to Lessee, all
amounts payable to Lessor hereunder shall be paid as and to the Person specified
in such notice and any action permitted to be taken by Lessor pursuant to
Sections 10(b) or (c) hereof may be taken by Lessor only at the direction of the
Person specified in such notice.

 

(e) If at any time prior to the termination of this Agreement there is more than
one Participant, then during such time, if any action is required to be taken by
Lessor or the Participants, such action shall be taken by Lessor acting at the
direction of the Participants holding the majority in interest of the
outstanding obligations (except with regard to certain matters relating to the
amount and timing of payments and the release of the Equipment and the
Additional Collateral) and whenever any direction, authorization, approval,
consent, instruction or other action is permitted to be given or taken by Lessor
shall be given or taken upon the required direction of the Participants holding
the majority in interest of the outstanding obligations (except with regard to
certain matters relating to the amount and timing of payments and the release of
the Equipment and the Additional Collateral).

 

(f) The obligations of the Participants hereunder and under the Documents are
several and not joint, and no Participant shall be liable or responsible for the
acts or defaults of any other Participant. No Participant shall have any
contractual obligation or duty to any other Participant with respect to the
transactions contemplated hereby except as expressly set forth herein or in any
Program Support Document. The foregoing shall not limit the right of Lessee or
any Participant to name Lessor as a party in any action to enforce its rights
under this Agreement.

 

(g) Subject always to the foregoing, this Agreement inures to the benefit of,
and is binding upon, the successors and assigns of the parties hereto.

 

12



--------------------------------------------------------------------------------

12. INDEMNIFICATION:

 

(a) Without limiting any other rights that Lessor, each other Affected Party, or
any director, officer, employee or agent or incorporator of such party (each an
“Indemnified Party”) may have hereunder or under Applicable Law, Lessee hereby
agrees to indemnify each Indemnified Party from and against any and all claims,
losses, liabilities, obligations, damages, penalties, actions, judgments,
proceedings, suits, in contract or tort, and including, but not limited to, any
Indemnified Party’s strict liability in tort (“Claims”), and related costs and
expenses of any nature whatsoever, including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal (all of the foregoing being collectively referred to as
“Indemnified Amounts”), which may be imposed on, incurred by or asserted against
an Indemnified Party in any way arising out of or relating to (i) the selection,
manufacture, purchase, acceptance or rejection of the Equipment and/or the
Additional Collateral, the ownership of the Equipment and/or the Additional
Collateral, and the delivery, lease, possession, maintenance, use, condition,
return or operation of the Equipment and/or the Additional Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by any Indemnified Party or Lessee, and any claim for patent,
trademark or copyright infringement or environmental damage), or (ii) the
condition of the Equipment and/or the Additional Collateral sold or disposed of
after use by Lessee or employees of Lessee, or (iii) any Environmental Claim or
Environmental Loss and, unless Lessee is then contesting in good faith such
Environmental Claim or Environmental Loss, Lessee shall fully and promptly pay,
perform and discharge any such Environmental Claim or Environmental Loss, or
(iv) any breach of Lessee’s obligations under this Agreement or any Document, or
(v) the financing or the purchase and lease hereunder, or (vi) this transaction,
or (vii) any actions brought against any Indemnified Party that arise out of
Lessee’s actions (or actions of Lessee’s agents); excluding, however,
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Indemnified Party. Without limiting or being
limited by the foregoing, Lessee shall pay on demand (which demand shall be
accompanied by an itemization of such demanded amount, and such demanded amount
shall not include indirect or consequential damages, it being understood and
agreed that damages directly incurred by any Participant shall not constitute,
or be deemed to be, such indirect or consequential damages) to each Indemnified
Party any and all amounts necessary to indemnify such Indemnified Party from and
against any and all Indemnified Amounts relating to or resulting from:

 

(A) reliance on any representation or warranty made or deemed made by Lessee (or
any of its officers) under or in connection with this Agreement, any Document or
any report or other information delivered by Lessee pursuant hereto which shall
have been incorrect in any material respect when made or deemed made or
delivered, excepting only reliance on any such representation or warranty or any
such report or other information that, to the actual knowledge of General
Electric Capital Corporation on and prior to the date of this Agreement, is
incorrect in any material respect (for the purposes hereof, the term “to the
actual knowledge of General Electric Capital Corporation” shall mean the actual
knowledge, on and prior to the date of this Agreement, of General Electric
Capital Corporation’s Senior Underwriter assigned to this transaction based on
documents, records and other written information actually in the possession of
such Senior Underwriter on or prior to the date of this Agreement);

 

(B) the failure by Lessee to comply with any term, provision or covenant
contained in this Agreement, any Document or any other agreement executed by it
in connection with this Agreement or with any Applicable Law, rule or regulation
with respect to any Equipment or any Additional Collateral, or the nonconformity
of any Equipment or any Additional Collateral with any such Applicable Law; or

 

(C) the failure to vest and maintain vested in Lessee legal and equitable title
to and ownership of the Equipment, free and clear of any Liens (other than any
Lessor’s Lien) whether existing at the time of the purchase of such Equipment or
at any time thereafter, and to maintain or transfer to Lessor a first priority,
perfected security interest in the Equipment and in the Additional Collateral.

 

13



--------------------------------------------------------------------------------

(b) Lessee shall, upon request, defend any actions based on, or arising out of,
any of the foregoing.

 

(c) In case any action, suit or proceeding shall be brought against any
Indemnified Party for which indemnification is sought under this Section 12,
such Indemnified Party shall notify Lessee of the commencement thereof, and
Lessee shall be entitled, at its expense, to participate in, and, to the extent
that Lessee desires to, assume and control the defense thereof; provided,
however, that (i) the failure of any Indemnified Party to give such notice shall
not release Lessee from any of its obligations under this Section 12, except to
the extent that Lessee is harmed directly and proximately as the result of such
failure to give notice of any action, suit or proceeding against such
Indemnified Party, (ii) Lessee shall keep such Indemnified Party fully apprised
of the status of such action, suit or proceeding and shall provide such
Indemnified Party with all information with respect to such action, suit or
proceeding as such Indemnified Party shall reasonably request, and (iii) Lessee
shall not be entitled to assume and control the defense of any such action, suit
or proceeding if and to the extent that, (A) in the reasonable opinion of
counsel for such Indemnified Party, (x) such action, suit or proceeding involves
any risk of imposition of criminal liability or will involve a risk of sale,
forfeiture or loss of, or the creation of any Lien (other than a Permitted Lien)
on any Equipment or any Additional Collateral unless, in the case of civil
liability, Lessee shall have posted a bond or other security satisfactory to the
relevant Indemnified Party in respect to such risk, or (y) the control of such
action, suit or proceeding would involve an actual or potential conflict of
interest, (B) such proceeding involves Claims not fully indemnified by Lessee
which Lessee and the Indemnified Party have been unable to sever from the
indemnified Claim(s), or (C) a Default has occurred and is continuing. The
Indemnified Party may participate in a reasonable manner at its own expense and
with its own counsel in any proceeding conducted by Lessee in accordance with
the foregoing. Lessee shall not enter into any settlement or other compromise
with respect to any Claim which is entitled to be indemnified under clause (a)
without the prior written consent of the applicable Indemnified Party, which
consent shall not be unreasonably withheld in the case of a money settlement not
involving an admission of liability of such Indemnified Party.

 

Each Indemnified Party shall at the expense of Lessee supply Lessee with such
information and documents reasonably requested by Lessee as are necessary or
advisable for Lessee to participate in or assume the defense of any action, suit
or proceeding to the extent permitted by this Section 12. Unless a Default shall
have occurred, no Indemnified Party shall enter into any settlement or other
compromise with respect to any Claim which is entitled to be indemnified under
this Section 12, without the prior written consent of Lessee, which consent
shall not unreasonably be withheld, unless such Indemnified Party waives its
right to be indemnified under this Section 12 with respect to such Claim.

 

Upon payment in full of any Claim by Lessee pursuant to this Section 12, to or
on behalf of an Indemnified Party, Lessee, without further action, shall be
subrogated to any and all claims that such Indemnified Party may have relating
thereto (other than claims in respect of insurance policies maintained by such
Indemnified Party at its own expense), and such Indemnified Party shall, upon
the request of Lessee and at the sole cost and expense of Lessee, execute such
instruments of assignment and conveyance, evidence of claims and payment and
such other documents, instruments and agreements as may be necessary to preserve
any such claims and otherwise cooperate with Lessee and give such further
assurances as are necessary or advisable to enable Lessee vigorously to pursue
such claims.

 

Any Indemnified Amount payable to an Indemnified Party pursuant to this Section
12 shall be paid to such Indemnified Party promptly (and in any event within
five (5) Business Days) upon receipt of a written demand therefor from such
Indemnified Party, accompanied by a written statement describing in reasonable
detail the basis for such indemnity and the computation of the amount so
payable.

 

(d) All of the Indemnified Parties’ rights, privileges and indemnities contained
in this Section shall survive the expiration or other termination of this
Agreement and the rights, privileges and indemnities contained herein are
expressly made for the benefit of, and shall be enforceable by the Indemnified
Parties and their successors and assigns.

 

14



--------------------------------------------------------------------------------

13. OWNERSHIP FOR TAX PURPOSES; GRANT OF SECURITY INTEREST; USURY SAVINGS:

 

(a) For income tax purposes, franchise tax, sales tax, use tax, and ad valorem
tax purposes, Lessor will treat Lessee as the owner of the Equipment.
Accordingly, unless prohibited by Applicable Law, Lessor agrees (i) to treat
Lessee as the owner of the Equipment on its federal and state income tax
returns, (ii) not to take actions or positions inconsistent with such treatment
on or with respect to its federal and state income tax returns, and not claim
any tax benefits available to an owner of the Equipment on or with respect to
its federal income tax return. The foregoing undertakings by Lessor shall not be
violated by Lessor’s taking a tax position through inadvertence so long as such
inadvertent tax position is reversed by Lessor promptly upon its discovery.
Lessor shall in no event be liable to Lessee if Lessee fails to secure any of
the tax benefits available to the owner of the Equipment.

 

(b) In order to secure the prompt payment of the Rent and all of the other
amounts from time to time outstanding under and with respect to the Schedules,
and the performance and observance by Lessee of all the agreements, covenants
and provisions thereof (including, without limitation, all of the agreements,
covenants and provisions of this Agreement that are incorporated therein):

 

(1) Lessee hereby grants to Lessor a first priority security interest in: (A)
the Equipment leased under the Schedules, (B) all equipment (as such term is
defined in the UCC) in which Lessee shall from time to time acquire an ownership
interest, now or hereafter located at any Equipment Location; together with all
additions, attachments, accessions and accessories thereto whether or not
furnished by the supplier of the Equipment or the Additional Collateral and any
and all substitutions, replacements or exchanges therefor, together with all
warranties with respect thereto, manuals and other books and records relating
thereto, in each such case in which Lessee shall from time to time acquire an
ownership interest, and (C) the Sublease now or hereafter in effect, including
(i) all rights of Lessee to receive monies due and to become due under or
pursuant to the Sublease, (ii) all rights of Lessee to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Sublease, (iii)
claims of Lessee for damages arising out of or for breach of or default under
the Sublease, and (iv) the right of Lessee to amend, waive or terminate the
Sublease, to perform under the Sublease and to compel performance and otherwise
exercise all remedies and rights under the Sublease; and any and all insurance
and/or other proceeds (but without power of sale) of the property in and against
which a security interest is granted hereunder.

 

(2) Lessee shall cause each of its Affiliates which owns equipment (as such term
is defined in the UCC) located at the corporate headquarters of Guarantor and/or
of Lessee, or at any Equipment Location to grant to Lessor a first priority
security interest in such equipment (as such term is defined in the UCC) now or
hereafter located at the corporate headquarters of Guarantor and/or of Lessee,
or at an Equipment Location, together with all additions, attachments,
accessions and accessories thereto whether or not furnished by the supplier of
such equipment and any and all substitutions, replacements or exchanges
therefor, together with all warranties with respect thereto, manuals and other
books and records relating thereto, in each such case in which such Affiliate
shall from time to time acquire an ownership interest, and any and all insurance
and/or other proceeds (but without power of sale by Lessee except in compliance
with the terms of this Agreement) of the property in and against which a
security interest is granted hereunder. Lessee acknowledges that such Affiliates
will enjoy a substantial economic benefit by virtue of the leasing of the
Equipment by Lessor to Lessee pursuant to this Agreement, by virtue of the
permitted use of such Equipment by such Affiliate hereunder. The collateral
described in Clauses (B) and (C) of Section 13(b)(1) hereof and the collateral
described in this Section 13(b)(2) is hereinafter collectively referred to as
the “Additional Collateral”.

 

(c) It is the intention of the parties hereto to comply with any applicable
usury laws to the extent that any Schedule is determined to be subject to such
laws; accordingly, it is agreed that, anything in this Agreement or any of the
Documents to the contrary notwithstanding, if at any time the rate of interest
payable by any Person under this Agreement or any of the Documents exceeds the
highest rate of interest permissible under any Applicable Law (the “Maximum
Lawful Rate”), then, so long as the Maximum Lawful Rate would be exceeded, the
rate of interest under this Agreement or such Document shall be equal to the
Maximum Lawful Rate. If at any time thereafter the rate of interest payable
under

 

15



--------------------------------------------------------------------------------

this Agreement or such Document is less than the Maximum Lawful Rate, such
Person shall continue to pay interest under this Agreement and such Document at
the Maximum Lawful Rate until such time as the total interest received from such
Person is equal to the total interest that would have been received had the
Applicable Law not limited the interest rate payable under this Agreement or
such Document. In no event shall the total interest received by Lessor under
this Agreement or any of the Documents exceed the amount which Lessor and each
other Affected Party could lawfully have received, had the interest due under
this Agreement or such Documents been calculated since the date hereof at the
Maximum Lawful Rate.

 

14. REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSEE:

 

Lessee hereby represents, warrants and covenants to Lessor that on the date
hereof and on the date of execution of each Schedule:

 

(a) Lessee is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation (specified in the
first sentence of this Agreement); and is duly qualified to transact business as
a foreign corporation in good standing wherever necessary to carry on its
present business and operations, including the jurisdictions where the Equipment
is or is to be located, except where the failure to be so qualified or to be in
good standing would not have a Material Adverse Effect.

 

(b) This Agreement, the Schedules, the Bill of Sale, the Sublease and all
related documents (collectively, the “Documents”) have been duly authorized,
executed and delivered by Lessee and constitute valid, legal and binding
agreements, enforceable in accordance with their terms, except to the extent
that the enforcement of remedies therein provided may be limited under
applicable bankruptcy and insolvency laws, public policy and equitable
principles.

 

(c) No approval, consent or withholding of objections is required from any
Governmental Authority with respect to the entry into or performance by Lessee
of the Documents except such as have already been obtained.

 

(d) Lessee has adequate power and authority to enter into, and perform under,
the Documents. The entry into and performance by Lessee of the Documents will
not: (i) violate any judgment, order, law or regulation applicable to Lessee or
any provision of Lessee’s articles of incorporation, charter or by-laws; (ii)
result in any breach of or constitute a default under any material indenture,
mortgage, deed of trust, bank loan or credit agreement or other instrument
(other than this Agreement) to which Lessee is a party; or (iii) or result in
the creation of any Lien upon any Equipment and/or any Additional Collateral
pursuant to any indenture, mortgage, deed of trust, bank loan or credit
agreement or other instrument (other than this Agreement) to which Lessee is a
party.

 

(e) There are no suits or proceedings pending or threatened in court or before
any commission, board or other administrative agency against or affecting Lessee
or any of its Affiliates, which will have a Material Adverse Effect. As used
herein, “Material Adverse Effect” shall mean (1) a materially adverse effect on
the business, condition (financial or otherwise), prospects, operations or
properties of Lessee, Guarantor or any of Lessee’s Affiliates, or (2) a material
impairment of the ability of Lessee to perform its obligations under or to
remain in compliance with the Documents, or the ability of any of Lessee’s
Affiliates to perform its obligations under or to remain in compliance with the
Sublease to which it is a party, or of the ability of Guarantor to perform its
obligations under or to remain in compliance with the Guaranty.

 

(f) The Equipment accepted under any Certificate of Acceptance and any
Additional Collateral comprised of equipment is and will remain tangible
personal property and is not and shall not constitute real property fixtures.

 

(g) Each financial statement delivered to Lessor (i) by Lessee has been prepared
in accordance with statutory requirements, and since the date of the most recent
such financial statement,

 

16



--------------------------------------------------------------------------------

there has been no material adverse change in the financial condition of Lessee
and (ii) by Guarantor has been prepared in accordance with GAAP, and since the
date of the most recent such financial statement, there has been no material
adverse change in the financial condition of Guarantor.

 

(h) The Equipment and the Additional Collateral will at all times be used for
commercial or business purposes.

 

(i) Lessee is and will remain in full compliance with all laws and regulations
applicable to it including, without limitation, (i) ensuring that no person who
owns a controlling interest in or otherwise controls Lessee is or shall be (A)
listed on the Specially Designated Nationals and Blocked Person List maintained
by the Office of Foreign Assets Control (“OFAC”), Department of the Treasury,
and/or any other similar lists maintained by OFAC pursuant to any authorizing
statute, Executive Order or regulation, or (B) a person designated under
Sections 1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001), any
related enabling legislation or any other similar Executive Orders, and (ii)
compliance with all applicable Bank Secrecy Act (“BSA”) laws, regulations and
government guidance on BSA compliance and on the prevention and detection of
money laundering violations.

 

(j) Lessee’s corporate name as specified in the first sentence of this
Agreement, and Lessee’s Federal Employer Identification Number and
Organizational Number as specified on Annex E to the Schedule, are true and
correct; and the “location” of Lessee (as such term is used in Article 9 of the
UCC) is as specified on Annex E to the Schedule; and Lessee shall give Lessor
prior written notice of any change of Lessee’s name or jurisdiction of
organization, or of the “location” (as such term is used in Article 9 of the
UCC) of Lessee, from its present location.

 

(k) Upon the filing in the office of the Secretary of State of the State of
California of a UCC Financing Statement describing Lessor, as secured party, and
Lessee, as debtor, and the Equipment as collateral, Lessor shall have a first
priority perfected lien on and security interest under the UCC in the Equipment.
Upon the filing in the jurisdictions noted on Schedule A attached hereto of UCC
financing statements describing Lessor, as secured party, Sublessee, as debtor,
and the Additional Collateral, as collateral, Lessor shall have a first priority
perfected lien on and security interest under the UCC in the Additional
Collateral to the extent such security interest can be perfected under the UCC.

 

(l) No item of the Equipment or any Additional Collateral is subject to the
motor vehicle titling provisions of any state law, and no certificate of title
has been or is required to be issued with respect to any item of the Equipment
or any Additional Collateral.

 

(m) That portion of the Equipment comprised of software is proprietary to, and
owned by, Lessee and is not subject to any license agreement or to the rights of
any third party.

 

(n) After the date of execution of any Schedule hereunder, Lessor may obtain
additional UCC search reports with respect to Lessee and/or any Sublessee as
reasonably may be required by Lessor. If requested to do so by Lessor, Lessee
promptly shall obtain and deliver to Lessor such Uniform Commercial Code
statements of termination or partial release, as applicable, with respect to any
security interests then having been filed with respect to the Equipment and/or
Additional Collateral, to be filed at Lessee’s expense.

 

15. CHOICE OF LAW; JURISDICTION:

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN
ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF
SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
REGARDLESS OF THE LOCATION OF THE EQUIPMENT OR ANY ADDITIONAL COLLATERAL. The
parties agree that any action or proceeding arising out of or relating to this
Agreement may be commenced in the United States District Court for the Southern
District of New York and the parties irrevocably submit to the jurisdiction of
such court and agree not to assert, by way of

 

17



--------------------------------------------------------------------------------

motion, as a defense or otherwise, in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of such suit, action or proceeding is improper, or that this Agreement or
the subject matter hereof or the transaction contemplated hereby may not be
enforced in or by such court.

 

16. [INTENTIONALLY OMITTED]

 

17. CHATTEL PAPER:

 

To the extent that any Schedule would constitute chattel paper, as such term is
defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction, no security interest therein may be created through the transfer
or possession of this Agreement in and of itself without the transfer or
possession of the original of a Schedule executed pursuant to this Agreement and
incorporating this Agreement by reference; and no security interest in this
Agreement and a Schedule may be created by the transfer or possession of any
counterpart of the Schedule other than the original counterpart containing the
receipt therefor executed by Lessor.

 

18. MISCELLANEOUS:

 

(a) LESSEE HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
AGREEMENT, ANY OF THE OTHER DOCUMENTS, ANY DEALINGS BETWEEN LESSEE AND LESSOR
(INCLUDING ITS ASSIGNS) RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR
ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
BETWEEN LESSEE AND LESSOR. The scope of this waiver is intended to be all
encompassing of any and all disputes that may be filed in any court (including,
without limitation, contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims). THIS WAIVER IS IRREVOCABLE MEANING THAT
IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT, ANY OF THE OTHER DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

(b) Any cancellation or termination by Lessor, pursuant to the provisions of
this Agreement, any Schedule, supplement or amendment hereto, or the lease of
any Equipment hereunder, shall not release Lessee from any then outstanding
obligations to Lessor or any other Affected Party hereunder.

 

(c) All Equipment and any Additional Collateral shall at all times remain
personal property regardless of the degree of its annexation to any real
property and shall not by reason of any installation in, or affixation to, real
or personal property become a part thereof.

 

(d) Time is of the essence of this Agreement. Lessor’s failure at any time to
require strict performance by Lessee of any of the provisions hereof shall not
waive or diminish Lessor’s right thereafter to demand strict compliance
therewith.

 

(e) Lessee hereby authorizes Lessor to file any UCC statements necessary to
perfect the interest of Lessor hereunder. Lessee agrees, upon Lessor’s request,
to execute any instrument necessary or expedient for filing, recording or
perfecting the interest of Lessor, and to execute and deliver to Lessor such
further documents, instruments and assurances and to take such further action as
Lessor or any other Affected Party from time to time reasonably may request in
order to carry out the intent and purpose of the transaction contemplated
hereunder.

 

(f) All notices required to be given hereunder shall be in writing, personally
delivered, delivered by overnight courier service, or sent by certified mail,
return receipt requested, addressed to the

 

18



--------------------------------------------------------------------------------

other party at its respective address stated above or at such other address as
such party shall from time to time designate in writing to the other party; and,
in the case of Lessee, with a copy to: The First American Corporation, 1 First
American Way, Santa Ana, California 92707, Attn: General Counsel; and shall be
effective from the date of receipt.

 

(g) This Agreement and any Schedule and Annexes thereto constitute the entire
agreement of the parties with respect to the subject matter hereof. NO VARIATION
OR MODIFICATION OF THIS AGREEMENT OR ANY WAIVER OF ANY OF ITS PROVISIONS OR
CONDITIONS SHALL BE VALID UNLESS IN WRITING AND SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE PARTIES HERETO. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(h) The representations, warranties and covenants of Lessee herein shall be
deemed to survive the closing hereunder. Lessor’s obligations to acquire and
lease specific items of Equipment shall be conditioned upon Lessee providing to
Lessor such information with respect to Lessee’s and Guarantor’s financial
condition as Lessor may require, and Lessor being satisfied that there shall
have been no material adverse change in the business or financial condition of
Lessee and Guarantor from the date of execution hereof. The obligations of
Lessee under Sections 3, 9, 12, 18(l), 18(m), 18(n) and 18(o) hereof which
accrue during the term of this Agreement and obligations which by their express
terms survive the termination of this Agreement, shall survive the termination
of this Agreement.

 

(i) In case of a failure of Lessee to comply with any provision of this
Agreement, Lessor and each other Affected Party shall have the right, but shall
not be obligated, to effect such compliance, in whole or in part; and all moneys
spent and expenses and obligations incurred or assumed by Lessor or any other
Affected Party in effecting such compliance (together with interest thereon at
the Overdue Rate) shall constitute additional Rent due to Lessor within five (5)
days after the date Lessor sends notice to Lessee requesting payment. Lessor’s
or any other Affected Party’s effecting such compliance shall not be a waiver of
Lessee’s default.

 

(j) Any Rent or other amount not paid to Lessor when due hereunder shall bear
interest, both before and after any judgment or termination hereof, at the
lesser of eighteen percent (18%) per annum or the Maximum Lawful Rate (the
“Overdue Rate”).

 

(k) Any provisions in this Agreement and any Schedule which are in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

 

(l) Lessee agrees to pay on demand all reasonable costs and expenses incurred by
Lessor or any other Affected Party in connection with the preparation,
execution, delivery, filing, recording, and administration of any of the
Documents or in connection with the Syndication, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel for Lessor (provided,
however, that Lessee shall not be responsible for Lessor’s or any Participant’s
expenses related to the receipt of blanket sales/use tax rulings relating to
this transaction or otherwise), and all costs and expenses, if any, in
connection with the enforcement of any of the Documents. In addition, Lessee
shall pay any and all stamp and other taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of any
of the Documents and the other documents to be delivered under the Documents,
and agrees to save Lessor and the Participants harmless from and against any and
all liabilities with respect to or resulting from any delay attributed to Lessee
in paying or failing to pay such taxes and fees.

 

(m) (1) If Lessor or any other Affected Party shall have determined that the
adoption after the date hereof of any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by Lessor
or any other Affected Party with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law) from any central bank or other Governmental

 

19



--------------------------------------------------------------------------------

Authority increases or would have the effect of increasing the amount of
capital, reserves or other funds required to be maintained by Lessor or any
other Affected Party against commitments made by it under this Agreement or any
Document and thereby reducing the rate of return on Lessor’s or any other
Affected Party’s capital as a consequence of its commitments hereunder or
thereunder, then Lessee shall from time to time upon demand by Lessor or an
Affected Party pay to Lessor or such other Affected Party additional amounts
sufficient to compensate Lessor or such other Affected Party for such reduction
together with interest thereon from the third Business Day following the date of
any such demand until payment in full at the Overdue Rate. A certificate as to
the amount of that reduction and showing the basis of the computation thereof
submitted by Lessor or an Affected Party to Lessee shall be final, binding and
conclusive on the parties hereto (absent manifest error) for all purposes. For
avoidance of doubt, any interpretation of Accounting Research Bulletin No. 51 by
the Financial Accounting Standards Board (including Interpretation No. 46:
Consolidation of Variable Interest Entities) shall constitute an adoption,
change, request or directive subject to this Section.

 

(2) If, due to any Regulatory Change, there shall be any increase in the cost to
Lessor or any other Affected Party of agreeing to make or making, funding or
maintaining any commitment hereunder or under any Document, or any reduction in
any amount receivable by Lessor or such other Affected Party hereunder or
thereunder (any such increase in cost or reduction in amounts receivable are
hereinafter referred to as “Additional Costs”), then Lessee shall, from time to
time upon demand by Lessor or an Affected Party, pay to Lessor or any other
Affected Party additional amounts sufficient to compensate Lessor or any other
Affected Party for such Additional Costs together with interest thereon from the
date demanded until payment in full thereof at the Overdue Rate. Lessor or any
other Affected Party, as applicable, agrees that, as promptly as practicable
after it becomes aware of any circumstance referred to above that would result
in any such Additional Costs, it shall, to the extent not inconsistent with its
internal policies of general application, use reasonable commercial efforts to
minimize costs and expenses incurred by it and payable to it by Lessee pursuant
to this Section.

 

(3) Determinations by Lessor or any other Affected Party for purposes of this
Section of the effect of any Regulatory Change on its costs of making, funding
or maintaining any commitments hereunder or under any Document or on amounts
receivable by it hereunder or thereunder or of the additional amounts required
to compensate Lessor or any other Affected Party in respect of any Additional
Costs shall be set forth in a written notice to Lessee in reasonable detail and
shall be presumptively correct (absent manifest error) for all purposes.

 

(n) Lessee shall pay to any Affected Party, upon the request of any Affected
Party, such amount or amounts as shall compensate any Affected Party for any
loss (including loss of profit), cost or expense incurred by any Affected Party
(as reasonably determined by any Affected Party) as a result of: the
termination, in whole or in part, of any Interest Rate Agreement entered into by
any Affected Party in connection with the transactions contemplated by the
Documents, prior to its anticipated maturity as a result of the occurrence of a
Default, the failure of Lessee to exercise its option to renew with respect to
all available Renewal Terms, the exercise by Lessee of any of its options
pursuant hereto, or any other event giving rise to the repayment of the Lease
Balance prior to the anticipated maturity thereof; such compensation to be
limited to an amount equal to any loss or expense suffered by any Affected Party
during the period from the date of receipt of such repayment to (but excluding)
the maturity date of such financing source, if the rate of interest obtainable
by such Affected Party upon the redeployment of an amount of funds equal to the
amount of such repayment is less than the rate of interest applicable to such
financing source, plus any termination or other payments payable by such
Affected Party pursuant to any such Interest Rate Agreement (such expense to be
referred to as “Breakage Costs”). The determination by any Affected Party of the
amount of any such loss or expense shall be set forth in a written notice to
Lessee in reasonable detail and shall be presumptively correct, absent manifest
error. If such Affected Party maintains its investment therein on a LIBOR basis
and any payment of Rent or any other payment hereunder is made on a date other
than the scheduled Rent Payment Date applicable thereto (including, without
limitation, as a result of acceleration of the obligations hereunder), then
Lessee shall pay to Lessor for distribution to such Affected Party, within three
(3) Business Days following written demand therefor by such Affected Party, the
amount of Breakage Costs actually incurred by such Affected Party in connection
therewith. A certificate from such Affected Party as to the calculation of
Breakage Costs shall, absent demonstrable error, be presumptively correct.

 

20



--------------------------------------------------------------------------------

(o) So long as no Default occurs, neither Lessor nor any Person authorized by
Lessor shall interfere with Lessee’s right to peaceably and quietly possess and
use the Equipment during the Term, subject to the terms and provisions of this
Agreement.

 

(p) All payments made under this Agreement by Lessee shall be made as provided
in Section 2(b) hereof; provided, however, that indemnity payments made for the
benefit of the Participants shall be payable directly to such Participants.

 

(q) If Lessor is required by the terms hereof to pay to or for the benefit of
Lessee any amount received as a refund of any Tax or as insurance proceeds, and
a Default has then occurred and is continuing, Lessor shall not be required to
pay such amounts unless and until any such Default shall have been cured or
waived by Lessor. In addition, if Lessor is required by the terms hereof to
cooperate with Lessee in connection with certain matters, such cooperation shall
not be required if a Default has then occurred and is continuing. Lessor may
set-off against any amount which Lessor is required to pay to Lessee hereunder,
any amount then due by Lessee hereunder.

 

(r) This Agreement may be executed in multiple counterparts, each of which, when
taken together, shall constitute a single agreement.

 

(s) (1) Each of Lessor and Lessee hereby agrees (for itself and its Affiliates)
that it will not issue or release for external publication any article or
advertising or publicity matter relating to the purchase by Lessor of the
Equipment or the lease thereof by Lessor to Lessee without the prior written
consent of the other party hereto (which consent shall not be unreasonably
withheld).

 

(2) There is no restriction (either express or implied) on any disclosure or
dissemination of the United States Federal income tax structure or aspects of
the transactions contemplated by this Agreement or any documents executed in
connection herewith. Further, each party hereto acknowledges that it has no
proprietary rights to any United States Federal income tax elements of
transactions contemplated by this Agreement.

 

(3) Lessor agrees to use commercially reasonable efforts (equivalent to the
efforts Lessor applies to maintaining the confidentiality of similar information
regarding its other customers) to maintain as confidential all written
confidential information provided to it by Lessee and designated as
confidential, for a period of two (2) years following receipt thereof, except
that Lessor may disclose such information: (A) to its Affiliates and Persons
employed or engaged by Lessor in evaluating, approving, structuring or
administering the transaction contemplated hereby; (B) to any bona fide assignee
or Participant or potential assignee or Participant that has agreed to comply
with the obligation contained in this Section 18(s)(3) (and any such bona fide
assignee or Participant or potential assignee or Participant may disclose such
information to its Affiliates and Persons employed or engaged by them as
described in clause (A) above and/or may disclose such information as described
in Clauses (C) through (G) below); (C) as required or requested by any
Governmental Authority or reasonably believed by Lessor, any bona fide assignee,
Participant or their Affiliates to be compelled by any court decree, subpoena or
legal or administrative order or process; (D) as, on the advice of counsel,
required by law; (E) in connection with the exercise of any right or remedy
under the Documents or in connection with any litigation to which Lessor, any
bona fide assignee, Participant or their Affiliates is a party; (F) which
becomes public information or otherwise ceases to be confidential through no
fault of Lessor, any bona fide assignee or any Participant, severally; or (G)
any regulatory authorities having jurisdiction over Lessor, any bona fide
assignee, any Participant and/or their Affiliates.

 

(t) With respect to any representation, warranty, covenant, indemnity or other
agreement made to or for the benefit of Lessor, each Affected Party shall be
deemed direct beneficiaries of any such representation, warranty, covenant,
indemnity or agreement and all rights relating thereto shall inure to the
benefit of their respective successors and permitted assigns.

 

21



--------------------------------------------------------------------------------

19. DEFINITIONS:

 

The following terms when used in this Agreement or in the Schedules shall have
the following meanings:

 

“Additional Collateral” shall have the meaning given such term in Section
13(b)(2) of this Agreement.

 

“Additional Costs” shall have the meaning given such term in Section 18(m)(2) of
this Agreement.

 

“Adverse Environmental Condition” shall refer to (i) the existence or the
continuation of the existence, of an Environmental Emission (including, without
limitation, a sudden or non-sudden accidental or non-accidental Environmental
Emission), of, or exposure to, any Contaminant, odor or audible noise in
violation of any applicable Environmental Law, at, in, by, from or related to
any Equipment or any Additional Collateral, (ii) the environmental aspect of the
transportation, storage, treatment or disposal of materials in connection with
the operation of any Equipment or any Additional Collateral in violation of any
applicable Environmental Law, or (iii) the violation, or alleged violation, of
any Environmental Law connected with any Equipment or any Additional Collateral.

 

“Affected Party” means each of the following Persons: Lessor, each Participant,
each assignee of all or part of Lessor’s or Participant’s interest herein
(including through a collateral assignment) after notice thereof to Lessee, and
each Affiliate of the foregoing Persons.

 

“Affiliate” shall refer, with respect to any given Person, to (a) each Person
that directly or indirectly, owns or controls, whether beneficially, or as a
trustee, guardian or other fiduciary, five percent (5%) or more of the Stock
having ordinary voting power in the election of directors of such Person, (b)
each Person that controls, is controlled by, or is under common control with,
such Person, or (c) each of such Person’s officers, directors, joint venturers
and partners. For the purposes of this definition, “control” of a Person means
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” shall have the meaning given such term in the preamble to this
Agreement.

 

“Applicable Laws” means all laws, judgments, decrees, ordinances and regulations
and any other governmental rules, orders and determinations and all requirements
having the force of law, now or hereafter enacted, made or issued, whether or
not presently contemplated, including (without limitation) compliance with all
requirements of zoning laws, labor laws and Environmental Laws, compliance with
which is required with respect to the Equipment, whether or not such compliance
shall require structural, unforeseen or extraordinary changes to any of the
Equipment or the operation, occupancy or use thereof.

 

“AS IS BASIS” shall have the meaning given such term in Section 4(f) of this
Agreement.

 

“Basic Term” shall have the meaning given such term in Annex E to the Schedule.

 

“Basic Term Commencement Date” shall have the meaning given such term in Section
2(a) of this Agreement.

 

“Basic Term Rent” shall have the meaning given such term in Annex E to the
Schedule.

 

“Bill of Sale” shall have the meaning given such term in Section 1(b) of this
Agreement.

 

“Breakage Costs” shall have the meaning given such term in Section 18(n) of this
Agreement.

 

“BSA” shall have the meaning given such term in Section 14(i) of this Agreement.

 

22



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, a Sunday, and any day
on which banking institutions located in the States of New York or California
are authorized by law or other governmental action to close.

 

“Calculation Date” shall have the meaning given such term in Section 7(b)(2) of
this Agreement.

 

“Capitalized Lessor’s Cost” shall have the meaning given such term in Annex E to
the Schedule.

 

“Casualty Occurrence” shall have the meaning given such term in Section 7(b) of
this Agreement.

 

“Claims” shall have the meaning given such term in Section 12(a) of this
Agreement.

 

“Contaminant” shall refer to those substances which are regulated by or form the
basis of liability under any Environmental Law, including, without limitation,
asbestos, polychlorinated biphenyls (“PCBs”), and radioactive substances.

 

“Contingent Rent” shall mean: (i) if the consolidated revenues of Guarantor,
determined in accordance with GAAP, is greater than $3,100,000,000 for any
calendar year which begins or ends during the Term, fourteen percent (14%) of
the Capitalized Lessor’s Cost of the Equipment; or (ii) if Clause (i) is not
applicable, then the cumulative value, for each calendar quarter, starting with
the calendar quarter immediately preceding the Basic Term Commencement Date of
the first Schedule to be executed under this Agreement, and continuing through
the calendar quarter immediately preceding the date which would have been the
expiration or termination of the second Renewal Term (whether or not Lessee has
exercised its renewal option pursuant to Section 9(d) of this Agreement), of
either of the following (whichever results in the larger cumulative value): (a)
the product of (x) the annualized change in the Consumer Price Index between the
first and last Business Days of any calendar quarter, and (y) the Capitalized
Lessor’s Cost of the Equipment; or (b) the increase in consolidated “Income
before Income Taxes and Minority Interests” of Guarantor, determined in
accordance with GAAP (excluding any restructuring, special charges or effects of
changes in accounting principles) and as reported by Guarantor in its SEC
filings each quarter, as compared to the previous calendar quarter.
Notwithstanding the foregoing, in no event will the aggregate Contingent Rent
payable under this Agreement exceed the aggregate Maximum Lessor Risk Amount
which is then applicable.

 

“Credit Agreement” shall mean that certain $500,000,000 Credit Agreement dated
as of August 4, 2004, as in effect as of the date of this Agreement, between
Guarantor, the lenders party thereto, and JPMorgan Chase Bank, as Administrative
Agent, J.P. Morgan Securities Inc., as Sole Lead Arranger and Sole Bookrunner,
and Comerica Bank, Union Bank of California, N.A., US Bank and Wells Fargo Bank
National Association, as Syndication Agents.

 

“Daily Interest” shall have the meaning given such term in Annex E to the
Schedule.

 

“Default” shall have the meaning given such term in Section 10(a) of this
Agreement.

 

“Documents” shall have the meaning given such term in Section 14(b) of this
Agreement.

 

“Environmental Claim” shall refer to any accusation, allegation, notice of
violation, claim, demand, abatement or other order or direction (conditional or
otherwise) by any Governmental Authority or any Person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

“Environmental Emission” shall refer to any actual or threatened release, spill,
omission, leaking, pumping, injection, deposit, disposal, discharge, dispersal,
leaching or migration into the indoor or outdoor environment, or into or out of
any of the Equipment or any Additional Collateral, including, without
limitation, the movement of any Contaminant or other substance through or in the
air, soil, surface water, groundwater, or property.

 

23



--------------------------------------------------------------------------------

“Environmental Law” shall mean any Federal, foreign, state or local law, rule or
regulation pertaining to the protection of the environment, including, but not
limited to, the Comprehensive Environmental Response, Compensation, and
Liability Act (“CERCLA”) (42 U.S.C. Section 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. Section 1801 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. Section 1251 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), the Clean Air
Act (42 U.S.C. Section 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. Section 1361 et seq.), and the Occupational Safety and
Health Act (19 U.S.C. Section 651 et seq.), as these laws have been amended or
supplemented, and any analogous foreign, Federal, state or local statutes, and
the regulations promulgated pursuant thereto.

 

“Environmental Loss” shall mean any loss, cost, damage, liability, deficiency,
fine, penalty or expense (including, without limitation, reasonable attorneys’
fees, engineering and other professional or expert fees), investigation,
removal, cleanup and remedial costs (voluntarily or involuntarily incurred) and
damages to, loss of the use of or decrease in value of the Equipment or the
Additional Collateral arising out of or related to any Adverse Environmental
Condition.

 

“Equipment” shall mean (i) the equipment and software, if applicable, listed in
Annex A to the Schedules, (ii) Parts or components thereof, (iii) ancillary
equipment or devices furnished therewith under this Agreement, (iv) all manuals
and records (other than rental records) with respect to such Equipment, and (v)
all substitutions and replacements of any and all thereof, including, but not
limited to, any permitted replacement equipment which may from time to time be
substituted, pursuant to Sections 4(f) or 7(b)(1) hereof, for the Equipment
leased hereunder; together in each case with any and all Parts permanently
incorporated or installed in or attached thereto or any and all Parts
temporarily removed therefrom. Except as otherwise set forth herein, at such
time as replacement equipment shall be so substituted and leased hereunder, such
replaced item of Equipment shall cease to be Equipment hereunder.

 

“Equipment Location” shall mean all locations owned or operated by Lessee and/or
its Affiliates within the County and State specified on Annex A to this
Agreement.

 

“Event” shall have the meaning given such term in Section 10(a)(9) of this
Agreement.

 

“Excess Amount” shall have the meaning given such term in Section 9(b)(3) of
this Agreement.

 

“Extension Term” shall have the meaning given such term in Section 9(c) of this
Agreement.

 

“Extension Term Rate” shall mean that rate per annum equal to the sum of five
hundred fifty (550) basis points over the one (1) year Treasury Note swap rate
in effect as of the date of determination.

 

“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator.

 

“Guarantor” shall have the meaning given such term in Section 1(b) of this
Agreement.

 

“Guaranty” shall have the meaning given such term in Section 1(b) of this
Agreement.

 

“Indemnified Amounts” shall have the meaning given such term in Section 12(a) of
this Agreement.

 

“Indemnified Party” shall have the meaning given such term in Section 12(a) of
this Agreement.

 

“Interest Component” shall have the meaning given such term in Annex E to the
Schedule.

 

“Interest Rate” shall have the meaning given such term in Annex E to the
Schedule.

 

24



--------------------------------------------------------------------------------

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement, match funding or other
similar agreement or arrangement as to which such Person is a party or a
beneficiary.

 

“Last Delivery Date” shall have the meaning given such term in Annex E to the
Schedule.

 

“Lease Balance” shall have the meaning given such term in Annex E to the
Schedule.

 

“Lessee” shall have the meaning given such term in the preamble to this
Agreement.

 

“Lessor” shall have the meaning given such term in the preamble to this
Agreement.

 

“Lessor’s Lien” shall mean any Lien affecting the Equipment or any part thereof
arising as a result of (i) any claim against Lessor not related to the
transactions contemplated by this Agreement; (ii) any affirmative act of Lessor
not expressly contemplated by this Agreement or not permitted without consent
(which consent has not been granted) by Lessee or that is in violation of any
term of this Agreement or not taken as a result of the occurrence and
continuance of a Default as permitted by this Agreement; or (iii) taxes imposed
against Lessor or the consolidated group of taxpayers of which it is a member
which are not to be indemnified against by Lessee under this Agreement;
provided, however, that there shall be excluded from this definition and no
Lessor’s Lien shall exist if such Lien is being diligently contested in good
faith so long as neither such proceedings nor Lien involves a material danger of
the sale, forfeiture or loss of the Equipment or adversely affects Lessee’s
rights under this Agreement.

 

“Lien” shall mean any mortgage, chattel mortgage, pledge, lien, charge,
encumbrance, lease, exercise of rights, security interest, lease in the nature
of a security interest, statutory right in rem, or claim of any kind, including
any thereof arising under any conditional sale agreement, equipment trust
agreement or title retention agreement.

 

“Material Adverse Effect” shall have the meaning given such term in Section
14(e) of this Agreement.

 

“Maximum Lawful Rate” shall have the meaning given such term in Section 13(c) of
this Agreement.

 

“Maximum Lessee Risk Amount” shall have the meaning given such term in Annex E
to the Schedule.

 

“Maximum Lessor Risk Amount” shall have the meaning given such term in Annex E
to the Schedule.

 

“Net Sales Proceeds” shall have the meaning given such term in Section 9(b)(2)
of this Agreement.

 

“New Equipment” shall have the meaning given such term in Section 1(b) of this
Agreement.

 

“OFAC” shall have the meaning given such term in Section 14(i) of this
Agreement.

 

“Overdue Rate” shall have the meaning given such term in Section 18(j) of this
Agreement.

 

“Participant” shall have the meaning given such term in Section 11(c) of this
Agreement.

 

“Parts” shall mean all appliances, components, parts, instruments,
appurtenances, accessories, furnishings and other equipment of whatever nature
which may now or from time to time be incorporated or installed in or attached
to, or were provided by the manufacturer with, the Equipment, including after
temporary removal from such Equipment.

 

“Payment Date” shall have the meaning given such term in Section 7(b) of this
Agreement.

 

“Permitted Lien” shall mean (i) the rights of Lessor and Lessee as herein
provided, (ii) Lessor’s Liens, (iii) Liens for taxes either not yet due or being
diligently contested in good faith by appropriate

 

25



--------------------------------------------------------------------------------

proceedings and so long as adequate reserves are maintained with respect to such
Liens and available to Lessee for the payment of such taxes and only so long as
neither such proceedings nor such Liens involve any material danger of the sale,
forfeiture, loss or loss of use of the Equipment or any part thereof, or any
interest of Lessor or any risk of criminal liability of Lessor or any other
Affected Party and Lessee has given Lessor prior written notice of Lessee’s
intent to contest any such taxes and Lessee has agreed to indemnify Lessor and
each other Affected Party for any and all costs and expenses (including, without
limitation reasonable attorneys’ fees) which Lessor or any other Affected Party
may incur as a result of such contest, (iv) inchoate materialmen’s, mechanics’,
carriers’, workmen’s, repairmen’s, or other like inchoate Liens arising in the
ordinary course of Lessee’s business for sums either not delinquent or being
diligently contested in good faith and only so long as neither such proceedings
nor any such Liens involve any material danger of the sale, forfeiture, loss or
loss of use of the Equipment, the Additional Collateral, or any part thereof, or
any interest of Lessor and each other Affected Party therein or any material
risk of material civil liability and further provided that adequate reserves are
maintained with respect to such Liens and provided that Lessee has given Lessor
written notice thereof, (v) the rights of others under agreements or
arrangements to the extent expressly permitted under this Agreement, (vi) Liens
arising out of any judgment or award against Lessee with respect to which at the
time an appeal or proceeding for review is being prosecuted in good faith by
appropriate proceedings diligently conducted and with respect to which there
shall have been secured a stay of execution pending such appeal or proceeding
for review and so long as adequate reserves are available to the Lessee for the
payment of such obligations and there is no material danger of sale, forfeiture,
loss, or loss of use of the Equipment or any Additional Collateral or material
risk of material civil liability and Lessee shall have given Lessor written
notice thereof, and (vii) any Lien against which the Lessee causes to be
provided a bond in such amount and under such terms and conditions as are
reasonably satisfactory to Lessor.

 

“Person” shall include any individual, partnership, corporation, trust,
unincorporated organization, government or department or agency thereof and any
other entity.

 

“Principal Component” shall have the meaning given such term in Annex E to the
Schedule.

 

“Regulatory Change” means any change after the date hereof in any Federal, state
or foreign law or regulation (including Regulation D of the Federal Reserve
Board) or the adoption or making after such date of any interpretation,
directive or request under any Federal, state or foreign law or regulation
(whether or not having the force of law) by any Governmental Authority charged
with the interpretation or administration thereof that, in each case, is
applicable to any Affected Party.

 

“Related Costs” means any Additional Costs, Breakage Costs or other indemnities
or costs required to be paid to any Affected Party in connection with or as a
result of the relevant action under this Agreement.

 

“Renewal Term” shall mean a period of four (4) consecutive quarters.

 

“Rent” shall have the meaning given such term in Section 2(a) of this Agreement.

 

“Rent Payment Date” shall have the meaning given such term in Annex E to the
Schedule.

 

“Rent Payment Period” shall have the meaning given such term in Annex E to the
Schedule.

 

“Replacement Item” shall have the meaning given such term in Section 4(f) of
this Agreement.

 

“Schedule” shall have the meaning given such term in Section 1(a) of this
Agreement.

 

“SEC” shall mean the Securities & Exchange Commission.

 

“Stock” shall mean the issued and outstanding capital stock having ordinary
voting powers, membership interests or similar equity interests of any Person.

 

26



--------------------------------------------------------------------------------

“Sublease” shall have the meaning given such term in Section 11(a) of this
Agreement.

 

“Subsidiary” means, with respect to any Person, a corporation, limited liability
company, partnership or other entity of which such Person and/or its other
subsidiaries own, directly or indirectly, more than fifty percent (50%) of the
Stock.

 

“Substituted Item” shall have the meaning given such term in Section 4(f) of
this Agreement.

 

“Syndication” shall have the meaning given such term in Section 11(c) of this
Agreement.

 

“Taxes” shall have the meaning given such term in Section 3(a) of this
Agreement.

 

“Term” shall have the meaning given such term in Section 2(a) of this Agreement.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
enacted in any applicable jurisdiction.

 

Rules of Construction. Unless otherwise specified, references in any Document or
any of the Appendices thereto to a Section, subsection or clause refer to such
Section, subsection or clause as contained in such Document. The words “herein,”
“hereof” and “hereunder” and other words of similar import used in any Document
refer to such Document as a whole, including all annexes, exhibits and
schedules, as the same may from time to time be amended, restated, modified or
supplemented, and not to any particular section, subsection or clause contained
in such Document or any such annex, exhibit or schedule. Wherever from the
context it appears appropriate, each term stated in either the singular or
plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
neuter genders. The words “including,” “includes” and “include” shall be deemed
to be followed by the words “without limitation”; the word “or” is not
exclusive; references to Persons include their respective successors and assigns
(to the extent and only to the extent permitted by the Documents) or, in the
case of Governmental Authorities, Persons succeeding to the relevant functions
of such Persons; references to any agreement refer to that agreement as from
time to time amended or supplemented or as the terms of such agreement are
waived or modified in accordance with its terms; and all references to statutes
and related regulations shall include any amendments of the same and any
successor statutes and regulations.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessee and Lessor have caused this Master Lease Financing
Agreement to be executed by their duly authorized representatives as of the date
first above written.

 

LESSOR:

 

LESSEE:

GENERAL ELECTRIC CAPITAL CORPORATION,

 

FIRST AMERICAN TITLE INSURANCE

FOR ITSELF AND AS AGENT FOR CERTAIN

 

COMPANY

PARTICIPANTS

       

By:

 

/s/ Peter DiBiasi

--------------------------------------------------------------------------------

 

By:

 

/s/ William G. Ergas

--------------------------------------------------------------------------------

Name:

 

Peter DiBiasi

 

Name:

 

William G. Ergas

Title:

 

Duly Authorized Signatory

 

Title:

 

VP/Treasurer

 

28



--------------------------------------------------------------------------------

SCHEDULE A

 

State

--------------------------------------------------------------------------------

 

Physical Addresses

--------------------------------------------------------------------------------

CALIFORNIA

  2 First American Way, Santa Ana, CA 92707

CALIFORNIA

  2 First American Way, Santa Ana, CA 92707

CALIFORNIA

  2 First American Way, Santa Ana, CA 92707

CALIFORNIA

  2 First American Way, Santa Ana, CA 92707

CALIFORNIA

  2 First American Way, Santa Ana, CA 92707

CALIFORNIA

  1 First American Way, Santa Ana, CA 92707

CALIFORNIA

  1 First American Way, Santa Ana, CA 92707

CONNECTICUT

  185 Asylum Street, Cityplace II, Hartford, CT 06103

FLORIDA

  1983 Centre Point Blvd., Tallahassee FL 32308

FLORIDA

  2075 Centre Point Blvd. Tallahassee FL 32308

FLORIDA

  7360 Bryan Dairy Rd.,Ste.200;Largo,FL

FLORIDA

  1555 Kingsley Avenue, Ste 302;Orange Park,FL 32073

FLORIDA

  3563 Phillips Hwy,Bldg E,Ste 504;Jacksonville, FL 32207

FLORIDA

  11240 Park Blvd;Seminole, Fl 33772

FLORIDA

  13903 Carrollwood Village Run;Tampa,FL 33624

FLORIDA

  1395 Oakfield Dr.; Brandon FL 33511

FLORIDA

  14100 Walsingham Rd,Ste 14;Largo, FL 33774

FLORIDA

  2469 Sunset Point Rd;Ste 100;Clearwater,FL 33765

FLORIDA

  26240 Wesley Chapel Blvd;Lutz,Fl 33559

FLORIDA

  3209 Tampa Rd;Palm Harbor, FL 34684

FLORIDA

  7292 4th St North,Ste A;St. Petersburg,FL 33702

FLORIDA

  7360 Bryan Dairy Road, Suite 225 Largo FL 33777

FLORIDA

  8905 Regents Park Dr,Ste 230;Tampa, FL 33647

FLORIDA

  1041 US Hwy 41 Bypass South;Venice,FL 34292

FLORIDA

  10910 SR 70 East, Ste 101;Bradenton,Fl 34202

FLORIDA

  1824 59th St West;Bradenton, FL 34209

FLORIDA

  4141 S. Tamiami Trail,Ste 1;Sarasota, FL 34231

FLORIDA

  1931 Tamiami Trail,Unit 7;Pt. Charlotte,FL 33948

FLORIDA

  3013 Del Prado Blvd,Ste 6;Cape Coral,FL 33904

FLORIDA

  3411 Bonita Beach Rd, Ste 302;Bonita Springs,FL 34134

FLORIDA

  4964 Tamiami Trail No. Naples FL 34103

FLORIDA

  5000 Tamiami Trail North;Naples, FL 34103

FLORIDA

  8931 Conference Dr,Ste 6;Ft. Myers,FL 33919

FLORIDA

  158 US Hwy 98, Eastpoint, Florida 32328

FLORIDA

  10935 SE 177th Place,Ste 302; Summerfield, FL 34491

FLORIDA

  213 Courthouse Sq.;Inverness, FL 34450

FLORIDA

  216 NE 1st Ave Ocala FL 34470

FLORIDA

  300 North Marion St.;Lake City, FL 32055

FLORIDA

  109 N 2nd Street; Ft. Pierce, FL 34950

FLORIDA

  11440 N Kendall Dr,Suite 403;Miami, FL 33176

FLORIDA

  1801 Centre Park Dr,Ste 150;West Palm Beach,Fl 33401

FLORIDA

  1851 NW 125th Ave,Ste 200;Pembroke Pines,FL 33028

FLORIDA

  1949 N University Dr.; Coral Springs, FL 33071

FLORIDA

  201 SW Pt. St. Lucie Blvd, Ste. 205; Port St. Lucie, FL 34984



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

FLORIDA

   2048 E. Sample Rd. Lighthouse Point, FL 33064

FLORIDA

   2080 W.Indiantown Rd,Ste 200;Jupiter, FL 33458

FLORIDA

   5481 N.E. St.James Blvd;Pt. St Lucie,FL 34983

FLORIDA

   729 S. Federal Hwy, Suite 103; Stuart, FL 34994

FLORIDA

   12780 Waterford Lakes Pkwy,Ste 135; Orlando,FL 32828

FLORIDA

   1560 Orange Ave, Ste 450;Orlando, FL

FLORIDA

   1768 Park Center Dr,Suite 240;Orlando, FL 32835

FLORIDA

   2001 9th Ave, Ste 108;Vero Beach, FL 32960

FLORIDA

   2020 N Highway A1A,Ste 110;Indian Harbor,FL 32937

FLORIDA

   206 W. Oak Street,Suite B,Kissimmee,FL 34741

FLORIDA

   314 Ave K,SE; Winter Haven, FL 33880

FLORIDA

   841 Douglas Ave.Ste 100;Altamonte Springs,FL 32714

FLORIDA

   870 S. Sun Drive Ste 1072;Lake Mary, FL 32746

FLORIDA

   990 B US Hwy 1; Sebastian, FL 32958

FLORIDA

   11-A W. 23rd St;Panama City,FL 32405

FLORIDA

   1308 W. North Blvd.;Leesburg, FL 34748

FLORIDA

   1343 Brickyard Road, Suite A; Chipley, FL 32428

FLORIDA

   150 Warren Circle Ste. 3, Jacksonville, FL 32259

FLORIDA

   1930 North Donnelly Street;Mt. Dora, FL 32757

FLORIDA

   2065 Airport Blvd,Ste 200;Pensacola,Fl 32504

FLORIDA

   220 St Johns Ave.;Palatka, FL 32177

FLORIDA

   24 S. 5th Street Fernandina Beach FL 32034

FLORIDA

   2518 Hwy 77,Ste A;Lynn Haven,FL 32444

FLORIDA

   3514 S. Atlantic Ave;New Smyrna Beach,FL 32169

FLORIDA

   429 S. Tyndall Pkwy,Suite D;Callaway,FL 32404

FLORIDA

   555 West Granada Blvd.Ste H-12 Ormond Bch,FL 32174

FLORIDA

   619 E. Nelson Ave.;Defuniak Sprgs,FL 32433

FLORIDA

   625 N. Eglin Pkwy; Ft. Walton Beach, FL 32547

FLORIDA

   6921 Navarre Pkwy;Navarre, fL 32566

FLORIDA

   710 Third Ave,Unit 1,2&3;New Smyrna, FL 32169

FLORIDA

   730 Bayfront Pkwy;Pensacola,Fl 32502-6251

FLORIDA

   733 Dunlawton Ave,Ste 1A;Pt Orange,Fl 32127

FLORIDA

   8128 Front Beach Rd,Ste A;Panama City,Fl 32405

FLORIDA

   813 Deltona Blvd.,Ste A;Deltona, FL 32725

FLORIDA

   93 Orange Street; St. Augustine, FL 32084

FLORIDA

   9440 Phillips Hwy, Ste 7;Jacksonville, FL 32256

FLORIDA

   2233 Lee Rd.,Ste 101, Winter Park, FL 32789

FLORIDA

   2101 Park Center Drive, Suite 100 Orlando FL 32835

FLORIDA

   7340 Bryan Dairy Road, Suite 200 Largo FL 33777

FLORIDA

   4477 Legendary Drive,Ste 101;Destin, FL 32541

FLORIDA

   1001 E Business Hwy 98; Panama City, FL 32401

FLORIDA

   13450 W Sunrise Blvd #300; Sunrise, FL 33323

FLORIDA

   14400 NW 77th Ct #301; Miami Lakes, FL 33016

FLORIDA

   1802 Broadway; Ft. Myers, FL 33901

FLORIDA

   211-B N Amelia Ave; Deland, FL 32724

 

2



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

FLORIDA

   215 SE 2nd Ave; Gainesville, FL 32601

FLORIDA

   2233 Lee Road #110,101,210; Winter Park, FL 32789

FLORIDA

   2620 S Tamiami Trail #300; Sarasota, FL 34239

FLORIDA

   3233 Commerce Place #A; West Palm Beach, FL 33407

FLORIDA

   3465 Bonita Bch.Rd.#118; Bonita Beach, FL 34134

FLORIDA

   416 Ash St; Fernandina Beach, FL 32034

FLORIDA

   4586 E Hwy 20; Niceville, FL 32578

FLORIDA

   7360 Bryan Dairy Road #225; Largo, FL 33777

FLORIDA

   2211 Lee Rd.,Ste 211;Winter Park, FL 32789

FLORIDA

   19 Old Kings Rd. North,Ste C105; Palm Coast,FL 32137

FLORIDA

   25400 US Hwy 19 N #135, Clearwater, FL 33763

FLORIDA

   1648 Periwinkle Way,Ste A; Sanibel Island, FL 33957

FLORIDA

   24520 Production Circle,Ste 4;Bonita Springs, FL 34135

FLORIDA

   9311 College Parkway,Ste 2; Ft. Myers, FL 33919

ALABAMA

   300 Office Park Dr,Ste 175;Birmingham, Al 35223

GEORGIA

   5775 Glendridge Dr. NE,Ste A200;Altanta,GA 30326

INDIANA

   3602 Northgate Court,Ste 27;New Albany, IN 47150

KENTUCKY

   10350 Ormsby Park Place,Ste 105;Louisville,KY 40223

KENTUCKY

   1240 Ashley Circle;Bowling Green, KY 42104

KENTUCKY

   530 Frederica St;Owensboro, KY 42301

KENTUCKY

   800 East High Street;Lexington, KY 40502

KENTUCKY

   100 Fountain Ave;Paducah, KY 42001

KENTUCKY

   2220 Grand View Drive Ft Mitchell KY 41017

KENTUCKY

   9600 Brownsboro Rd,Ste 304;Louisville, KY 40241

LOUISIANA

   510 Bienville Street New Orleans LA 70130

MISSISSIPPI

   1675 Lakeland Dr,Riverhill Tower, 1st Floor Jackson MS 39216

N CAROLINA

   629 Green Valley Rd,Ste 212;Greensboro, NC 27408

PUERTO RICO

   268 Ponce De Leon Ave., San Juan Puerto Rico

S CAROLINA

   200 Ceter Point Circle,Ste 250;Columbia,SC 29210

TENNESSEE

   303 Centre Ave,Ste C;Dickson, TN 37055

TENNESSEE

   501 Corporate Center Dr,Ste 100;Franklin, TN 37067

TENNESSEE

   606 W. Main St;Ste 250;Knoxville, TN 37902

TENNESSEE

   6077 Primacy Parkway, Ste 100 Memphis TN 38119

TENNESSEE

   6086 Shallowford Rd,Ste 102;Chattanooga, TN

TENNESSEE

   Six Cadillac Dr,Ste 190;Brentwood, TN 37027

TENNESSEE

   185 North Main St,Ste 101;Collierville,TN 38017

TENNESSEE

   6465 Quail Hollow,Ste 300;Memphis, TN 38120

ILLINOIS

   30 N. LaSalle Street, Suite 31, Chicago, IL 60602

ILLINOIS

   27775 Diehl Rd. Warrenville, IL 60555

MASSACHUSETTS

   The Prudential Center, 101 Huntington Avenue, Boston, MA 02199

MINNESOTA

   7777 Washington Avenue South Edina, MN 55439

MISSOURI

   12360 Manchester Rd., Suite 100 St. Louis, MO 63131

NEW MEXICO

   2601 Louisiana Blvd NE/ Albuquerque NM 87110

NEW MEXICO

   220 Otero Drawer S/ Santa Fe NM 87501

NEW MEXICO

   528 Don Gaspar Avenue/ Santa Fe NM 87501

 

3



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

NEW MEXICO

   3569 Zafarano/ Santa Fe NM 87505

NEW MEXICO

   3600 Rodeo Lane Ste.A-1/ Santa Fe NM 87507

NEW MEXICO

   2601 Louisiana Blvd NE/ Albuquerque NM 87110

PENNSYLVANIA

   The Atrium Building, 234 Mall Boulevard, King of Prussia, PA 19406

TEXAS

   1500 S Dairy Ashford/ Houston TX 77077

TEXAS

   2703 S Hwy 6 / Houston, TX 77082

TEXAS

   10801-2 Mopac N Ste.410/ Austin, TX 78759

TEXAS

   1234 Lake Shore Dr Ste.750-D/ Coppel, TX 75019

TEXAS

   16770 Park Row Ste 120/ Houston, TX 77084

TEXAS

   823 E Nakoma Ste.98 / San Antonio, TX 78216

TEXAS

   2711 LBJ Frwy Ste.650 / Dallas, TX 75234

TEXAS

   521 N Sam Houston Pkwy E Ste.425/ Houston, TX 77060

TEXAS

   201 Main Street Ste 600/ Ft. Worth TX 76102

TEXAS

   801 N El Paso Street/ El Paso TX 79902

TEXAS

   2200 Lee Trevino Ste A-4/ El Paso Tx 79936

TEXAS

   9101 Dyer Street/ El Paso Tx 79924

TEXAS

   2267 Trawood Ste E4/ El Paso TX 79935

TEXAS

   1397 Dominion Plaza/ Tyler, TX 75703

TEXAS

   4518 Everhart Rd/ Corpus Christi TX 78411

TEXAS

   200 S Alister/ Port Aransas TX 78373

TEXAS

   904 Memorial Parkway Ste B/ Portland TX 78374

TEXAS

   5306 Holly Ste B/ Corpus Christi TX 78411

TEXAS

   14617 S. Padre Island Dr./ Corpus Christi TX 78418

TEXAS

   201 Main Street Ste 900/ Ft. Worth TX 76102

TEXAS

   251 SW Wilshire Blvd Ste.115/ Burleson, TX 76028

TEXAS

   602 Grapevine Hwy/ Hurst, TX 76054

TEXAS

   2718 S. Hullen Ste.210/ Ft. Worth TX 76109

TEXAS

   4722 Little Rd/ Arlington, TX 76017

TEXAS

   1100 Dallas Drive Ste.112/ Denton, TX 76205

TEXAS

   1280 S. Why 377/ Pilot Point TX 76258

TEXAS

   3634 Long Prairie Rd Ste.116/ Flower Mound TX 75022

TEXAS

   9110 IH-10 W #150/ San Antonio TX 78230

TEXAS

   12400 Hwy 281 N Ste.300/ San Antonio TX 78216

TEXAS

   4917 FM 3009/ Schertz, TX 78154

TEXAS

   1919 NW Loop 410 Ste.200/ San Antonio TX 78213

TEXAS

   228 S Seguin Street/ New Braunfels TX 78130

TEXAS

   202 N Camp #110/ Seguin TX 78155

TEXAS

   6454 N New Braunfels/ San Antonio TX 78209

TEXAS

   18720 Stone Oak Pkwy #201/ San Antonio TX 78258

TEXAS

   8300 N Mopac Ste.150/ Austin TX 78759

TEXAS

   1221 South Mopac Ste 150/ Austin TX 78746

TEXAS

   10920 Lakeline Mall Drive Ste.200/ Austin TX 78717

TEXAS

   2120 North Mays Ste.450/ Round Rock TX 78664

TEXAS

   1913 Ranch Road 620 South #101/ Austin TX 78734

TEXAS

   20503 Dawn Drive/ Lago Vista TX 78645

 

4



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

TEXAS

   3834 Spicewood Springs Road/ Austin TX 78759

TEXAS

   115 W 9th Street/ Georgetown TX 78626

TEXAS

   1900 FM 967 Ste.A/ Buda TX 78610

TEXAS

   2050-A East Hwy 290/ Dripping Springs TX 78620

TEXAS

   2520 Research Forest Drive Ste.110/ The Woodlands TX 77381

TEXAS

   9800 Centre Parkway Ste.100/ Houston TX 77036

TEXAS

   4550 FM 1960 W/ Houston TX 77069

TEXAS

   16010 Barkers Point Ln Ste.200/ Houston TX 77079

TEXAS

   520 Post Oak Blve Ste.100/ Houston TX 77027

TEXAS

   3411 Richmond Ave Ste.110/Houston TX 77046

TEXAS

   8201 Cypresswood Ste.101/ Spring TX 77379

TEXAS

   4443 Town Center Place/ Kingwood TX 77339

TEXAS

   3205 West Davis Bldg B100/ Conroe TX 77301

TEXAS

   1305 FM 359/ Richmond TX 77469

TEXAS

   2205 Williams Trace Blvd Ste.101/ Sugar Land TX 77478

TEXAS

   14011 Park Drive Ste.114/ Tomball TX 77375

UTAH

   330 EAST 400 SOUTH, Utah

VIRGINIA

   3859 Centerview Drive, Suite 300, Chantilly, VA 20151-3232

WASHINGTON

   40 E Trent Ave, Spokane, WA 99202

WASHINGTON

   N. 1020 Washington, Spokane, WA 99201

WASHINGTON

   N. 7407 Division Street, #A, Spokane, WA 99208 (North Office)

WASHINGTON

   E. 12209 Mission Avenue, #3, Spokane, WA 99206 (Valley Office)

WASHINGTON

   215 N Commercial St, Bellingham, WA 98225

WASHINGTON

   1014 Main St, Vancouver, WA 98660

WASHINGTON

   16701 SE McGillivray Blvd, #100,Vancouver, WA 98683 (Fishers Landing)

WASHINGTON

   7710 NE Greenwood Dr, Vancouver, WA 98662 (Van Mal)

WASHINGTON

   2103 NE 129th St, #100, Vancouver WA 98686 (Salmon Creek)

WASHINGTON

   4200 - 6th Ave., #201, Lacey, WA 98503

WASHINGTON

   215 W Railroad Ave, Shelton, WA 98584

WASHINGTON

   3888 NW Randall Way, Silverdale, WA 98383

WASHINGTON

   1050 Hilderbrand Lane NE #102, Bainbridge Island, WA 98110

WASHINGTON

   3311 Bethel Rd SE, Port Orchard, WA 98366

WASHINGTON

   645 - 4th Street, #201, Bremerton, WA 98337

WASHINGTON

   1006 W Robert Bush Dr, South Bend, WA 98586

WASHINGTON

   120 N. Naches Ave., Yakima, WA 98901

WASHINGTON

   4001 Summitview Ave, #2D, Yakima, WA 98908

WASHINGTON

   16 South Mission, Wenatchee, WA 98801

WASHINGTON

   220 Johnson Ave., #A, Chelan, WA 98816-9160

WASHINGTON

   940 Highway 2, #F, Leavenworth, WA 98826

WASHINGTON

   2917 Pacific Ave, Everett, WA 98201

WASHINGTON

   19400 33rd Ave W, #100 & #101Lynnwood, WA 98036

WASHINGTON

   601 State Ave, Marysville, WA 98270

WASHINGTON

   22232 17th Ave SE, #305, Bothell, WA 98021

WASHINGTON

   210 5th Ave S, #206, Edmonds, WA 98020

WASHINGTON

   3866 S 74th St, Tacoma, WA 98409

 

5



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

WASHINGTON

   5620 112th St E, #126, Puyallup, WA 98373

WASHINGTON

   5775 Soundview Dr NW, #201C, Gig Harbor, WA 98335

WASHINGTON

   3911 - 9th Street SW, Puyallup, WA 98373 (Gateway)

WASHINGTON

   2101 4th Ave, #800, Seattle, WA 98121

WASHINGTON

   13010 NE 20th St, #A, Bellevue, WA 98005

WASHINGTON

   33600 6th Ave S, #105, Federal Way, WA 98003

WASHINGTON

   9750 3rd Ave NE, #125, Seattle, WA 98115

WASHINGTON

   24105 SE Kent-Kangley Rd, Maple Valley, WA 98038

WASHINGTON

   401 Parkplace Center, Kirkland, WA 98033

WASHINGTON

   830 6th St. S, Kirkland, WA 98033 (@ REMAX office)

WYOMING

   120 N Center, Casper, WY 82601

WYOMING

   424 S Elm Street, Lusk, WY 82225

WYOMING

   961 Gilchrist St, Wheatland, WY 82201

WYOMING

   120 N Center, Casper, WY 82601

CALIFORNIA

   1004 W. Taft Ave., Orange, CA 92865, 321 Warren Ave., Fremont, CA 94539, 7502
Lakewood Drive West, Suite C, Lakewood, WA 98499

COLORADO

   9221 Lake Sparrow Drive,Highlands Ranch, CO 80126

CALIFORNIA

   3 First American Way,Santa Ana, CA 92707

CALIFORNIA

   4416 Willow Glen Court,Concord, CA 94521

CALIFORNIA

   5451 Avenida Encinas, Suite H,Carlsbad, CA 92008

MINNESOTA

   International Plaza,7900 International Dr., Suite 500,Bloomington, MN 55425

CALIFORNIA

   1 First American Way,Santa Ana, CA 92707

CALIFORNIA

   1 First American Way, Santa Ana, CA 92707

TENNESSEE

   11121 Kingston Pike, Suites B, D, E & F Knoxville, TN 37922

TENNESSEE

   500 West Summit Hill Drive Knoxville, TN 37902

TENNESSEE

   166-D Market Place Boulevard Knoxville, TN 37922

TENNESSEE

   1225 Weisgarber Road Knoxville, TN 37909

ARIZONA

   2213 Stockton Hill Rd, Kingman

ARIZONA

   2340 Highway 95, Bullhead City

ARIZONA

   5635 Highway 95, Bullhead City

ARIZONA

   72 S. Lake Havasu Ave, Lake Havasu City

ARIZONA

   105 West 16th Street, Yuma

ARIZONA

   106 Roadrunner Drive, Sedona

ARIZONA

   1578 N. Highway 89, Chino Valley

ARIZONA

   1684 E. Wht. Mtn. Blvd., Pinetop

ARIZONA

   1729 N Trekell Rd, Casa Grande

ARIZONA

   1801 W. Deuce of Clubs, Show Low

ARIZONA

   2101 N. Fourth St., Flagstaff

ARIZONA

   2115 U.S. Highway 60 , Miami

ARIZONA

   2841 E. Highway 260, Overgaard

ARIZONA

   288 N. Ironwood, Apache Junction

ARIZONA

   300 W. Third St., Winslow

ARIZONA

   403 N. Agassiz, Flagstaff

ARIZONA

   404 E. Main St, Springerville

ARIZONA

   600 West Gurley Street, Prescott

 

6



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

ARIZONA

   610 E. Highway 260, Payson

ARIZONA

   6877 Kings Ranch Rd., Gold Canyon

ARIZONA

   7750 E. Florentine Road, Prescott Valley

ARIZONA

   813 Cove Parkway, Cottonwood

ARIZONA

   862 Vista, Page

ARIZONA

   Old Stone House, Hwy 87, Pine

CALIFORNIA

   2089 Rose St., Berkeley, CA 94709

CALIFORNIA

   2687 Castro Valley Blvd., Castro Valley, CA 94546

CALIFORNIA

   6665 Owens Drive, Pleasanton, CA 94588

CALIFORNIA

   39650 Liberty St., Fremont, CA

CALIFORNIA

   871A Island Drive, Alameda, CA

CALIFORNIA

   4900 Hopyard Rd., #250 Pleasanton, CA 94588

CALIFORNIA

   900 Main Street, Suite 200, Pleasanton, CA 94566

CALIFORNIA

   6681 Owens Drive, Pleasanton, CA 94588

CALIFORNIA

   431 Florence St., Suite 100/200, Palo Alto, CA

CALIFORNIA

   264 Saratoga Ave., Los Gatos, CA

CALIFORNIA

   17015 Walnut Grove Dr., Morgan Hill, CA

CALIFORNIA

   12772 Saratoga Rd., Saratoga, CA

CALIFORNIA

   12880 Saratoga-Sunnyvale Road., Suite G, Saratoga, CA

CALIFORNIA

   1702 “J” Meridian Ave., San Jose, CA

CALIFORNIA

   1845 Hamilton Ave., San Jose, CA

CALIFORNIA

   2110 S. Bascom Ave., Campbell, CA

CALIFORNIA

   2990 E. Capital Expressway, San Jose, CA

CALIFORNIA

   20545 Valley Green Drive, Cupertino, CA

CALIFORNIA

   496 First St., Los Altos, CA

CALIFORNIA

   161 S. San Antonio Road, Suite 5, 6A, 10, Los Altos, CA

CALIFORNIA

   1096 Blossom Hill Rd., San Jose, CA

CALIFORNIA

   2075 Bering Drive #L, San Jose, CA

CALIFORNIA

   1737 Nort First St., Suite 100, 400, 500, San Jose, CA 95112

CALIFORNIA

   5829 Lone Tree Way, Suite H, Antioch, CA

CALIFORNIA

   1850 Mt. Diablo Blvd., #100, 106, 300, 330, Walnut Creek, CA 94596

CALIFORNIA

   8 Camino Encinas Suite 120, Orinda, CA 94563

CALIFORNIA

   588 San Ramon Valley Blvd., Suite 202, Danville, CA 94526

CALIFORNIA

   3220 Blume Dr. Suite 260, Richmond, CA 94806

CALIFORNIA

   1355 Willow Way, #100, #101, #115, Concord, CA 94520

CALIFORNIA

   395 Hartz Ave., Danville, CA 94526

CALIFORNIA

   1181 Central Blvd., Brentwood, CA

CALIFORNIA

   1111 Civic Drive, Suite 275, Walnut Creek, CA

CALIFORNIA

   2333 San Ramon Blvd., San Ramon, CA

CALIFORNIA

   3201 Danville Blvd., Suite#190, #170, Alamo, CA

CALIFORNIA

   2401 Shadelands Drive Suite#130, #150, Walnut Creek, CA 94598

CALIFORNIA

   2300 Boynton Ave., Fairfield, CA

CALIFORNIA

   785 Alamo Drive., Suite 180, Vacaville, CA

CALIFORNIA

   601 First St., Suite 200, Benicia, CA

CALIFORNIA

   932 Admiral Callaghan Lane, Vallejo, CA

 

7



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

CALIFORNIA

   1000 Detroit Ave., #L, Concord, CA

CALIFORNIA

   1386 Leadhill Blvd., Suite 100, Roseville, CA

CALIFORNIA

   601 Main Street, P.O. Box 3039, Chico, CA 95928

CALIFORNIA

   2295 Feather River Blvd, Suite A, P.O. Box 1068, Oroville, CA 95965

CALIFORNIA

   7084 Skyway, Paradise, CA 95969

CALIFORNIA

   2 First American Way, Santa Ana, CA 92707

CALIFORNIA

   26440 La Alameda # 250 Mission Viejo, CA 92691

CALIFORNIA

   2100 W Orangewood #100, Orange, CA 92868

CALIFORNIA

   2112 E Fourth St. #100, Santa Ana, CA 92705

CALIFORNIA

   1403 N Tustin Ave#300, Santa Ana CA 92705

CALIFORNIA

   1386 Lead Hill Blvd #100 Roseville 95661

CALIFORNIA

   2 Salinas St., Salinas, CA 93906

CALIFORNIA

   Northeast Corner of 8th Avenue and Dolores Street, Carmel-by-the-sea, CA
93921

CALIFORNIA

   300 Bonifacio Place #3, Monterey, CA 93942

CALIFORNIA

   3855 Via Nona Marie Suite 100, Carmel, CA 93923

CALIFORNIA

   1628 North Main St., Salinas, CA 93906

CALIFORNIA

   60 West Market St. Suite 140, Salinas, CA 93901

CALIFORNIA

   3625 14 St. Riverside CA 92501

CALIFORNIA

   3292 E Florida #C, Hemet CA 92544

CALIFORNIA

   44901 Village Ct A, Palm Desert, CA 92260

CALIFORNIA

   400 South El Cielo #F, Palm Springs, CA 92262

CALIFORNIA

   41690 Enterprise Circle North # 102 Temecula CA 92262

CALIFORNIA

   2111 Atlanta Ave #100, Riverside CA 92507

CALIFORNIA

   1386 Lead Hill Blvd #100 Roseville 95661

CALIFORNIA

   323 Court St, San Bernardino CA 92401

CALIFORNIA

   42173 1/2 Big Bear Lake #E, Big Bear Lake CA 92315

CALIFORNIA

   10681 Foothill #310, Rancho Cucamonga CA 91730

CALIFORNIA

   12640 Hesperia #D Victorville CA 92392

CALIFORNIA

   57370 29 Palms #101 Yucca Valley CA 92284

CALIFORNIA

   935 S Mt Vernon #110 Colton CA 92324

CALIFORNIA

   411 Ivy St, San Diego CA 92101

CALIFORNIA

   4382 Bonita Rd Bonita CA 91902

CALIFORNIA

   16796 Bernardo Center Dr San Diego CA 92128

CALIFORNIA

   11512 El Camino Real #250 San Diego CA 92130

CALIFORNIA

   12235 El Camino Rweal #130 San Diego CA 92130

CALIFORNIA

   965 S Santa Fe Vista CA 92083

CALIFORNIA

   3750 Convoy St, San Diego CA 92111

CALIFORNIA

   1660 Hotel Circle North # 321, San Diego CA 92108

CALIFORNIA

   899 Pacific St San Luis Obispo 93401

CALIFORNIA

   1021 South El Camino Real, San Mateo, CA 94402

CALIFORNIA

   1140 Chapin-BG Ave., Suite 350, Burlingame, CA 94010

CALIFORNIA

   800 El Camino Real, Suite 175, Menlo Park, CA

CALIFORNIA

   2171 Junipero Serra Blvd.,

CALIFORNIA

   1730 S. El Camino Real, 3rd Floor, Ste. A, San Mateo, CA 94402

CALIFORNIA

   555 Marshall St., Redwood City, CA 94063

 

8



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

CALIFORNIA

   3780 State St Santa Barbara 93105

CALIFORNIA

   330 Soquel Ave., Santa Cruz, CA 95062

CALIFORNIA

   1937 Main St., Watsonville, CA 95076

CALIFORNIA

   4450 Capitola Road, Capitola, CA

CALIFORNIA

   2425 Porter St., Suite 5, Soquel, CA 95073

CALIFORNIA

   8035 Soquel Drive, Aptos, CA 95003

CALIFORNIA

   3600 Glen Canyon Drive, Scotts Valley, CA

CALIFORNIA

   1600 West St Redding 96001

CALIFORNIA

   3333 Mendocino Ave., Suite 100, Santa Rosa, CA 95403

CALIFORNIA

   9025 Old Redwood Hwy., Suite E, Windsor, CA 95492

CALIFORNIA

   16316 Suite C Main St., Guerneville, CA 95446

CALIFORNIA

   101 2nd St., Petaluma, CA

CALIFORNIA

   6050 Commerce Blvd., Rohnert, CA

CALIFORNIA

   30 North Street, Healdsburg, CA 95448

CALIFORNIA

   475 Century Park Dr Ste A Yuba City 95991

CALIFORNIA

   1889 Rice Ave Oxnard CA 93030

CALIFORNIA

   305 West Ojai Ave, Ojai CA 93023

CALIFORNIA

   2829 Townsgate Rd #103 Westlake Village CA 91361

CALIFORNIA

   2497 Harbor #3 Ventura CA 93001

CALIFORNIA

   5081 Bullion St Mariposa 95338

CALIFORNIA

   1535 Harrison St., Oakland, CA94612

CALIFORNIA

   6232 LaSalle Ave., Suite 3A Oakland, CA 94611

CALIFORNIA

   1311 Sanguinetti Rd Sonora 95370

CALIFORNIA

   7625 N Palm Ste 101 Fresno 93711

CALIFORNIA

   4540 California Ave Bakersfield, 93309

CALIFORNIA

   551 South Orchard Ave Ukiah 95482

CALIFORNIA

   135 Main Street, Suite 1200, San Francisco, CA 94105

CALIFORNIA

   565 Castro Street, San Francisco, CA 94114

CALIFORNIA

   1580 Noriega Street, San Francisco, CA 94122

CALIFORNIA

   1 Daniel Burnham Court, Suite 110C, San Francisco, CA 94109

CALIFORNIA

   1900 Lombard Street, San Francisco, CA 94123

CALIFORNIA

   299 West Portal, San Francisco, CA 94127

CALIFORNIA

   1506 H St Modesto 95354

CALIFORNIA

   1850 South Central Visalia, 93277

CALIFORNIA

   600 Cottonwood Dr Woodland 95695

CALIFORNIA

   12103 Sutton Way Grass Valley 95945

CALIFORNIA

   260 Tres Pinos Road, Hollister, CA 95023

CALIFORNIA

   1425 Main St, El Centro CA 92243

CALIFORNIA

   1479 West Lacey Blvd Hanford, 93230

CALIFORNIA

   735 Fourth St Eureka 95501

CALIFORNIA

   520 N Central Ave, Glendale CA 91203

CALIFORNIA

   6345 Balboa Bldg 4 #190 Encino CA 91316

CALIFORNIA

   1008 West Ave M-4 #B Palmdale CA 93551

CALIFORNIA

   3858 Carson St Torrance CA 90503

CALIFORNIA

   25950 Valencia Blvd Valencia CA 91355

 

9



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

CALIFORNIA

   101 E Glenoaks Glendale CA 91207

CALIFORNIA

   425 W Broadway #300 Glendale CA 91204

CALIFORNIA

   1405 N San Fernando Blvd Burbank CA 91504

CALIFORNIA

   2 First American Way, Santa Ana, CA 92707

CALIFORNIA

   501 H St Crescent City 95531

CALIFORNIA

   180 Third St Lakeport 95453

CALIFORNIA

   1 First American Way, Santa Ana, CA 92707

CALIFORNIA

   1 First American Way, Santa Ana, CA 92707

CALIFORNIA

   1252 S. Main Street, Yreka, CA 96097

CALIFORNIA

   1 First American Way, Santa Ana, CA 92707

CALIFORNIA

   350 Bon Air Center, Suite 200, Greenbrae, CA 94904

CALIFORNIA

   384 Bel Marin Keys Blvd., Suite 120, Novato, CA 94949

CALIFORNIA

   800 Suite 200 Delong, Novato, CA 94947

CALIFORNIA

   781 Lincold Ave., San Rafael, CA

CALIFORNIA

   10 S. Knoll Road Suite 2, Mill Valley, CA 94941

CALIFORNIA

   1 First American Way, Santa Ana, CA 92707

FLORIDA

   7360 Bryan Dairy Rd Ste 225 Largo FL 33777

FLORIDA

   3180 Presidental Dr. Atlanta GA 30340

IDAHO

   7311 Potomac Dr, Boise, ID 83704

IDAHO

   211 West State Street, Boise, ID 83702

IDAHO

   1500 S Washington Ave, #B, Emmett, ID 83617

IDAHO

   660 E Franklin Rd, #120, Meridian, ID 83642

IDAHO

   1250 Iron Eagle Dr, Suite 100, Eagle, ID 83616

IDAHO

   55 Willowbrook Dr., Meridian, ID 83642

IDAHO

   7265 Potomac Dr, Boise, ID 83704

IDAHO

   7275 Potomac Dr, Boise, ID 83704

ILLINOIS

   27775 Diehl Rd. Warrenville, IL 60555

KANSAS

   4931 West 6th Street #124 Lawrence, KS COUNTYDouglas

KANSAS

   114 South 4th Street Leavenworth, KS, - COUNTYLeavenworth

MISSOURI

   6520 N. Oak Trafficway Kansas City

MISSOURI

   791 Northeast Rice Road Lees Summit

KANSAS

   2010 Forest AvenueGreat Bend

KANSAS

   126 East 3rd Street Pratt

KANSAS

   200 West Pine Columbus

KANSAS

   205 Gunsmoke Street Dodge City

KANSAS

   101 South Kansas Olathe

KANSAS

   115 East Park Street, #100 Olathe

KANSAS

   6300 West 95th Street Shawnee Mission

KANSAS

   101 South Kansas Olathe

KANSAS

   108 North Penn Independence

KANSAS

   6300 West 95th Street Shawnee Mission

KANSAS

   6300 W. 95th Street Shawnee Mission

KANSAS

   204 West Central El Dorado

KANSAS

   105 South Andover Road E Andover

KANSAS

   1120 Rock Road Derby

 

10



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

KANSAS

   6530 East 13th Street Wichita

KANSAS

   8621 East 21st Street #150 Wichita

KANSAS

   12221 East Central Wichita

KANSAS

   434 North Main Street Wichita

KANSAS

   2121 North Tyler, #201 Wichita

KANSAS

   200 North Broadway #100 Wichita

MAINE

   76 Atlantic Place, South Portland, ME 04106

MAINE

   95 Main Street, Auburn, ME 04210

MAINE

   22 Free Street, Portland, ME 04101

MASSACHUSETTS

   62 Walnut Street, Wellesley, MA 02481

MINNESOTA

   7777 Washington Ave. South, , Edina, MN, 55439

MINNESOTA

   801 Nicollet Ste. 19, , Minneapolis, MN, 55402

MINNESOTA

   322 West Superior Street

MINNESOTA

   520 East Howard Street, #109

MINNESOTA

   430 Northeast Third Avenue

MINNESOTA

   7235 Ohms Lane

MINNESOTA

   13911 Ridgedale Drive

MINNESOTA

   7777 Washington Ave. South

MINNESOTA

   14750 Cedar Avenue #103

MINNESOTA

   200 Coon Rapids Blvd

MINNESOTA

   840 West Broadway

MINNESOTA

   140 North Birch St

MINNESOTA

   7001 East Fish Lake Road

MINNESOTA

   13911 Ridgedale Drive

MINNESOTA

   1015 Hillside Avenue, #4

MINNESOTA

   2015 North Rice Street,

MINNESOTA

   600 25th Avenue South, #204

MINNESOTA

   1811 Weir Drive, #170

MINNESOTA

   430 Northeast Third Avenue

MISSISSIPPI

   2309 17th St Gulfport MS 39501

MISSISSIPPI

   1675 Lakeland Dr Riverhill Tower Ste 203 Jackson MS 39216

MISSOURI

   1653 Larkin Williams Road

MISSOURI

   667 Jeffco Boulevard,

NEVADA

   1000 Caughlin Crossing St, Reno

NEVADA

   1213 S. Carson St, Carson City

NEVADA

   1503 Hwy 395, Gardnerville

NEVADA

   1674 Hwy 395, Minden

NEVADA

   180 Cassia Way, Henderson

NEVADA

   195 Hwy 50, Zephyr Cove

NEVADA

   2405 Pyramid Way, Sparks

NEVADA

   2490 Paseo Verde, Henderson

NEVADA

   2551 N. Green Valley Pkwy, Henderson

NEVADA

   2696 Ann Road, N. Las Vegas

NEVADA

   2715 Argent Avenue, Elko

NEVADA

   315 Calais Drive, Mesquite

 

11



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

NEVADA

   349 W. 4th St, Winnemucca

NEVADA

   4455 S. Jones, Las Vegas

NEVADA

   5310 Kietzke Lane, Reno

NEVADA

   768 Aultman St., Ely

NEVADA

   8275 S. Eastern, Las Vegas

NEVADA

   940 Southwood Blvd, Incline Village

NEVADA

   9436 W. Lake Mead Blvd, Las Vegas

NEW HAMPSHIRE

   33 Jewell Ct., Suite 3, Portsmouth, NH 03801

NEW JERSEY

   The Pavilions at Greentree, Ste. 301, Route 73, Marlton, NJ 08053

NEW JERSEY

   5 GREENTREE CENTRE, MARLTON, NJ 08053

WASHINGTON

   720 Third Ave., Suite 2020,Seattle, WA 98104

TEXAS

   1710 South Dairy Ashford, Suite 110,Houston, TX 77077

PENNSYLVANIA

   Lawyers Building,428 Forbes Ave., Suite 700,Pittsburgh, PA 15219

OHIO

   495 South High St., Suite 240,Columbus, OH 43215

OHIO

   The Halle Building,1228 Euclid Ave., Fourth FFloor,Cleveland, OH 44115

OHIO

   1014 Vine St., Suite 1550,Cincinnati, OH 45202

OKLAHOMA

   Main Office - 625 South Detroit/ Tulsa,OK 74120

OKLAHOMA

   South Office - 6846 S Canton Ste.110/Tulsa, OK 74136

OKLAHOMA

   Midtown Office - 2651 E 21st Street Ste 101/ Tulsa OK 74114

OKLAHOMA

   Owasso Office - 9102 N. Garnett Road/ Owasso, OK 74055

OKLAHOMA

   2016 West Houston/ Broken Arrow, OK 74012

OKLAHOMA

   133 N.W. Eighth Street Oklahoma City, OK 73102

OREGON

   200 SW Market St #250, Portland, OR 97201

OREGON

   200 SW Market St #150, Portland, OR 97201

OREGON

   200 SW Market St #250, Portland, OR 97201

OREGON

   200 SW Market St #350, Portland, OR 97201

OREGON

   1700 SW 4th Ave #101, Portland, OR 97201

OREGON

   1700 SW 4th Ave #102, Portland, OR 97201

OREGON

   1700 SW 4th Ave #103, Portland, OR 97201

OREGON

   10735 SE Stark St, #100, Portland, OR 97216

OREGON

   1500 NE Division St, Gresham, OR 97030

OREGON

   2112 NE 42nd Ave, Portland, OR 97213

OREGON

   825 NE Multnomah St, #275, Portland, OR 97232

OREGON

   4650 SW Griffith Dr, Beaverton, OR 97005

OREGON

   19075 NW Tanasbourne Dr, Hillsboro, OR 97124

OREGON

   10260 SW Greenburg Rd, Portland, OR 97223

OREGON

   6113 NE Cornel Rd, Hillsboro, OR 97124

OREGON

   19719 Hwy 213, Oregon City, OR 97045

OREGON

   15480 Boones Ferry Rd, Lake Oswego, OR 97035

OREGON

   38740 SE Proctor Blvd, Sandy, OR 97055

OREGON

   10117 SE Sunnyside Rd, #B, Clackamas, OR 97015

OREGON

   E165 South Miller, Rockaway, OR 97136

OREGON

   802 Main St, Tillamook, OR 97141

OREGON

   780 2nd St, #2, Bandon, OR 97411

OREGON

   454 Commercial Ave, Coos Bay, OR 97420

 

12



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

OREGON

   23 N Coast Hwy, Newport, OR 97365

OREGON

   2002 NW 36th St, Lincoln City, OR 97367

OREGON

   185 Hwy 101, #A, Waldport, OR 97384

OREGON

   395 SW Bluff Dr #100, Bend, OR 97702 (formerly 141 NW Greenwood Ave, #101,
Bend, OR 97701)

OREGON

   1330 SW Highland Ave, Redmond, OR 97756

OREGON

   392 E Main St, #1, Sisters, OR 97759

OREGON

   57080 Beaver Dr, Bldg 11, Sunriver, OR 97707

OREGON

   320 SW Upper Terrace Drive, Bend, OR 97702

OREGON

   422 Main St, Klamath Falls, OR 97601

OREGON

   540 Center St, Lakeview, OR 97630

OREGON

   118 NE C St, Grants Pass, OR 97526

OREGON

   513 NE 6th, Grants Pass, OR 97526

OREGON

   210 W Lister St, Cave Junction, OR 97523

OREGON

   1225 Crater Lake Ave, #101, Medford, OR 97504

OREGON

   305-A Shafer Lane, Jacksonville, OR 97530

OREGON

   211 Pine Street, Unit C, Rogue River, OR 97537

OREGON

   180 Lithia Way, #101, Ashland, OR 97520-1945

OREGON

   29795 Ellensburg Ave, Gold Beach, OR 97444

OREGON

   729 Chetco Ave, Brookings, OR 97415

OREGON

   563 SE Main St, Roseburg, OR 97470

OREGON

   600 Country Club Rd, Eugene, OR 97401

OREGON

   4780 Village Plaza Lp #110, Eugene, OR 97401

OREGON

   715 Hwy 101 North, Florence, OR 97439

OREGON

   435 E Main St, Cottage Grove, OR 97424

OREGON

   1011 Harlow Rd, Springfield, OR 97477

OREGON

   775 NE Evans Street, McMinnville, OR 97128-3925

OREGON

   515 E Hancock, Newberg, OR 97132

OREGON

   216 E Virginia St, Stayton, OR 97383

OREGON

   280 Liberty St SE #100, Salem, OR 97301

OREGON

   280 Liberty St SE #206, Salem, OR 97301

OREGON

   4625 Commercial St SE, Salem, OR 97306

OREGON

   340 Vista Ave SE #305, Salem, OR 97302

OREGON

   5605 Inland Shores Way N #108, Keizer, OR 97303

OREGON

   681 Glatt Circle, Woodburn, OR 97071

OREGON

   1161 North First Street, Stayton, OR 97383

OREGON

   807 Main Street, Dallas, OR 97338

OREGON

   2405 14th Ave SE #B, Albany, OR 97321

OREGON

   32 East Airport Road #B, Lebanon, OR 97355

OREGON

   405 NW 5th St #A, Corvallis, OR 97330

PENNSYLVANIA

   480 PIERCE ST., NEW BRIDGER CENTER, KINGSTON, PA 18704

TEXAS

   2626 HOWELL ST., DALLAS, TX 75204

TEXAS

   2701 WEST PLANO PKWY, PLANO, TX 75075

TEXAS

   1700 N. Valley Mills Dr Ste.2/ Waco TX 76710

TEXAS

   2050 N 11 Street/ Beaumont TX 77703

 

13



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

TEXAS

   2409 Summerhill Rd/ Texarkana TX 75501

TEXAS

   3045 Lackland Rd #110/ Ft. Worth TX 76116

UTAH

   330 EAST 400 SOUTH, Utah

UTAH

   1 First American Way, Santa Ana, CA 92707

UTAH

   TRANSFERRED TO 49-297

UTAH

   1483 East Ridgeline Drive, South Ogden WEBER

UTAH

   1755 Prospector Avenue, Park City SUMMIT

UTAH

   2795 East Cottonwood Parkway, Salt Lake City SALT LAKE

UTAH

   5434 South Freeway Park Drive, Riverdale WEBER

UTAH

   585 West 500 South, Bountiful DAVIS

UTAH

   70 South Main, Tooele TOOELE

UTAH

   11 West Forest, Brigham City BOX ELDER

UTAH

   1227 West 9000 South, West Jordan SALT LAKE

UTAH

   1240 E. 100 South Bldg 22, St. George WASHINGTON

UTAH

   1755 Prospector Avenue, Park City SUMMIT

UTAH

   21 North 490 West, American Fork UTAH

UTAH

   251 W. Riverpark Drive, Povo UTAH

UTAH

   2725 East Parleys Way, Salt Lake City SALT LAKE

UTAH

   3 South Main, Richfield SEVIER

UTAH

   320 South 50 West, Ephraim SANPETE

UTAH

   330 East 400 South, Salt Lake City SALT LAKE

UTAH

   365 South Main, Cedar City IRON

UTAH

   3981 South 700 East, Salt Lake City SALT LAKE

UTAH

   560 South 300 East, Salt Lake City SALT LAKE

UTAH

   578 South State, Orem UTAH

UTAH

   579 West Heritage Park Blvd., Layton DAVIS

UTAH

   58 East Main Street, Delta MILLARD

UTAH

   585 West 500 South, Bountiful DAVIS

UTAH

   5926 Fashion Pointe Drive, Ogden WEBER

UTAH

   648 North 900 East, Spanish Fork UTAH

UTAH

   6955 Union Park, Midvale SALT LAKE

UTAH

   6995 South Union Park, Midvale SALT LAKE

UTAH

   7050 Union Park Center, Midvale SALT LAKE

UTAH

   81 South Main Street, Heber City WASATCH

UTAH

   90 North Main, Fillmore MILLARD

VIRGINIA

   685 Berkmar Ct, Suite 2, Charlottesville, VA 22901

MICHIGAN

   100 South Jackson, Suite 102,Jackson, MI 49201

TEXAS

   100 W. Southlake Blvd., Suite 410,Southlake, TX 76092

ARIZONA

   10611 North Hayden Road, Ste. 106,Scottsdale, AZ 85260

NEW YORK

   110 Pearl Street, 9th Floor,Buffalo, NY 14202

OHIO

   110 Polaris Parkway,Westerville, OH 43082

ARIZONA

   11022 N. 28th Drive, Suite 295,Phoenix, AZ 85029

FLORIDA

   111 North Orange Avenue, Suite 1285,Orlando, FL 32801

ARIZONA

   11209 North Tatum Boulevard, Suite 230,Phoenix, AZ 85028

WASHINGTON

   11250 Kirkland Way, Suite 101,Kirkland, WA 98033

 

14



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

WASHINGTON

   11400 S.E. 8th Street, Suite 250,Bellevue, WA 98004

MICHIGAN

   11501 North Straits Highway,Cheboygan, MI 49721

MICHIGAN

   138 South Cochran,Charlotte, MI 48813

TEXAS

   14201 Memorial Drive, Suite 101,Houston, TX 77062

UTAH

   150 East Social Hall Avenue, Suite 525,Salt Lake City, UT 84111

MICHIGAN

   1523 S. US 131, Suite A,Petoskey, MI 49770

INDIANA

   1544 45th Street,Munster, IN 46321

NEW YORK

   16 E. Main Street #925,Rochester, NY 14614

TEXAS

   16055 Space Center Boulevard, Suite 180,Houston, TX 77062

MICHIGAN

   1650 W. Big Beaver Road,Troy, MI 48084

OHIO

   1670 Fishinger Road,Columbus, OH 43221

OHIO

   1720 Zollinger Road,Upper Arlington, OH 43221

ARIZONA

   17215 N. 72nd Drive, Suite 120,Glendale, AZ 85308

OHIO

   1730 Hill Road North,Pickerington, OH 43147

FLORIDA

   1734 Main Street,Sarasota, FL 34236

INDIANA

   174 Bracken Parkway,Hobart, IN 46342

NEW YORK

   180 East Post Road,White Plains, NY 10601

PENNSYLVANIA

   1818 Market Street, Suite 2530,Philadelphia, PA 19103

FLORIDA

   1890 Havendale Blvd.,Winter Haven, FL 33881

FLORIDA

   19321C U.S. Highway 19 North, # 410,Clearwater, FL 33764

TEXAS

   1992 F.M. 407, Suite 100,Lewisville, TX 75077

MASSACHUSETTS

   20 Burlington Mall Road, Suite 450,Burlington, MA 01803

ILLINOIS

   200 N. LaSalle, Suite 2450,Chicago, IL 60601

TEXAS

   2100 McKinney Avenue, Suite 1200,Dallas, TX 75201

MICHIGAN

   211 East Buffalo Street,New Buffalo, MI 49117

MICHIGAN

   215 N. Kalamazoo Street,Paw Paw, MI 49079

TEXAS

   230 N. Denton Tap Road, Suite 112,Coppell, TX 75019

WASHINGTON

   2300 East Valley Hwy., Suite C1,Renton, WA 98055

MICHIGAN

   2342 Woodlake Drive,Okemos, MI 48864

WASHINGTON

   2345 Eastlake Ave. E,Seattle, WA 98102

WASHINGTON

   24401 104th Ave., SE #102,Kent, WA 98031

OHIO

   250 Civic Center Drive, Suite 460,Columbus, OH

INDIANA

   2500 Calumet Avenue,Valparaiso, IN 46383

MICHIGAN

   2505 East Paris, Suite 170,Grand Rapids, MI 49546

OHIO

   2855 Stone Circle Drive,Troy, OH 45373

MICHIGAN

   2896 North Williamston, Suite 600,Williamston, MI 48895

OHIO

   3046 Columbus-Lancaster Road,Lancaster, OH 43130

MICHIGAN

   305 N. Winter Street,Adrian, MI 49221

MICHIGAN

   315 N. Division Street,Traverse, MI 49684

MICHIGAN

   315 S. Franklin Street,Greenville, MI 48838

MICHIGAN

   32 East Bacon Street,Hillsdale, MI 49242

ARIZONA

   3200 E. Camelback Road, Suite 105,Phoenix, AZ 85018

TEXAS

   3200 Long Prairie Road, Suite A,Flower Mound, TX 75022

MICHIGAN

   32300 Northwestern Highway, Suite 125,Farmington Hills, MI 48334

MICHIGAN

   327 W. Main Street,Ionia, MI 48846

 

15



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

UTAH

   330 East 400 South,Salt Lake City, UT 84111

TEXAS

   3301 Eldorado Parkway, Suite 100,McKinney, TX 75070

INDIANA

   3394 Willowcreek Road,Portage, IN 46383

FLORIDA

   3410 Henderson Boulevard #200,Tampa, FL 33609

FLORIDA

   3431 Henderson Boulevard,Tampa, FL 33609

MICHIGAN

   3490 Belle Chase, Suite 140,Lansing, MI 48910

NEW YORK

   351 South Warren Street, Suite 500,Syracuse, NY 13202

TEXAS

   3516 Preston Road, Suite 100,Plano, TX 75093

OHIO

   3578 Fishinger Boulevard,Hilliard, OH 43026

MICHIGAN

   3597 Henry Street, Suite 100,Muskegon, MI 49441

INDIANA

   373 Meridian Park Lane, Suite D,Greenwood, IN 46142

ILLINOIS

   3759 W. 95th Street, Suite 1,Evergreen Park, IL 60805

ARIZONA

   3933 South McClintock Drive, Suite 505,Tempe, AZ 85282

MARYLAND

   401 East Pratt St.#800,Baltimore, MD 21202

OHIO

   4051 Whipple Avenue,Canton, OH 44718

OHIO

   409 East Monument Avenue, #204,Dayton, OH 45402

OHIO

   4100 Regent St., Suite B,Columbus, OH 43219

MICHIGAN

   4175 Parkway Place, Suite 104,Grandville, MI 49418

MICHIGAN

   420 Main Street,St. Joseph, MI 49085

MICHIGAN

   42400 Garfield Road, Suite B,Clinton Township, MI 48038

OHIO

   4511 Rockside Road, #220,Independence, OH 44131

TEXAS

   4650 Ratliff Lane,Addison, TX 75001

ILLINOIS

   4849 West 167th Street, Suite 101,Oakforest, IL 60462

MICHIGAN

   490 Century Lane,Holland, MI 49423

OHIO

   50 South Main Street, #705,Akron, OH 44308

CALIFORNIA

   520 N. Central Avenue,Glendale, CA 91203

CALIFORNIA

   525 B Street, 15th Floor,San Diego, CA 92101

OHIO

   570 Polaris Parkway, Suite 140,Westerville, OH 43082

TEXAS

   5950 Berkshire Lane, Suite 125,Dallas, TX 75225

ARIZONA

   6197 South Rural Rd., Suite 103,Tempe, AZ 85283

MICHIGAN

   6230 Orchard Lake Road, Suite 110,West Bloomfield, MI 48322

MICHIGAN

   6301 M-68,Indian River, MI 49749

MICHIGAN

   6452 Millennium Drive, Suite 140,Lansing, MI 48917

INDIANA

   650 Girls School Road #A-10,Indianapolis, IN 43240

ILLINOIS

   6616 W. Sermak,Berwyn, IL 60402

ARIZONA

   6909 E. Greenway Parkway, Suite 120,Scottsdale, AZ 85254

UTAH

   7090 South Union Park Ave., #410,Midvale, UT 84047

MICHIGAN

   721 East Main Street,Niles, MI 49120

OHIO

   7240 Muirfield Drive,Dublin, OH 43017

ILLINOIS

   750 Essington Road,Joliet, IL 60435

TEXAS

   7517 Campbell Road, Suite 404,Dallas, TX 75248

MICHIGAN

   830 West Lake Lansing Road, Suite 200,East Lansing, MI 48823

OHIO

   8351 North High Street, Suite 150,Columbus, OH 43235

INDIANA

   8356 Keystone Crossing #102,Indianapolis, IN 43240

FLORIDA

   9015 Town Center Parkway, Suite 102,Lakewood Ranch, FL 34202

 

16



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

ARIZONA

   91 N. Val Vista Drive, Suite 101,Gilbert, AZ 85234

MICHIGAN

   950 Taylor Ave., Suite 150,Grand Haven, MI 49417

INDIANA

   One Indiana Square, Suite 1640,Indianapolis, IN 46204

WASHINGTON. DC

   One Lafayette Centre 1120 20th St., NW. Ste 725 S.,Washington DC 20036

ILLINOIS

   One Parkview Plaza, Suite 650,Oakbrook Terrace, IL 60181

INDIANA

   One Professional Center, Suite 215,Crown Point, IN 46307

MICHIGAN

   Southpoint Mall 1089 South U.S. 27, #19A,St. Johns, MI 48879

ARIZONA

   2451 East Baseline, Suite 440, Gilbert, AZ 85234

ARIZONA

   2600 North Central Ave., Suite 1900,Phoenix, AZ 85004

CALIFORNIA

   3355 Michelson Dr., Suite 300,Irvine, CA 92612

TEXAS

   1801 Lakepointe Dr., Suite 111,Lewisville, TX 75057

MICHIGAN

   1591 Galbraith Avenue,Grand Rapids, MI 49546

CALIFORNIA

   3355 Michelson Dr., Suite 300,Irvine, CA 92612

FLORIDA

   2075 Centre Pointe Boulevard,Tallahassee, FL 32308

CONNECTICUT

   185 Asylum Street, Cityplace II, 10th Floor,Hartford, CT 06103

COLORADO

   5995 Greenwood Plaza Blvd., Suite 110,Greenwood Village, CO 80111

COLORADO

   950 South Cherry St., Suite 1200,Denver, CO 80246

CALIFORNIA

   3 First American Way,Santa Ana, CA 92707

CALIFORNIA

   1855 Gateway Blvd., Suite 360,Concord, CA 94520

CALIFORNIA

   3 First American Way, Santa Ana, CA 92707

MISSOURI

   1600 South Brentwood, Suite 220,St. Louis, MO 63144

MINNESOTA

   7777 Washington Avenue South, Edina, MN 55439

MASSACHUSETTS

   The Prudential Center,101 Huntington Ave., 13th Floor,Boston, MA 02199

ILLINOIS

   27775 Diehl Road,Warrenville, IL 60555

IDAHO

   7311 Potomac Drive,Boise, ID 83704

IDAHO

   195 South Broadway,Blackfoot, ID 83221

GEORGIA

   5775 Glenridge Dr., Suite A-210,Atlanta, GA 30328

UTAH

   330 East 400 South,Salt Lake City, UT 84111

OREGON

   1700 S.W. Fourth Ave., Suite 102, Portland, OR 97201

OHIO

   Eaton Center Building, 1111 Superior Ave., Suite 700,Cleveland, OH 44114

NEW YORK

   333 Earle Ovington Blvd., Suite 300,Uniondale, NY 11553

NEW MEXICO

   2601 Louisiana Boulevard, N.E., Albuquerque, NM 87110

NEVADA

   3760 Pecos McLeod Interconnect, Suite 7, Las Vegas, NV 89121

WISCONSIN

   3330 University Ave., Second Floor, Madison, WI 53705

WASHINGTON

   2101 Fourth Ave., Suite 800, Seattle, WA 98121

VIRGINIA

   9990 Lee Hwy., Suite 550,Fairfax, VA 22030

 

17



--------------------------------------------------------------------------------

 

EQUIPMENT SCHEDULE

 

SCHEDULE NO. 1

DATED THIS 29th DAY OF DECEMBER, 2004

TO MASTER LEASE FINANCING AGREEMENT DATED AS OF DECEMBER 29, 2004

 

Lessor & Mailing Address:

 

Lessee & Mailing Address:

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

FIRST AMERICAN TITLE INSURANCE

FOR ITSELF AND AS AGENT FOR CERTAIN

 

COMPANY

PARTICIPANTS

 

1 First American Way

401 Merritt Seven

 

Santa Ana, California 92707

Suite 23

   

Norwalk, Connecticut 06851-1177

   

 

This Equipment Schedule is executed pursuant to, and incorporates by reference
the terms and conditions of, and capitalized terms not defined herein shall have
the meanings assigned to them in, the Master Lease Financing Agreement
identified above (“Agreement”; said Agreement and this Equipment Schedule being
collectively referred to as “Lease”). This Equipment Schedule, incorporating by
reference the Agreement, constitutes a separate instrument of lease.

 

A. Equipment.

 

Pursuant to the terms of the Agreement, Lessor agrees to acquire and lease to
Lessee the Equipment listed on Annex A attached hereto and made a part hereof.

 

B. Financial Terms.

 

The financial terms of this Schedule are specified on Annex E attached hereto
and made a part hereof.

 

C. Insurance.

 

  1. Public Liability: $10,000,000, total liability per occurrence.

 

  2. Casualty and Property Damage: An amount equal to the higher of the Lease
Balance or the full replacement cost of the Equipment.

 

D. Amendment to Master Lease Financing Agreement.

 

Solely with respect to any item of the Equipment which is now or hereafter
located in the State of Texas and for so long as such Equipment remains in the
State of Texas, the Master Lease Financing Agreement and this Equipment Schedule
are amended as follows:

 

  1. The following new Paragraphs (f) and (g) are added to Section 1:

 

(f) Lessor agrees, upon completion of the sale and leaseback of the Equipment as
described in the foregoing Section 1(a) and no later than the Basic Term
Commencement Date, to advance to Lessee an amount equal to the Capitalized
Lessor’s Cost as set forth in the Schedule relating to the Equipment leased
hereunder.

 

(g) Lessor and Lessee herein express their mutual understanding that this
Agreement is entered into solely for the purposes of (1) effecting a refinancing
of Lessee’s prior purchase and acquisition of the Equipment, and (2) providing
Lessor with a security interest in the Equipment with regard to such
refinancing.



--------------------------------------------------------------------------------

  2. The following new Paragraph (d) is added to Section 2:

 

(d) If Lessee exercises the end of lease purchase option provided in Section 9,
each payment of Rent made prior thereto shall be credited against the Equipment
purchase price to be paid by Lessee pursuant to its exercise of such option.

 

  3. Section 9 is deleted and the following substituted in lieu thereof:

 

Upon the expiration of the Term of each Schedule, with respect to all and not
less than all Equipment leased under all Schedules executed hereunder, Lessee
shall (i) renew this Agreement, (ii) purchase the Equipment, (iii) transfer the
Equipment, or (iv) extend the Term upon the following terms and conditions.
Lessee may exercise the options pursuant to this Section 9 only if no Default or
event which, with the giving of notice, or the lapse of time, or both, would
constitute a Default, exists at any time during the period from the date of
giving notice of the exercise of such option through and including the date the
exercise of such option is effectuated.

 

(a) Purchase. On the Expiration Date, Lessee shall purchase the Equipment for an
amount equal to (i) the Fixed Premium (as specified on the applicable Schedule),
plus (ii) the aggregate amount of all Rent charged under this Lease from the
Basic Term Commencement Date to the Expiration Date, plus (iii) all other sums
due under this Agreement as of the Expiration Date, plus (iv) all taxes and
changes upon sale and all other reasonable and documented out-of-pocket expenses
incurred by Lessor or any other Affected Party in connection with such sale,
plus (v) all Related Costs (the “Expiration Purchase Price”). All Rent paid by
Lessee prior to the Expiration Date shall be credited against the Expiration
Purchase Price in determining the cash amount payable to Lessor pursuant to
Lessee’s exercise of this end of lease purchase option. Upon Lessee’s payment of
the Expiration Purchase Price to Lessor, Lessor will release all of Lessor’s
interest in the Equipment and the Additional Collateral. Lessor shall not be
required to make and may specifically disclaim any representation or warranty as
to the condition of the Equipment and other matters (except that Lessor shall
warrant that it has conveyed whatever interest it received in the Equipment free
and clear of any Lessor’s Liens). At Lessee’s expense, Lessor shall deliver to
Lessee such Uniform Commercial Code Financing Statement Amendment Terminations
as reasonably may be required in order to terminate any interest of Lessor in
and to the Equipment and the Additional Collateral.

 

(b) Transfer. On the Expiration Date, Lessee shall transfer and deliver the
Equipment to Lessor upon the following terms and conditions:

 

(1) Lessee shall (i) pay to Lessor on the Expiration Date, in addition to the
scheduled Rent then due on such date and all other sums then due hereunder, a
terminal rental adjustment amount equal to the Fixed Premium plus the Contingent
Rent, and (ii) transfer and deliver the Equipment to Lessor, at such locations
within the continental United States as Lessor shall direct. At the time of such

 

2



--------------------------------------------------------------------------------

transfer and delivery, the Equipment shall satisfy the return conditions
specified in Annex D attached to the Schedule. Lessee shall pay for all costs to
comply with this Section 9(b)(1).

 

(2) Lessor shall arrange for the inspection of the Equipment on the Expiration
Date to determine if the Equipment has been maintained and delivered by Lessee
in accordance with the provisions of this Agreement. Lessee shall be responsible
for the cost of such inspection and shall pay Lessor such amount as additional
Rent within ten (10) days of demand. If the results of such inspection indicate
that the Equipment has not been maintained or delivered by Lessee in accordance
with the provisions of this Lease, Lessee shall pay to Lessor within ten (10)
days of demand, as liquidated damages, the estimated cost (“Estimated Cost”) of
servicing or repairing the Equipment.

 

(3) Thereafter, upon delivery by Lessee of the Equipment, Lessor and Lessee
shall arrange for the commercially reasonable sale, scrap or other disposition
of the Equipment, and Lessee shall provide any documentation to accomplish the
same. Upon satisfaction of conditions specified in this Paragraph, Lessor will
release all of Lessor’s interest in the Equipment and the Additional Collateral.
Lessor shall not be required to make and may specifically disclaim any
representation or warranty as to the condition of the Equipment and other
matters (except the Lessor shall warrant that it has conveyed whatever interest
it received in the Equipment free and clear of any Lessor’s Liens). Upon the
sale, scrap or other disposition of the Equipment, and receipt by Lessor of the
proceeds therefrom, Lessor shall promptly pay to Lessee (without regard to
whether such proceeds equal, exceed or are less than the Residual Risk Amount)
an amount equal to (a) the Residual Risk Amount (as specified in the applicable
Schedule), less all reasonable and documented costs, expenses and fees,
including storage, reasonable and necessary maintenance and other remarketing
fees, and all applicable taxes (if any), incurred by Lessor or any other
Affected Party in connection with the sale, scrap, or disposition of the
Equipment less all Related Costs, plus (b) all proceeds, if any, of such sale,
scrap or other disposition in excess of the Residual Risk Amount as so adjusted.

 

(c) Extension. If Lessee shall have exercised its option to renew this Agreement
with respect to all available Renewal Terms, and Lessee shall not have exercised
its option to return the Equipment or its purchase option pursuant to this
Section, Lessee shall have the option, upon the expiration of all available
Renewal Terms, to extend this Agreement with respect to all, but not less than
all, of the Equipment for an additional term of twelve (12) months (the
“Extension Term”) at a quarterly rental to be paid in arrears on each of the
four (4) Rent Payment Dates following the last day of the final Renewal Term,
and calculated as the sum of (i) that amount as is equal to the Lease Balance as
of the expiration of the final Renewal Term, divided by four (4), plus (ii)
interest on the Lease Balance outstanding from time to time during the Extension
Term at the Extension Term Rate, in four (4) equal quarterly installments. Rent
during the Extension Term shall be paid to Lessor in the manner set forth in
Section 2(b) hereof. At the end of the Extension Term, provided that Lessee is
not then in Default under this Agreement, Lessee shall purchase all, and not
less than all, of such Equipment for $1.00 cash, together with all Rent and
other sums then due on such date, plus all taxes and charges upon transfer (if
any) and all other reasonable and documented expenses incurred by Lessor in

 

3



--------------------------------------------------------------------------------

connection with such transfer. Upon satisfaction of the conditions specified in
this Paragraph, Lessor will transfer on an AS IS BASIS, all of Lessor’s interest
in and to the Equipment and shall release its interest in and to the Additional
Collateral. Lessor shall not be required to make and may specifically disclaim
any representation or warranty as to the condition of the Equipment and any
other matters (except that Lessor shall warrant that it has conveyed whatever
interest it received from Lessee in the Equipment free and clear of any Lessor’s
Lien). At Lessee’s expense, Lessor shall execute and deliver to Lessee such
Uniform Commercial Code Financing Statement Amendment Terminations as reasonably
may be required in order to terminate any interest of Lessor in and to the
Equipment and the Additional Collateral.

 

(d) Renewal. Lessee shall have the option, upon the expiration of the Basic
Term, and/or upon the expiration of the first Renewal Term, to renew this
Agreement for a Renewal Term with respect to all, but not less than all, of the
Equipment leased under all Schedules executed hereunder at the Basic Term Rent.

 

(e) Notice of Election. Lessee shall give Lessor written notice of its election
of the options specified in this Section not less than three hundred sixty-five
(365) days before the expiration of the Basic Term or any exercised Renewal Term
of the first Schedule to be executed under this Agreement (such day being herein
referred to as the “Expiration Date”). Such election shall be effective with
respect to all Equipment described on all Schedules executed hereunder. If
Lessee fails timely to provide such notice, without further action Lessee
automatically shall be deemed to have elected (1) to renew the Term of this
Agreement pursuant to Paragraph (d) of this Section if a Renewal Term in then
available hereunder, or (2) to purchase the Equipment pursuant to Paragraph (a)
of this Section if any Renewal Term is not then available hereunder.

 

  4. The following new definitions are added to Section 19:

 

“Estimated Cost” shall have the meaning given such term in Section 9(b)(2) of
this Agreement.

 

“Expiration Date” shall have the meaning given such term in Section 9(e) of this
Agreement.

 

“Expiration Purchase Price” shall have the meaning given such term in Section
9(a) of this Agreement.

 

“Fixed Premium” shall have the meaning given such term in Annex E to the
Schedule.

 

  5. On Annex E to the Schedule, the paragraph captioned “Lease Balance, Maximum
Lessee Risk Amount and Maximum Lessor Risk Amount” is deleted and the following
substituted in lieu thereof:

 

FIXED PREMIUM AND RESIDUAL RISK AMOUNT: The Fixed Premium and Residual Risk
Amount with respect to the Equipment described on this Schedule are as follows:

 

End of Quarter

--------------------------------------------------------------------------------

   Fixed Premium


--------------------------------------------------------------------------------

   Residual Risk Amount


--------------------------------------------------------------------------------

8

   62.2552    50.6049

12

   41.7237    35.2908

16

   20.0000    15.6774

 

4



--------------------------------------------------------------------------------

expressed as a percent of the Capitalized Lessor’s Cost of the Equipment. If
Lessee exercises the option pursuant to Section 9(c) of the Agreement, the Lease
Balance shall be reduced by the amount received by Lessor pursuant to clause (i)
of Section 9(c) of the Agreement. Reductions shall be effective as of the date
such payments are received by Lessor as provided in Section 2(b) of the
Agreement and applied on the relevant Rent Payment Date.

 

Except as expressly set forth herein, the terms and conditions of the Agreement
and this Equipment Schedule remain unmodified and in full force and effect.

 

This Schedule is not binding or effective with respect to the Agreement or
Equipment until executed on behalf of Lessor and Lessee by authorized
representatives of Lessor and Lessee, respectively.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:

 

LESSEE:

 

GENERAL ELECTRIC CAPITAL CORPORATION,

FOR ITSELF AND AS AGENT FOR CERTAIN

PARTICIPANTS

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY

By:

 

/s/ Peter DiBiasi

--------------------------------------------------------------------------------

 

By:

 

/s/ William G. Ergas

--------------------------------------------------------------------------------

Name:

 

Peter DiBiasi

 

Name:

 

William G. Ergas

Title:

 

Duly Authorized Signatory

 

Title:

 

VP/Treasurer

       

Attest:

           

By:

 

/s/ Max O. Valdes

--------------------------------------------------------------------------------

       

Name:

 

Max O. Valdes

       

Title:

 

VP/Chief Accounting Officer

 

6



--------------------------------------------------------------------------------

ANNEX A

TO

SCHEDULE NO. 1

DATED THIS 29th DAY OF DECEMBER, 2004

TO MASTER LEASE FINANCING AGREEMENT DATED AS OF DECEMBER 29, 2004

 

DESCRIPTION OF EQUIPMENT

 

Equipment: All furniture, fixtures, and equipment, including (but not limited
to) the following located at the following locations:

 

ACCO storage units

acoustical panels

air compressors

air conditioning units

alarm systems

Apple Computers

Area Maps

ARM Pentium 400 CPUs

Artwork

AST Computers

automated document builders

automatic teller machine sirens

automatic teller machines

awnings

Back Pack Parallels

Backup Tape Drives

batteries

Binding Machines

Bio Pheumatic Lift Chairs

blinds

bookcases

Brother Printers

Bulk Mailing SW

cabinets

cables

calculators

Cap Desks

carpet

Cash Drawers

CD players

CD wire racks

Cellular Telephones

chairs

Chalk Boards

clocks

Coat Racks

coffeemakers

Compaq Deskpro 575 Computers

computer equipment

computer hard drives

computer memory

computer mice

Computer Stands

computer supplies

computer tapes



--------------------------------------------------------------------------------

Computer Workstation

Computersamerica Servers

Conference Tables

Continuous Form Signers

Copier Tables

copiers

cornice boards

couches

coupling kits

Craden Printers

credenzas

Credit Manager 11 1200s

Credit Prompters

cubicles

Data Com Cables

data equipment

data lines

data processing equipment

decorations

Dell XPS T500 Mhz Pentiums

desks

Desks w/ Returns

dining room sets

dishwashers

disk controllers

display cabinets

disposals

Electrical Wiring

e-mail systems

Epson Stylus Clr Printers

escrow systems

Ethernet cards

Executive Chairs

fans

Fast Web consulting systems

fax boards

fax cartridges

Fax Machine Upgrades

fax machines

fax servers

file drawers

Fire Proof Files

Flags

forklifts

Furniture

Furniture & Equipment SF

generators

glass desk tops

hot water dispensers

HP Laserjet 4s

hutches

IBM Typewriters

IBM Wheelwriters

ice machines

Imagewriters

imaging systems

Intertel Phone Install

 

2



--------------------------------------------------------------------------------

intranetware

keyboards

Kitchen Tables

ladders

laminators

lamps

lan lines

Lans Fax w/ Server

Large Folding Tables

Laser 5SI Printers

Laser Jet Printers

Laser Wires

Laserjet 800N Printers w/ 2/500 Sheet Bin & 3yr warranty

Lateral Files

library equipment

light fixtures

Lindsey-Ferrari furniture

Log Solution Hardware

logos

loveseats

mail room equipment

memory

Microwave Carts

microwaves

mirrors

Mita Faxs w/ tray

Mobiltech Car Phones

modems

monitor stands

monitors

Mosaic Hangings

motherboards

Neopost Postage Machines

nerve centers

netware

network components

Office Furniture

office support tools

Olympia Manual Typewriters

optical platters

P200 32MB 1/2 G w/Mon

Pactel Phone Systems

paging systems

paintings

panels

paper drills

Papercutters

parking lot attendant booth

pedestals

Phone Cards

phone headsets

photography equipment

pictures

Pictures and Paintings

PII266s 64MB 2.5G

Pitney Bowes Postage Machines

Plants and New Pots

 

3



--------------------------------------------------------------------------------

port serial adapters

postal equipment

power supplies

PowerMac Computers and Monitors

Printer Cables

Printer HP Laserjets

printer memory

printer stands

Printer Tables

Printer-HWP Deskwriters

printers

Printers Ikidata ML 590

prints

Pritner HP 800Ns w/ Tray & Mailbox

projectors

Proline Pent Computers

rack cabinets

recorders/transcribers

Refrige Avanti

refrigerators

roll film carriers

Round End Tables

routers

rugs

scanners

Secretary Chairs

Secretary Returns

security systems

servers

service bars

sheet feeders

shelves

shredders

Side Chairs

signs

Small Folding Tables

sorters

Space Stations

Speaker Phone

Steno Chairs

Steno Desks

Steno Desks w/ Lamps

Storage Cabinets

Storage Shelves

storage units

surge and spike protectors

Swivel Chairs

tables

Tabletop Mailbox w/ envelope Feed & Stand

tape backups

Tape510 Tripack-B/U Units

Telephone Installation

telephone systems

televisions

Teller Counters

Tile

toners

 

4



--------------------------------------------------------------------------------

tools

Trade Show Booths

trash cans

Typewriter Stands

typewriters

Unisys PW300 PCs

Unisys Terminals

V Shaped Desks

vacuum cleaners

vases

velobinders

Vertical Blinds w/ Valences

video cassette recorders

video conference equipment

virus scan programs

Wall Clocks

Wallpaper

WAN equipment

wanreader laser guns

water coolers

white boards

Wilson Shredders

window dressings

wiring

Workstation Lights

workstations

 

5



--------------------------------------------------------------------------------

EQUIPMENT LOCATIONS:

 

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

CALIFORNIA

   2 First American Way, Santa Ana, CA 92707

CALIFORNIA

   2 First American Way, Santa Ana, CA 92707

CALIFORNIA

   2 First American Way, Santa Ana, CA 92707

CALIFORNIA

   2 First American Way, Santa Ana, CA 92707

CALIFORNIA

   2 First American Way, Santa Ana, CA 92707

CALIFORNIA

   1 First American Way, Santa Ana, CA 92707

CALIFORNIA

   1 First American Way, Santa Ana, CA 92707

CONNECTICUT

   185 Asylum Street, Cityplace II, Hartford, CT 06103

FLORIDA

   1983 Centre Point Blvd., Tallahassee FL 32308

FLORIDA

   2075 Centre Point Blvd. Tallahassee FL 32308

FLORIDA

   7360 Bryan Dairy Rd.,Ste.200;Largo,FL

FLORIDA

   1555 Kingsley Avenue, Ste 302;Orange Park,FL 32073

FLORIDA

   3563 Phillips Hwy,Bldg E,Ste 504;Jacksonville, FL 32207

FLORIDA

   11240 Park Blvd;Seminole, Fl 33772

FLORIDA

   13903 Carrollwood Village Run;Tampa,FL 33624

FLORIDA

   1395 Oakfield Dr.; Brandon FL 33511

FLORIDA

   14100 Walsingham Rd,Ste 14;Largo, FL 33774

FLORIDA

   2469 Sunset Point Rd;Ste 100;Clearwater,FL 33765

FLORIDA

   26240 Wesley Chapel Blvd;Lutz,Fl 33559

FLORIDA

   3209 Tampa Rd;Palm Harbor, FL 34684

FLORIDA

   7292 4th St North,Ste A;St. Petersburg,FL 33702

FLORIDA

   7360 Bryan Dairy Road, Suite 225 Largo FL 33777

FLORIDA

   8905 Regents Park Dr,Ste 230;Tampa, FL 33647

FLORIDA

   1041 US Hwy 41 Bypass South;Venice,FL 34292

FLORIDA

   10910 SR 70 East, Ste 101;Bradenton,Fl 34202

FLORIDA

   1824 59th St West;Bradenton, FL 34209

FLORIDA

   4141 S. Tamiami Trail,Ste 1;Sarasota, FL 34231

FLORIDA

   1931 Tamiami Trail,Unit 7;Pt. Charlotte,FL 33948

FLORIDA

   3013 Del Prado Blvd,Ste 6;Cape Coral,FL 33904

FLORIDA

   3411 Bonita Beach Rd, Ste 302;Bonita Springs,FL 34134

FLORIDA

   4964 Tamiami Trail No. Naples FL 34103

FLORIDA

   5000 Tamiami Trail North;Naples, FL 34103

FLORIDA

   8931 Conference Dr,Ste 6;Ft. Myers,FL 33919

FLORIDA

   158 US Hwy 98, Eastpoint, Florida 32328

FLORIDA

   10935 SE 177th Place,Ste 302; Summerfield, FL 34491

FLORIDA

   213 Courthouse Sq.;Inverness, FL 34450

FLORIDA

   216 NE 1st Ave Ocala FL 34470

FLORIDA

   300 North Marion St.;Lake City, FL 32055

FLORIDA

   109 N 2nd Street; Ft. Pierce, FL 34950

FLORIDA

   11440 N Kendall Dr,Suite 403;Miami, FL 33176

FLORIDA

   1801 Centre Park Dr,Ste 150;West Palm Beach,Fl 33401

FLORIDA

   1851 NW 125th Ave,Ste 200;Pembroke Pines,FL 33028

FLORIDA

   1949 N University Dr.; Coral Springs, FL 33071



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

FLORIDA

   201 SW Pt. St. Lucie Blvd, Ste. 205; Port St. Lucie, FL 34984

FLORIDA

   2048 E. Sample Rd. Lighthouse Point, FL 33064

FLORIDA

   2080 W.Indiantown Rd,Ste 200;Jupiter, FL 33458

FLORIDA

   5481 N.E. St.James Blvd;Pt. St Lucie,FL 34983

FLORIDA

   729 S. Federal Hwy, Suite 103; Stuart, FL 34994

FLORIDA

   12780 Waterford Lakes Pkwy,Ste 135; Orlando,FL 32828

FLORIDA

   1560 Orange Ave, Ste 450;Orlando, FL

FLORIDA

   1768 Park Center Dr,Suite 240;Orlando, FL 32835

FLORIDA

   2001 9th Ave, Ste 108;Vero Beach, FL 32960

FLORIDA

   2020 N Highway A1A,Ste 110;Indian Harbor,FL 32937

FLORIDA

   206 W. Oak Street,Suite B,Kissimmee,FL 34741

FLORIDA

   314 Ave K,SE; Winter Haven, FL 33880

FLORIDA

   841 Douglas Ave.Ste 100;Altamonte Springs,FL 32714

FLORIDA

   870 S. Sun Drive Ste 1072;Lake Mary, FL 32746

FLORIDA

   990 B US Hwy 1; Sebastian, FL 32958

FLORIDA

   11-A W. 23rd St;Panama City,FL 32405

FLORIDA

   1308 W. North Blvd.;Leesburg, FL 34748

FLORIDA

   1343 Brickyard Road, Suite A; Chipley, FL 32428

FLORIDA

   150 Warren Circle Ste. 3, Jacksonville, FL 32259

FLORIDA

   1930 North Donnelly Street;Mt. Dora, FL 32757

FLORIDA

   2065 Airport Blvd,Ste 200;Pensacola,Fl 32504

FLORIDA

   220 St Johns Ave.;Palatka, FL 32177

FLORIDA

   24 S. 5th Street Fernandina Beach FL 32034

FLORIDA

   2518 Hwy 77,Ste A;Lynn Haven,FL 32444

FLORIDA

   3514 S. Atlantic Ave;New Smyrna Beach,FL 32169

FLORIDA

   429 S. Tyndall Pkwy,Suite D;Callaway,FL 32404

FLORIDA

   555 West Granada Blvd.Ste H-12 Ormond Bch,FL 32174

FLORIDA

   619 E. Nelson Ave.;Defuniak Sprgs,FL 32433

FLORIDA

   625 N. Eglin Pkwy; Ft. Walton Beach, FL 32547

FLORIDA

   6921 Navarre Pkwy;Navarre, fL 32566

FLORIDA

   710 Third Ave,Unit 1,2&3;New Smyrna, FL 32169

FLORIDA

   730 Bayfront Pkwy;Pensacola,Fl 32502-6251

FLORIDA

   733 Dunlawton Ave,Ste 1A;Pt Orange,Fl 32127

FLORIDA

   8128 Front Beach Rd,Ste A;Panama City,Fl 32405

FLORIDA

   813 Deltona Blvd.,Ste A;Deltona, FL 32725

FLORIDA

   93 Orange Street; St. Augustine, FL 32084

FLORIDA

   9440 Phillips Hwy, Ste 7;Jacksonville, FL 32256

FLORIDA

   2233 Lee Rd.,Ste 101, Winter Park, FL 32789

FLORIDA

   2101 Park Center Drive, Suite 100 Orlando FL 32835

FLORIDA

   7340 Bryan Dairy Road, Suite 200 Largo FL 33777

FLORIDA

   4477 Legendary Drive,Ste 101;Destin, FL 32541

FLORIDA

   1001 E Business Hwy 98; Panama City, FL 32401

FLORIDA

   13450 W Sunrise Blvd #300; Sunrise, FL 33323

FLORIDA

   14400 NW 77th Ct #301; Miami Lakes, FL 33016

FLORIDA

   1802 Broadway; Ft. Myers, FL 33901

 

2



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

FLORIDA

   211-B N Amelia Ave; Deland, FL 32724

FLORIDA

   215 SE 2nd Ave; Gainesville, FL 32601

FLORIDA

   2233 Lee Road #110,101,210; Winter Park, FL 32789

FLORIDA

   2620 S Tamiami Trail #300; Sarasota, FL 34239

FLORIDA

   3233 Commerce Place #A; West Palm Beach, FL 33407

FLORIDA

   3465 Bonita Bch.Rd.#118; Bonita Beach, FL 34134

FLORIDA

   416 Ash St; Fernandina Beach, FL 32034

FLORIDA

   4586 E Hwy 20; Niceville, FL 32578

FLORIDA

   7360 Bryan Dairy Road #225; Largo, FL 33777

FLORIDA

   2211 Lee Rd.,Ste 211;Winter Park, FL 32789

FLORIDA

   19 Old Kings Rd. North,Ste C105; Palm Coast,FL 32137

FLORIDA

   25400 US Hwy 19 N #135, Clearwater, FL 33763

FLORIDA

   1648 Periwinkle Way,Ste A; Sanibel Island, FL 33957

FLORIDA

   24520 Production Circle,Ste 4;Bonita Springs, FL 34135

FLORIDA

   9311 College Parkway,Ste 2; Ft. Myers, FL 33919

ALABAMA

   300 Office Park Dr,Ste 175;Birmingham, Al 35223

GEORGIA

   5775 Glendridge Dr. NE,Ste A200;Altanta,GA 30326

INDIANA

   3602 Northgate Court,Ste 27;New Albany, IN 47150

KENTUCKY

   10350 Ormsby Park Place,Ste 105;Louisville,KY 40223

KENTUCKY

   1240 Ashley Circle;Bowling Green, KY 42104

KENTUCKY

   530 Frederica St;Owensboro, KY 42301

KENTUCKY

   800 East High Street;Lexington, KY 40502

KENTUCKY

   100 Fountain Ave;Paducah, KY 42001

KENTUCKY

   2220 Grand View Drive Ft Mitchell KY 41017

KENTUCKY

   9600 Brownsboro Rd,Ste 304;Louisville, KY 40241

LOUISIANA

   510 Bienville Street New Orleans LA 70130

MISSISSIPPI

   1675 Lakeland Dr,Riverhill Tower, 1st Floor Jackson MS 39216

N CAROLINA

   629 Green Valley Rd,Ste 212;Greensboro, NC 27408

PUERTO RICO

   268 Ponce De Leon Ave., San Juan Puerto Rico

S CAROLINA

   200 Ceter Point Circle,Ste 250;Columbia,SC 29210

TENNESSEE

   303 Centre Ave,Ste C;Dickson, TN 37055

TENNESSEE

   501 Corporate Center Dr,Ste 100;Franklin, TN 37067

TENNESSEE

   606 W. Main St;Ste 250;Knoxville, TN 37902

TENNESSEE

   6077 Primacy Parkway, Ste 100 Memphis TN 38119

TENNESSEE

   6086 Shallowford Rd,Ste 102;Chattanooga, TN

TENNESSEE

   Six Cadillac Dr,Ste 190;Brentwood, TN 37027

TENNESSEE

   185 North Main St,Ste 101;Collierville,TN 38017

TENNESSEE

   6465 Quail Hollow,Ste 300;Memphis, TN 38120

ILLINOIS

   30 N. LaSalle Street, Suite 31, Chicago, IL 60602

ILLINOIS

   27775 Diehl Rd. Warrenville, IL 60555

MASSACHUTES

   The Prudential Center, 101 Huntington Avenue, Boston, MA 02199

MINNESOTA

   7777 Washington Avenue South Edina, MN 55439

MISSOURI

   12360 Manchester Rd., Suite 100 St. Louis, MO 63131

NEW MEXICO

   2601 Louisiana Blvd NE/ Albuquerque NM 87110

NEW MEXICO

   220 Otero Drawer S/ Santa Fe NM 87501

 

3



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

NEW MEXICO

   528 Don Gaspar Avenue/ Santa Fe NM 87501

NEW MEXICO

   3569 Zafarano/ Santa Fe NM 87505

NEW MEXICO

   3600 Rodeo Lane Ste.A-1/ Santa Fe NM 87507

NEW MEXICO

   2601 Louisiana Blvd NE/ Albuquerque NM 87110

PENNSYLVANIA

   The Atrium Building, 234 Mall Boulevard, King of Prussia, PA 19406

TEXAS

   1500 S Dairy Ashford/ Houston TX 77077

TEXAS

   2703 S Hwy 6 / Houston, TX 77082

TEXAS

   10801-2 Mopac N Ste.410/ Austin, TX 78759

TEXAS

   1234 Lake Shore Dr Ste.750-D/ Coppel, TX 75019

TEXAS

   16770 Park Row Ste 120/ Houston, TX 77084

TEXAS

   823 E Nakoma Ste.98 / San Antonio, TX 78216

TEXAS

   2711 LBJ Frwy Ste.650 / Dallas, TX 75234

TEXAS

   521 N Sam Houston Pkwy E Ste.425/ Houston, TX 77060

TEXAS

   201 Main Street Ste 600/ Ft. Worth TX 76102

TEXAS

   801 N El Paso Street/ El Paso TX 79902

TEXAS

   2200 Lee Trevino Ste A-4/ El Paso Tx 79936

TEXAS

   9101 Dyer Street/ El Paso Tx 79924

TEXAS

   2267 Trawood Ste E4/ El Paso TX 79935

TEXAS

   1397 Dominion Plaza/ Tyler, TX 75703

TEXAS

   4518 Everhart Rd/ Corpus Christi TX 78411

TEXAS

   200 S Alister/ Port Aransas TX 78373

TEXAS

   904 Memorial Parkway Ste B/ Portland TX 78374

TEXAS

   5306 Holly Ste B/ Corpus Christi TX 78411

TEXAS

   14617 S. Padre Island Dr./ Corpus Christi TX 78418

TEXAS

   201 Main Street Ste 900/ Ft. Worth TX 76102

TEXAS

   251 SW Wilshire Blvd Ste.115/ Burleson, TX 76028

TEXAS

   602 Grapevine Hwy/ Hurst, TX 76054

TEXAS

   2718 S. Hullen Ste.210/ Ft. Worth TX 76109

TEXAS

   4722 Little Rd/ Arlington, TX 76017

TEXAS

   1100 Dallas Drive Ste.112/ Denton, TX 76205

TEXAS

   1280 S. Why 377/ Pilot Point TX 76258

TEXAS

   3634 Long Prairie Rd Ste.116/ Flower Mound TX 75022

TEXAS

   9110 IH-10 W #150/ San Antonio TX 78230

TEXAS

   12400 Hwy 281 N Ste.300/ San Antonio TX 78216

TEXAS

   4917 FM 3009/ Schertz, TX 78154

TEXAS

   1919 NW Loop 410 Ste.200/ San Antonio TX 78213

TEXAS

   228 S Seguin Street/ New Braunfels TX 78130

TEXAS

   202 N Camp #110/ Seguin TX 78155

TEXAS

   6454 N New Braunfels/ San Antonio TX 78209

TEXAS

   18720 Stone Oak Pkwy #201/ San Antonio TX 78258

TEXAS

   8300 N Mopac Ste.150/ Austin TX 78759

TEXAS

   1221 South Mopac Ste 150/ Austin TX 78746

TEXAS

   10920 Lakeline Mall Drive Ste.200/ Austin TX 78717

TEXAS

   2120 North Mays Ste.450/ Round Rock TX 78664

TEXAS

   1913 Ranch Road 620 South #101/ Austin TX 78734

 

4



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

TEXAS

   20503 Dawn Drive/ Lago Vista TX 78645

TEXAS

   3834 Spicewood Springs Road/ Austin TX 78759

TEXAS

   115 W 9th Street/ Georgetown TX 78626

TEXAS

   1900 FM 967 Ste.A/ Buda TX 78610

TEXAS

   2050-A East Hwy 290/ Dripping Springs TX 78620

TEXAS

   2520 Research Forest Drive Ste.110/ The Woodlands TX 77381

TEXAS

   9800 Centre Parkway Ste.100/ Houston TX 77036

TEXAS

   4550 FM 1960 W/ Houston TX 77069

TEXAS

   16010 Barkers Point Ln Ste.200/ Houston TX 77079

TEXAS

   520 Post Oak Blve Ste.100/ Houston TX 77027

TEXAS

   3411 Richmond Ave Ste.110/Houston TX 77046

TEXAS

   8201 Cypresswood Ste.101/ Spring TX 77379

TEXAS

   4443 Town Center Place/ Kingwood TX 77339

TEXAS

   3205 West Davis Bldg B100/ Conroe TX 77301

TEXAS

   1305 FM 359/ Richmond TX 77469

TEXAS

   2205 Williams Trace Blvd Ste.101/ Sugar Land TX 77478

TEXAS

   14011 Park Drive Ste.114/ Tomball TX 77375

UTAH

   330 EAST 400 SOUTH, Utah

VIRGINIA

   3859 Centerview Drive, Suite 300, Chantilly, VA 20151-3232

WASHINGTON

   40 E Trent Ave, Spokane, WA 99202

WASHINGTON

   N. 1020 Washington, Spokane, WA 99201

WASHINGTON

   N. 7407 Division Street, #A, Spokane, WA 99208 (North Office)

WASHINGTON

   E. 12209 Mission Avenue, #3, Spokane, WA 99206 (Valley Office)

WASHINGTON

   215 N Commercial St, Bellingham, WA 98225

WASHINGTON

   1014 Main St, Vancouver, WA 98660

WASHINGTON

   16701 SE McGillivray Blvd, #100,Vancouver, WA 98683 (Fishers Landing)

WASHINGTON

   7710 NE Greenwood Dr, Vancouver, WA 98662 (Van Mal)

WASHINGTON

   2103 NE 129th St, #100, Vancouver WA 98686 (Salmon Creek)

WASHINGTON

   4200 - 6th Ave., #201, Lacey, WA 98503

WASHINGTON

   215 W Railroad Ave, Shelton, WA 98584

WASHINGTON

   3888 NW Randall Way, Silverdale, WA 98383

WASHINGTON

   1050 Hilderbrand Lane NE #102, Bainbridge Island, WA 98110

WASHINGTON

   3311 Bethel Rd SE, Port Orchard, WA 98366

WASHINGTON

   645 - 4th Street, #201, Bremerton, WA 98337

WASHINGTON

   1006 W Robert Bush Dr, South Bend, WA 98586

WASHINGTON

   120 N. Naches Ave., Yakima, WA 98901

WASHINGTON

   4001 Summitview Ave, #2D, Yakima, WA 98908

WASHINGTON

   16 South Mission, Wenatchee, WA 98801

WASHINGTON

   220 Johnson Ave., #A, Chelan, WA 98816-9160

WASHINGTON

   940 Highway 2, #F, Leavenworth, WA 98826

WASHINGTON

   2917 Pacific Ave, Everett, WA 98201

WASHINGTON

   19400 33rd Ave W, #100 & #101Lynnwood, WA 98036

WASHINGTON

   601 State Ave, Marysville, WA 98270

WASHINGTON

   22232 17th Ave SE, #305, Bothell, WA 98021

WASHINGTON

   210 5th Ave S, #206, Edmonds, WA 98020

 

5



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

WASHINGTON

   3866 S 74th St, Tacoma, WA 98409

WASHINGTON

   5620 112th St E, #126, Puyallup, WA 98373

WASHINGTON

   5775 Soundview Dr NW, #201C, Gig Harbor, WA 98335

WASHINGTON

   3911 - 9th Street SW, Puyallup, WA 98373 (Gateway)

WASHINGTON

   2101 4th Ave, #800, Seattle, WA 98121

WASHINGTON

   13010 NE 20th St, #A, Bellevue, WA 98005

WASHINGTON

   33600 6th Ave S, #105, Federal Way, WA 98003

WASHINGTON

   9750 3rd Ave NE, #125, Seattle, WA 98115

WASHINGTON

   24105 SE Kent-Kangley Rd, Maple Valley, WA 98038

WASHINGTON

   401 Parkplace Center, Kirkland, WA 98033

WASHINGTON

   830 6th St. S, Kirkland, WA 98033 (@ REMAX office)

WYOMING

   120 N Center, Casper, WY 82601

WYOMING

   424 S Elm Street, Lusk, WY 82225

WYOMING

   961 Gilchrist St, Wheatland, WY 82201

WYOMING

   120 N Center, Casper, WY 82601

CALIFORNIA

  

1004 W. Taft Ave., Orange, CA 92865, 321 Warren Ave.,

Fremont, CA 94539, 7502 Lakewood Drive West, Suite C, Lakewood, WA 98499

COLORADO

   9221 Lake Sparrow Drive,Highlands Ranch, CO 80126

CALIFORNIA

   3 First American Way,Santa Ana, CA 92707

CALIFORNIA

   4416 Willow Glen Court,Concord, CA 94521

CALIFORNIA

   5451 Avenida Encinas, Suite H,Carlsbad, CA 92008

MINNESOTA

   International Plaza,7900 International Dr., Suite 500,Bloomington, MN 55425

CALIFORNIA

   1 First American Way,Santa Ana, CA 92707

CALIFORNIA

   1 First American Way, Santa Ana, CA 92707

TENNESSEE

   11121 Kingston Pike, Suites B, D, E & F Knoxville, TN 37922

TENNESSEE

   500 West Summit Hill Drive Knoxville, TN 37902

TENNESSEE

   166-D Market Place Boulevard Knoxville, TN 37922

TENNESSEE

   1225 Weisgarber Road Knoxville, TN 37909

ARIZONA

   2213 Stockton Hill Rd, Kingman

ARIZONA

   2340 Highway 95, Bullhead City

ARIZONA

   5635 Highway 95, Bullhead City

ARIZONA

   72 S. Lake Havasu Ave, Lake Havasu City

ARIZONA

   105 West 16th Street, Yuma

ARIZONA

   106 Roadrunner Drive, Sedona

ARIZONA

   1578 N. Highway 89, Chino Valley

ARIZONA

   1684 E. Wht. Mtn. Blvd., Pinetop

ARIZONA

   1729 N Trekell Rd, Casa Grande

ARIZONA

   1801 W. Deuce of Clubs, Show Low

ARIZONA

   2101 N. Fourth St., Flagstaff

ARIZONA

   2115 U.S. Highway 60 , Miami

ARIZONA

   2841 E. Highway 260, Overgaard

ARIZONA

   288 N. Ironwood, Apache Junction

ARIZONA

   300 W. Third St., Winslow

ARIZONA

   403 N. Agassiz, Flagstaff

ARIZONA

   404 E. Main St, Springerville

 

6



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

ARIZONA

   600 West Gurley Street, Prescott

ARIZONA

   610 E. Highway 260, Payson

ARIZONA

   6877 Kings Ranch Rd., Gold Canyon

ARIZONA

   7750 E. Florentine Road, Prescott Valley

ARIZONA

   813 Cove Parkway, Cottonwood

ARIZONA

   862 Vista, Page

ARIZONA

   Old Stone House, Hwy 87, Pine

CALIFORNIA

   2089 Rose St., Berkeley, CA 94709

CALIFORNIA

   2687 Castro Valley Blvd., Castro Valley, CA 94546

CALIFORNIA

   6665 Owens Drive, Pleasanton, CA 94588

CALIFORNIA

   39650 Liberty St., Fremont, CA

CALIFORNIA

   871A Island Drive, Alameda, CA

CALIFORNIA

   4900 Hopyard Rd., #250 Pleasanton, CA 94588

CALIFORNIA

   900 Main Street, Suite 200, Pleasanton, CA 94566

CALIFORNIA

   6681 Owens Drive, Pleasanton, CA 94588

CALIFORNIA

   431 Florence St., Suite 100/200, Palo Alto, CA

CALIFORNIA

   264 Saratoga Ave., Los Gatos, CA

CALIFORNIA

   17015 Walnut Grove Dr., Morgan Hill, CA

CALIFORNIA

   12772 Saratoga Rd., Saratoga, CA

CALIFORNIA

   12880 Saratoga-Sunnyvale Road., Suite G, Saratoga, CA

CALIFORNIA

   1702 “J” Meridian Ave., San Jose, CA

CALIFORNIA

   1845 Hamilton Ave., San Jose, CA

CALIFORNIA

   2110 S. Bascom Ave., Campbell, CA

CALIFORNIA

   2990 E. Capital Expressway, San Jose, CA

CALIFORNIA

   20545 Valley Green Drive, Cupertino, CA

CALIFORNIA

   496 First St., Los Altos, CA

CALIFORNIA

   161 S. San Antonio Road, Suite 5, 6A, 10, Los Altos, CA

CALIFORNIA

   1096 Blossom Hill Rd., San Jose, CA

CALIFORNIA

   2075 Bering Drive #L, San Jose, CA

CALIFORNIA

   1737 Nort First St., Suite 100, 400, 500, San Jose, CA 95112

CALIFORNIA

   5829 Lone Tree Way, Suite H, Antioch, CA

CALIFORNIA

   1850 Mt. Diablo Blvd., #100, 106, 300, 330, Walnut Creek, CA 94596

CALIFORNIA

   8 Camino Encinas Suite 120, Orinda, CA 94563

CALIFORNIA

   588 San Ramon Valley Blvd., Suite 202, Danville, CA 94526

CALIFORNIA

   3220 Blume Dr. Suite 260, Richmond, CA 94806

CALIFORNIA

   1355 Willow Way, #100, #101, #115, Concord, CA 94520

CALIFORNIA

   395 Hartz Ave., Danville, CA 94526

CALIFORNIA

   1181 Central Blvd., Brentwood, CA

CALIFORNIA

   1111 Civic Drive, Suite 275, Walnut Creek, CA

CALIFORNIA

   2333 San Ramon Blvd., San Ramon, CA

CALIFORNIA

   3201 Danville Blvd., Suite#190, #170, Alamo, CA

CALIFORNIA

   2401 Shadelands Drive Suite#130, #150, Walnut Creek, CA 94598

CALIFORNIA

   2300 Boynton Ave., Fairfield, CA

CALIFORNIA

   785 Alamo Drive., Suite 180, Vacaville, CA

CALIFORNIA

   601 First St., Suite 200, Benicia, CA

 

7



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

CALIFORNIA

   932 Admiral Callaghan Lane, Vallejo, CA

CALIFORNIA

   1000 Detroit Ave., #L, Concord, CA

CALIFORNIA

   1386 Leadhill Blvd., Suite 100, Roseville, CA

CALIFORNIA

   601 Main Street, P.O. Box 3039, Chico, CA 95928

CALIFORNIA

   2295 Feather River Blvd, Suite A, P.O. Box 1068, Oroville, CA 95965

CALIFORNIA

   7084 Skyway, Paradise, CA 95969

CALIFORNIA

   2 First American Way, Santa Ana, CA 92707

CALIFORNIA

   26440 La Alameda # 250 Mission Viejo, CA 92691

CALIFORNIA

   2100 W Orangewood #100, Orange, CA 92868

CALIFORNIA

   2112 E Fourth St. #100, Santa Ana, CA 92705

CALIFORNIA

   1403 N Tustin Ave#300, Santa Ana CA 92705

CALIFORNIA

   1386 Lead Hill Blvd #100 Roseville 95661

CALIFORNIA

   2 Salinas St., Salinas, CA 93906

CALIFORNIA

   Northeast Corner of 8th Avenue and Dolores Street, Carmel-by-the-sea, CA
93921

CALIFORNIA

   300 Bonifacio Place #3, Monterey, CA 93942

CALIFORNIA

   3855 Via Nona Marie Suite 100, Carmel, CA 93923

CALIFORNIA

   1628 North Main St., Salinas, CA 93906

CALIFORNIA

   60 West Market St. Suite 140, Salinas, CA 93901

CALIFORNIA

   3625 14 St. Riverside CA 92501

CALIFORNIA

   3292 E Florida #C, Hemet CA 92544

CALIFORNIA

   44901 Village Ct A, Palm Desert, CA 92260

CALIFORNIA

   400 South El Cielo #F, Palm Springs, CA 92262

CALIFORNIA

   41690 Enterprise Circle North # 102 Temecula CA 92262

CALIFORNIA

   2111 Atlanta Ave #100, Riverside CA 92507

CALIFORNIA

   1386 Lead Hill Blvd #100 Roseville 95661

CALIFORNIA

   323 Court St, San Bernardino CA 92401

CALIFORNIA

   42173 1/2 Big Bear Lake #E, Big Bear Lake CA 92315

CALIFORNIA

   10681 Foothill #310, Rancho Cucamonga CA 91730

CALIFORNIA

   12640 Hesperia #D Victorville CA 92392

CALIFORNIA

   57370 29 Palms #101 Yucca Valley CA 92284

CALIFORNIA

   935 S Mt Vernon #110 Colton CA 92324

CALIFORNIA

   411 Ivy St, San Diego CA 92101

CALIFORNIA

   4382 Bonita Rd Bonita CA 91902

CALIFORNIA

   16796 Bernardo Center Dr San Diego CA 92128

CALIFORNIA

   11512 El Camino Real #250 San Diego CA 92130

CALIFORNIA

   12235 El Camino Rweal #130 San Diego CA 92130

CALIFORNIA

   965 S Santa Fe Vista CA 92083

CALIFORNIA

   3750 Convoy St, San Diego CA 92111

CALIFORNIA

   1660 Hotel Circle North # 321, San Diego CA 92108

CALIFORNIA

   899 Pacific St San Luis Obispo 93401

CALIFORNIA

   1021 South El Camino Real, San Mateo, CA 94402

CALIFORNIA

   1140 Chapin-BG Ave., Suite 350, Burlingame, CA 94010

CALIFORNIA

   800 El Camino Real, Suite 175, Menlo Park, CA

CALIFORNIA

   2171 Junipero Serra Blvd.,

CALIFORNIA

   1730 S. El Camino Real, 3rd Floor, Ste. A, San Mateo, CA 94402

 

8



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

CALIFORNIA

   555 Marshall St., Redwood City, CA 94063

CALIFORNIA

   3780 State St Santa Barbara 93105

CALIFORNIA

   330 Soquel Ave., Santa Cruz, CA 95062

CALIFORNIA

   1937 Main St., Watsonville, CA 95076

CALIFORNIA

   4450 Capitola Road, Capitola, CA

CALIFORNIA

   2425 Porter St., Suite 5, Soquel, CA 95073

CALIFORNIA

   8035 Soquel Drive, Aptos, CA 95003

CALIFORNIA

   3600 Glen Canyon Drive, Scotts Valley, CA

CALIFORNIA

   1600 West St Redding 96001

CALIFORNIA

   3333 Mendocino Ave., Suite 100, Santa Rosa, CA 95403

CALIFORNIA

   9025 Old Redwood Hwy., Suite E, Windsor, CA 95492

CALIFORNIA

   16316 Suite C Main St., Guerneville, CA 95446

CALIFORNIA

   101 2nd St., Petaluma, CA

CALIFORNIA

   6050 Commerce Blvd., Rohnert, CA

CALIFORNIA

   30 North Street, Healdsburg, CA 95448

CALIFORNIA

   475 Century Park Dr Ste A Yuba City 95991

CALIFORNIA

   1889 Rice Ave Oxnard CA 93030

CALIFORNIA

   305 West Ojai Ave, Ojai CA 93023

CALIFORNIA

   2829 Townsgate Rd #103 Westlake Village CA 91361

CALIFORNIA

   2497 Harbor #3 Ventura CA 93001

CALIFORNIA

   5081 Bullion St Mariposa 95338

CALIFORNIA

   1535 Harrison St., Oakland, CA94612

CALIFORNIA

   6232 LaSalle Ave., Suite 3A Oakland, CA 94611

CALIFORNIA

   1311 Sanguinetti Rd Sonora 95370

CALIFORNIA

   7625 N Palm Ste 101 Fresno 93711

CALIFORNIA

   4540 California Ave Bakersfield, 93309

CALIFORNIA

   551 South Orchard Ave Ukiah 95482

CALIFORNIA

   135 Main Street, Suite 1200, San Francisco, CA 94105

CALIFORNIA

   565 Castro Street, San Francisco, CA 94114

CALIFORNIA

   1580 Noriega Street, San Francisco, CA 94122

CALIFORNIA

   1 Daniel Burnham Court, Suite 110C, San Francisco, CA 94109

CALIFORNIA

   1900 Lombard Street, San Francisco, CA 94123

CALIFORNIA

   299 West Portal, San Francisco, CA 94127

CALIFORNIA

   1506 H St Modesto 95354

CALIFORNIA

   1850 South Central Visalia, 93277

CALIFORNIA

   600 Cottonwood Dr Woodland 95695

CALIFORNIA

   12103 Sutton Way Grass Valley 95945

CALIFORNIA

   260 Tres Pinos Road, Hollister, CA 95023

CALIFORNIA

   1425 Main St, El Centro CA 92243

CALIFORNIA

   1479 West Lacey Blvd Hanford, 93230

CALIFORNIA

   735 Fourth St Eureka 95501

CALIFORNIA

   520 N Central Ave, Glendale CA 91203

CALIFORNIA

   6345 Balboa Bldg 4 #190 Encino CA 91316

CALIFORNIA

   1008 West Ave M-4 #B Palmdale CA 93551

CALIFORNIA

   3858 Carson St Torrance CA 90503

 

9



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

CALIFORNIA

   25950 Valencia Blvd Valencia CA 91355

CALIFORNIA

   101 E Glenoaks Glendale CA 91207

CALIFORNIA

   425 W Broadway #300 Glendale CA 91204

CALIFORNIA

   1405 N San Fernando Blvd Burbank CA 91504

CALIFORNIA

   2 First American Way, Santa Ana, CA 92707

CALIFORNIA

   501 H St Crescent City 95531

CALIFORNIA

   180 Third St Lakeport 95453

CALIFORNIA

   1 First American Way, Santa Ana, CA 92707

CALIFORNIA

   1 First American Way, Santa Ana, CA 92707

CALIFORNIA

   1252 S. Main Street, Yreka, CA 96097

CALIFORNIA

   1 First American Way, Santa Ana, CA 92707

CALIFORNIA

   350 Bon Air Center, Suite 200, Greenbrae, CA 94904

CALIFORNIA

   384 Bel Marin Keys Blvd., Suite 120, Novato, CA 94949

CALIFORNIA

   800 Suite 200 Delong, Novato, CA 94947

CALIFORNIA

   781 Lincold Ave., San Rafael, CA

CALIFORNIA

   10 S. Knoll Road Suite 2, Mill Valley, CA 94941

CALIFORNIA

   1 First American Way, Santa Ana, CA 92707

FLORIDA

   7360 Bryan Dairy Rd Ste 225 Largo FL 33777

FLORIDA

   3180 Presidental Dr. Atlanta GA 30340

IDAHO

   7311 Potomac Dr, Boise, ID 83704

IDAHO

   211 West State Street, Boise, ID 83702

IDAHO

   1500 S Washington Ave, #B, Emmett, ID 83617

IDAHO

   660 E Franklin Rd, #120, Meridian, ID 83642

IDAHO

   1250 Iron Eagle Dr, Suite 100, Eagle, ID 83616

IDAHO

   55 Willowbrook Dr., Meridian, ID 83642

IDAHO

   7265 Potomac Dr, Boise, ID 83704

IDAHO

   7275 Potomac Dr, Boise, ID 83704

ILLINOIS

   27775 Diehl Rd. Warrenville, IL 60555

KANSAS

   4931 West 6th Street #124 Lawrence, KS COUNTYDouglas

KANSAS

   114 South 4th Street Leavenworth, KS, - COUNTYLeavenworth

MISSOURI

   6520 N. Oak Trafficway Kansas City

MISSOURI

   791 Northeast Rice Road Lees Summit

KANSAS

   2010 Forest AvenueGreat Bend

KANSAS

   126 East 3rd Street Pratt

KANSAS

   200 West Pine Columbus

KANSAS

   205 Gunsmoke Street Dodge City

KANSAS

   101 South Kansas Olathe

KANSAS

   115 East Park Street, #100 Olathe

KANSAS

   6300 West 95th Street Shawnee Mission

KANSAS

   101 South Kansas Olathe

KANSAS

   108 North Penn Independence

KANSAS

   6300 West 95th Street Shawnee Mission

KANSAS

   6300 W. 95th Street Shawnee Mission

KANSAS

   204 West Central El Dorado

KANSAS

   105 South Andover Road E Andover

 

10



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

KANSAS

   1120 Rock Road Derby

KANSAS

   6530 East 13th Street Wichita

KANSAS

   8621 East 21st Street #150 Wichita

KANSAS

   12221 East Central Wichita

KANSAS

   434 North Main Street Wichita

KANSAS

   2121 North Tyler, #201 Wichita

KANSAS

   200 North Broadway #100 Wichita

MAINE

   76 Atlantic Place, South Portland, ME 04106

MAINE

   95 Main Street, Auburn, ME 04210

MAINE

   22 Free Street, Portland, ME 04101

MASSACHUSETTS

   62 Walnut Street, Wellesley, MA 02481

MINNESOTA

   7777 Washington Ave. South, , Edina, MN, 55439

MINNESOTA

   801 Nicollet Ste. 19, , Minneapolis, MN, 55402

MINNESOTA

   322 West Superior Street

MINNESOTA

   520 East Howard Street, #109

MINNESOTA

   430 Northeast Third Avenue

MINNESOTA

   7235 Ohms Lane

MINNESOTA

   13911 Ridgedale Drive

MINNESOTA

   7777 Washington Ave. South

MINNESOTA

   14750 Cedar Avenue #103

MINNESOTA

   200 Coon Rapids Blvd

MINNESOTA

   840 West Broadway

MINNESOTA

   140 North Birch St

MINNESOTA

   7001 East Fish Lake Road

MINNESOTA

   13911 Ridgedale Drive

MINNESOTA

   1015 Hillside Avenue, #4

MINNESOTA

   2015 North Rice Street,

MINNESOTA

   600 25th Avenue South, #204

MINNESOTA

   1811 Weir Drive, #170

MINNESOTA

   430 Northeast Third Avenue

MISSISSIPPI

   2309 17th St Gulfport MS 39501

MISSISSIPPI

   1675 Lakeland Dr Riverhill Tower Ste 203 Jackson MS 39216

MISSOURI

   1653 Larkin Williams Road

MISSOURI

   667 Jeffco Boulevard,

NEVADA

   1000 Caughlin Crossing St, Reno

NEVADA

   1213 S. Carson St, Carson City

NEVADA

   1503 Hwy 395, Gardnerville

NEVADA

   1674 Hwy 395, Minden

NEVADA

   180 Cassia Way, Henderson

NEVADA

   195 Hwy 50, Zephyr Cove

NEVADA

   2405 Pyramid Way, Sparks

NEVADA

   2490 Paseo Verde, Henderson

NEVADA

   2551 N. Green Valley Pkwy, Henderson

NEVADA

   2696 Ann Road, N. Las Vegas

NEVADA

   2715 Argent Avenue, Elko

 

11



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

NEVADA

   315 Calais Drive, Mesquite

NEVADA

   349 W. 4th St, Winnemucca

NEVADA

   4455 S. Jones, Las Vegas

NEVADA

   5310 Kietzke Lane, Reno

NEVADA

   768 Aultman St., Ely

NEVADA

   8275 S. Eastern, Las Vegas

NEVADA

   940 Southwood Blvd, Incline Village

NEVADA

   9436 W. Lake Mead Blvd, Las Vegas

NEW HAMPSHIRE

   33 Jewell Ct., Suite 3, Portsmouth, NH 03801

NEW JERSEY

   The Pavilions at Greentree, Ste. 301, Route 73, Marlton, NJ 08053

NEW JERSEY

   5 GREENTREE CENTRE, MARLTON, NJ 08053

WASHINGTON

   720 Third Ave., Suite 2020,Seattle, WA 98104

TEXAS

   1710 South Dairy Ashford, Suite 110,Houston, TX 77077

PENNSYLVANIA

   Lawyers Building,428 Forbes Ave., Suite 700,Pittsburgh, PA 15219

OHIO

   495 South High St., Suite 240,Columbus, OH 43215

OHIO

   The Halle Building,1228 Euclid Ave., Fourth Floor,Cleveland, OH 44115

OHIO

   1014 Vine St., Suite 1550,Cincinnati, OH 45202

OKLAHOMA

   Main Office - 625 South Detroit/ Tulsa,OK 74120

OKLAHOMA

   South Office - 6846 S Canton Ste.110/Tulsa, OK 74136

OKLAHOMA

   Midtown Office - 2651 E 21st Street Ste 101/ Tulsa OK 74114

OKLAHOMA

   Owasso Office - 9102 N. Garnett Road/ Owasso, OK 74055

OKLAHOMA

   2016 West Houston/ Broken Arrow, OK 74012

OKLAHOMA

   133 N.W. Eighth Street Oklahoma City, OK 73102

OREGON

   200 SW Market St #250, Portland, OR 97201

OREGON

   200 SW Market St #150, Portland, OR 97201

OREGON

   200 SW Market St #250, Portland, OR 97201

OREGON

   200 SW Market St #350, Portland, OR 97201

OREGON

   1700 SW 4th Ave #101, Portland, OR 97201

OREGON

   1700 SW 4th Ave #102, Portland, OR 97201

OREGON

   1700 SW 4th Ave #103, Portland, OR 97201

OREGON

   10735 SE Stark St, #100, Portland, OR 97216

OREGON

   1500 NE Division St, Gresham, OR 97030

OREGON

   2112 NE 42nd Ave, Portland, OR 97213

OREGON

   825 NE Multnomah St, #275, Portland, OR 97232

OREGON

   4650 SW Griffith Dr, Beaverton, OR 97005

OREGON

   19075 NW Tanasbourne Dr, Hillsboro, OR 97124

OREGON

   10260 SW Greenburg Rd, Portland, OR 97223

OREGON

   6113 NE Cornel Rd, Hillsboro, OR 97124

OREGON

   19719 Hwy 213, Oregon City, OR 97045

OREGON

   15480 Boones Ferry Rd, Lake Oswego, OR 97035

OREGON

   38740 SE Proctor Blvd, Sandy, OR 97055

OREGON

   10117 SE Sunnyside Rd, #B, Clackamas, OR 97015

OREGON

   E165 South Miller, Rockaway, OR 97136

OREGON

   802 Main St, Tillamook, OR 97141

OREGON

   780 2nd St, #2, Bandon, OR 97411

 

12



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

OREGON

   454 Commercial Ave, Coos Bay, OR 97420

OREGON

   23 N Coast Hwy, Newport, OR 97365

OREGON

   2002 NW 36th St, Lincoln City, OR 97367

OREGON

   185 Hwy 101, #A, Waldport, OR 97384

OREGON

   395 SW Bluff Dr #100, Bend, OR 97702 (formerly 141 NW Greenwood Ave, #101,
Bend, OR 97701)

OREGON

   1330 SW Highland Ave, Redmond, OR 97756

OREGON

   392 E Main St, #1, Sisters, OR 97759

OREGON

   57080 Beaver Dr, Bldg 11, Sunriver, OR 97707

OREGON

   320 SW Upper Terrace Drive, Bend, OR 97702

OREGON

   422 Main St, Klamath Falls, OR 97601

OREGON

   540 Center St, Lakeview, OR 97630

OREGON

   118 NE C St, Grants Pass, OR 97526

OREGON

   513 NE 6th, Grants Pass, OR 97526

OREGON

   210 W Lister St, Cave Junction, OR 97523

OREGON

   1225 Crater Lake Ave, #101, Medford, OR 97504

OREGON

   305-A Shafer Lane, Jacksonville, OR 97530

OREGON

   211 Pine Street, Unit C, Rogue River, OR 97537

OREGON

   180 Lithia Way, #101, Ashland, OR 97520-1945

OREGON

   29795 Ellensburg Ave, Gold Beach, OR 97444

OREGON

   729 Chetco Ave, Brookings, OR 97415

OREGON

   563 SE Main St, Roseburg, OR 97470

OREGON

   600 Country Club Rd, Eugene, OR 97401

OREGON

   4780 Village Plaza Lp #110, Eugene, OR 97401

OREGON

   715 Hwy 101 North, Florence, OR 97439

OREGON

   435 E Main St, Cottage Grove, OR 97424

OREGON

   1011 Harlow Rd, Springfield, OR 97477

OREGON

   775 NE Evans Street, McMinnville, OR 97128-3925

OREGON

   515 E Hancock, Newberg, OR 97132

OREGON

   216 E Virginia St, Stayton, OR 97383

OREGON

   280 Liberty St SE #100, Salem, OR 97301

OREGON

   280 Liberty St SE #206, Salem, OR 97301

OREGON

   4625 Commercial St SE, Salem, OR 97306

OREGON

   340 Vista Ave SE #305, Salem, OR 97302

OREGON

   5605 Inland Shores Way N #108, Keizer, OR 97303

OREGON

   681 Glatt Circle, Woodburn, OR 97071

OREGON

   1161 North First Street, Stayton, OR 97383

OREGON

   807 Main Street, Dallas, OR 97338

OREGON

   2405 14th Ave SE #B, Albany, OR 97321

OREGON

   32 East Airport Road #B, Lebanon, OR 97355

OREGON

   405 NW 5th St #A, Corvallis, OR 97330

PENNSYLVANIA

   480 PIERCE ST., NEW BRIDGER CENTER, KINGSTON, PA 18704

TEXAS

   2626 HOWELL ST., DALLAS, TX 75204

TEXAS

   2701 WEST PLANO PKWY, PLANO, TX 75075

TEXAS

   1700 N. Valley Mills Dr Ste.2/ Waco TX 76710

TEXAS

   2050 N 11 Street/ Beaumont TX 77703

 

13



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

TEXAS

   2409 Summerhill Rd/ Texarkana TX 75501

TEXAS

   3045 Lackland Rd #110/ Ft. Worth TX 76116

UTAH

   330 EAST 400 SOUTH, Utah

UTAH

   1 First American Way, Santa Ana, CA 92707

UTAH

   TRANSFERRED TO 49-297

UTAH

   1483 East Ridgeline Drive, South Ogden WEBER

UTAH

   1755 Prospector Avenue, Park City SUMMIT

UTAH

   2795 East Cottonwood Parkway, Salt Lake City SALT LAKE

UTAH

   5434 South Freeway Park Drive, Riverdale WEBER

UTAH

   585 West 500 South, Bountiful DAVIS

UTAH

   70 South Main, Tooele TOOELE

UTAH

   11 West Forest, Brigham City BOX ELDER

UTAH

   1227 West 9000 South, West Jordan SALT LAKE

UTAH

   1240 E. 100 South Bldg 22, St. George WASHINGTON

UTAH

   1755 Prospector Avenue, Park City SUMMIT

UTAH

   21 North 490 West, American Fork UTAH

UTAH

   251 W. Riverpark Drive, Povo UTAH

UTAH

   2725 East Parleys Way, Salt Lake City SALT LAKE

UTAH

   3 South Main, Richfield SEVIER

UTAH

   320 South 50 West, Ephraim SANPETE

UTAH

   330 East 400 South, Salt Lake City SALT LAKE

UTAH

   365 South Main, Cedar City IRON

UTAH

   3981 South 700 East, Salt Lake City SALT LAKE

UTAH

   560 South 300 East, Salt Lake City SALT LAKE

UTAH

   578 South State, Orem UTAH

UTAH

   579 West Heritage Park Blvd., Layton DAVIS

UTAH

   58 East Main Street, Delta MILLARD

UTAH

   585 West 500 South, Bountiful DAVIS

UTAH

   5926 Fashion Pointe Drive, Ogden WEBER

UTAH

   648 North 900 East, Spanish Fork UTAH

UTAH

   6955 Union Park, Midvale SALT LAKE

UTAH

   6995 South Union Park, Midvale SALT LAKE

UTAH

   7050 Union Park Center, Midvale SALT LAKE

UTAH

   81 South Main Street, Heber City WASATCH

UTAH

   90 North Main, Fillmore MILLARD

VIRGINIA

   685 Berkmar Ct, Suite 2, Charlottesville, VA 22901

MICHIGAN

   100 South Jackson, Suite 102,Jackson, MI 49201

TEXAS

   100 W. Southlake Blvd., Suite 410,Southlake, TX 76092

ARIZONA

   10611 North Hayden Road, Ste. 106,Scottsdale, AZ 85260

NEW YORK

   110 Pearl Street, 9th Floor,Buffalo, NY 14202

OHIO

   110 Polaris Parkway,Westerville, OH 43082

ARIZONA

   11022 N. 28th Drive, Suite 295,Phoenix, AZ 85029

FLORIDA

   111 North Orange Avenue, Suite 1285,Orlando, FL 32801

ARIZONA

   11209 North Tatum Boulevard, Suite 230,Phoenix, AZ 85028

WASHINGTON

   11250 Kirkland Way, Suite 101,Kirkland, WA 98033

 

14



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

WASHINGTON

   11400 S.E. 8th Street, Suite 250,Bellevue, WA 98004

MICHIGAN

   11501 North Straits Highway,Cheboygan, MI 49721

MICHIGAN

   138 South Cochran,Charlotte, MI 48813

TEXAS

   14201 Memorial Drive, Suite 101,Houston, TX 77062

UTAH

   150 East Social Hall Avenue, Suite 525,Salt Lake City, UT 84111

MICHIGAN

   1523 S. US 131, Suite A,Petoskey, MI 49770

INDIANA

   1544 45th Street,Munster, IN 46321

NEW YORK

   16 E. Main Street #925,Rochester, NY 14614

TEXAS

   16055 Space Center Boulevard, Suite 180,Houston, TX 77062

MICHIGAN

   1650 W. Big Beaver Road,Troy, MI 48084

OHIO

   1670 Fishinger Road,Columbus, OH 43221

OHIO

   1720 Zollinger Road,Upper Arlington, OH 43221

ARIZONA

   17215 N. 72nd Drive, Suite 120,Glendale, AZ 85308

OHIO

   1730 Hill Road North,Pickerington, OH 43147

FLORIDA

   1734 Main Street,Sarasota, FL 34236

INDIANA

   174 Bracken Parkway,Hobart, IN 46342

NEW YORK

   180 East Post Road,White Plains, NY 10601

PENNSYLVANIA

   1818 Market Street, Suite 2530,Philadelphia, PA 19103

FLORIDA

   1890 Havendale Blvd.,Winter Haven, FL 33881

FLORIDA

   19321C U.S. Highway 19 North, # 410,Clearwater, FL 33764

TEXAS

   1992 F.M. 407, Suite 100,Lewisville, TX 75077

MASSACHUSETTS

   20 Burlington Mall Road, Suite 450,Burlington, MA 01803

ILLINOIS

   200 N. LaSalle, Suite 2450,Chicago, IL 60601

TEXAS

   2100 McKinney Avenue, Suite 1200,Dallas, TX 75201

MICHIGAN

   211 East Buffalo Street,New Buffalo, MI 49117

MICHIGAN

   215 N. Kalamazoo Street,Paw Paw, MI 49079

TEXAS

   230 N. Denton Tap Road, Suite 112,Coppell, TX 75019

WASHINGTON

   2300 East Valley Hwy., Suite C1,Renton, WA 98055

MICHIGAN

   2342 Woodlake Drive,Okemos, MI 48864

WASHINGTON

   2345 Eastlake Ave. E,Seattle, WA 98102

WASHINGTON

   24401 104th Ave., SE #102,Kent, WA 98031

OHIO

   250 Civic Center Drive, Suite 460,Columbus, OH

INDIANA

   2500 Calumet Avenue,Valparaiso, IN 46383

MICHIGAN

   2505 East Paris, Suite 170,Grand Rapids, MI 49546

OHIO

   2855 Stone Circle Drive,Troy, OH 45373

MICHIGAN

   2896 North Williamston, Suite 600,Williamston, MI 48895

OHIO

   3046 Columbus-Lancaster Road,Lancaster, OH 43130

MICHIGAN

   305 N. Winter Street,Adrian, MI 49221

MICHIGAN

   315 N. Division Street,Traverse, MI 49684

MICHIGAN

   315 S. Franklin Street,Greenville, MI 48838

MICHIGAN

   32 East Bacon Street,Hillsdale, MI 49242

ARIZONA

   3200 E. Camelback Road, Suite 105,Phoenix, AZ 85018

TEXAS

   3200 Long Prairie Road, Suite A,Flower Mound, TX 75022

MICHIGAN

   32300 Northwestern Highway, Suite 125,Farmington Hills, MI 48334

MICHIGAN

   327 W. Main Street,Ionia, MI 48846

 

15



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

UTAH

   330 East 400 South,Salt Lake City, UT 84111

TEXAS

   3301 Eldorado Parkway, Suite 100,McKinney, TX 75070

INDIANA

   3394 Willowcreek Road,Portage, IN 46383

FLORIDA

   3410 Henderson Boulevard #200,Tampa, FL 33609

FLORIDA

   3431 Henderson Boulevard,Tampa, FL 33609

MICHIGAN

   3490 Belle Chase, Suite 140,Lansing, MI 48910

NEW YORK

   351 South Warren Street, Suite 500,Syracuse, NY 13202

TEXAS

   3516 Preston Road, Suite 100,Plano, TX 75093

OHIO

   3578 Fishinger Boulevard,Hilliard, OH 43026

MICHIGAN

   3597 Henry Street, Suite 100,Muskegon, MI 49441

INDIANA

   373 Meridian Park Lane, Suite D,Greenwood, IN 46142

ILLINOIS

   3759 W. 95th Street, Suite 1,Evergreen Park, IL 60805

ARIZONA

   3933 South McClintock Drive, Suite 505,Tempe, AZ 85282

MARYLAND

   401 East Pratt St.#800,Baltimore, MD 21202

OHIO

   4051 Whipple Avenue,Canton, OH 44718

OHIO

   409 East Monument Avenue, #204,Dayton, OH 45402

OHIO

   4100 Regent St., Suite B,Columbus, OH 43219

MICHIGAN

   4175 Parkway Place, Suite 104,Grandville, MI 49418

MICHIGAN

   420 Main Street,St. Joseph, MI 49085

MICHIGAN

   42400 Garfield Road, Suite B,Clinton Township, MI 48038

OHIO

   4511 Rockside Road, #220,Independence, OH 44131

TEXAS

   4650 Ratliff Lane,Addison, TX 75001

ILLINOIS

   4849 West 167th Street, Suite 101,Oakforest, IL 60462

MICHIGAN

   490 Century Lane,Holland, MI 49423

OHIO

   50 South Main Street, #705,Akron, OH 44308

CALIFORNIA

   520 N. Central Avenue,Glendale, CA 91203

CALIFORNIA

   525 B Street, 15th Floor,San Diego, CA 92101

OHIO

   570 Polaris Parkway, Suite 140,Westerville, OH 43082

TEXAS

   5950 Berkshire Lane, Suite 125,Dallas, TX 75225

ARIZONA

   6197 South Rural Rd., Suite 103,Tempe, AZ 85283

MICHIGAN

   6230 Orchard Lake Road, Suite 110,West Bloomfield, MI 48322

MICHIGAN

   6301 M-68,Indian River, MI 49749

MICHIGAN

   6452 Millennium Drive, Suite 140,Lansing, MI 48917

INDIANA

   650 Girls School Road #A-10,Indianapolis, IN 43240

ILLINOIS

   6616 W. Sermak, Berwyn, IL 60402

ARIZONA

   6909 E. Greenway Parkway, Suite 120,Scottsdale, AZ 85254

UTAH

   7090 South Union Park Ave., #410,Midvale, UT 84047

MICHIGAN

   721 East Main Street,Niles, MI 49120

OHIO

   7240 Muirfield Drive,Dublin, OH 43017

ILLINOIS

   750 Essington Road,Joliet, IL 60435

TEXAS

   7517 Campbell Road, Suite 404,Dallas, TX 75248

MICHIGAN

   830 West Lake Lansing Road, Suite 200,East Lansing, MI 48823

OHIO

   8351 North High Street, Suite 150,Columbus, OH 43235

INDIANA

   8356 Keystone Crossing #102,Indianapolis, IN 43240

FLORIDA

   9015 Town Center Parkway, Suite 102,Lakewood Ranch, FL 34202

 

16



--------------------------------------------------------------------------------

State

--------------------------------------------------------------------------------

  

Physical Addresses

--------------------------------------------------------------------------------

ARIZONA

   91 N. Val Vista Drive, Suite 101,Gilbert, AZ 85234

MICHIGAN

   950 Taylor Ave., Suite 150,Grand Haven, MI 49417

INDIANA

   One Indiana Square, Suite 1640,Indianapolis, IN 46204

WASHINGTON. DC

   One Lafayette Centre 1120 20th St., NW. Ste 725 S.,Washington DC 20036

ILLINOIS

   One Parkview Plaza, Suite 650,Oakbrook Terrace, IL 60181

INDIANA

   One Professional Center, Suite 215,Crown Point, IN 46307

MICHIGAN

   Southpoint Mall 1089 South U.S. 27, #19A,St. Johns, MI 48879

ARIZONA

   2451 East Baseline, Suite 440, Gilbert, AZ 85234

ARIZONA

   2600 North Central Ave., Suite 1900,Phoenix, AZ 85004

CALIFORNIA

   3355 Michelson Dr., Suite 300,Irvine, CA 92612

TEXAS

   1801 Lakepointe Dr., Suite 111,Lewisville, TX 75057

MICHIGAN

   1591 Galbraith Avenue,Grand Rapids, MI 49546

CALIFORNIA

   3355 Michelson Dr., Suite 300,Irvine, CA 92612

FLORIDA

   2075 Centre Pointe Boulevard,Tallahassee, FL 32308

CONNECTICUT

   185 Asylum Street, Cityplace II, 10th Floor,Hartford, CT 06103

COLORADO

   5995 Greenwood Plaza Blvd., Suite 110,Greenwood Village, CO 80111

COLORADO

   950 South Cherry St., Suite 1200,Denver, CO 80246

CALIFORNIA

   3 First American Way,Santa Ana, CA 92707

CALIFORNIA

   1855 Gateway Blvd., Suite 360,Concord, CA 94520

CALIFORNIA

   3 First American Way, Santa Ana, CA 92707

MISSOURI

   1600 South Brentwood, Suite 220,St. Louis, MO 63144

MINNESOTA

   7777 Washington Avenue South, Edina, MN 55439

MASSACHUSETTS

   The Prudential Center,101 Huntington Ave., 13th Floor,Boston, MA 02199

ILLINOIS

   27775 Diehl Road,Warrenville, IL 60555

IDAHO

   7311 Potomac Drive,Boise, ID 83704

IDAHO

   195 South Broadway,Blackfoot, ID 83221

GEORGIA

   5775 Glenridge Dr., Suite A-210,Atlanta, GA 30328

UTAH

   330 East 400 South,Salt Lake City, UT 84111

OREGON

   1700 S.W. Fourth Ave., Suite 102, Portland, OR 97201

OHIO

   Eaton Center Building, 1111 Superior Ave., Suite 700,Cleveland, OH 44114

NEW YORK

   333 Earle Ovington Blvd., Suite 300,Uniondale, NY 11553

NEW MEXICO

   2601 Louisiana Boulevard, N.E., Albuquerque, NM 87110

NEVADA

   3760 Pecos McLeod Interconnect, Suite 7, Las Vegas, NV 89121

WISCONSIN

   3330 University Ave., Second Floor, Madison, WI 53705

WASHINGTON

   2101 Fourth Ave., Suite 800, Seattle, WA 98121

VIRGINIA

   9990 Lee Hwy., Suite 550,Fairfax, VA 22030

 

17



--------------------------------------------------------------------------------

ANNEX B

TO

SCHEDULE NO. 1

DATED THIS 29th DAY OF DECEMBER, 2004

TO MASTER LEASE FINANCING AGREEMENT DATED AS OF DECEMBER 29, 2004

 

BILL OF SALE

 

KNOW ALL MEN BY THESE PRESENTS: FIRST AMERICAN TITLE INSURANCE COMPANY
(“Seller”), for and in consideration of the sum of One Dollar ($1) and other
good and valuable consideration, provided by GENERAL ELECTRIC CAPITAL
CORPORATION, FOR ITSELF AND AS AGENT FOR CERTAIN PARTICIPANTS (“Buyer”), with
offices at 401 Merritt Seven, Suite 23, Norwalk, Connecticut 06851-1177, the
receipt of which is hereby acknowledged, does hereby sell, assign, transfer, set
over and convey to Buyer the equipment (the “Equipment”) leased under Schedule
No. 1 dated as of December 29, 2004, between Seller and Buyer, executed pursuant
to the Master Lease Financing Agreement dated as of December 29, 2004 (the
“Master Lease Financing Agreement”), between Seller and Buyer. Capitalized terms
used herein without definition shall have the meaning given them in the Master
Lease Financing Agreement.

 

Buyer and Seller agree and acknowledge that the sale and conveyance contemplated
hereby is solely for the purpose of granting to Buyer a security interest in the
Equipment. All Equipment in which an interest is conveyed hereby shall remain in
the possession of Seller or its Affiliates pursuant to the Lease and legal title
shall remain with Seller.

 

Buyer is purchasing the Equipment described above in reliance upon its personal
inspection and knowledge of the Equipment and in an “AS-IS, WHERE-IS”,
condition.

 

SELLER MAKES NO WARRANTIES, EXPRESS OR IMPLIED, OF ANY KIND OR NATURE EXCEPT
THAT (1) SELLER HAS GOOD TITLE TO THE EQUIPMENT, FREE AND CLEAR OF ALL LIENS,
CLAIMS AND ENCUMBRANCES, (2) BUYER WILL ACQUIRE ITS INTEREST IN THE EQUIPMENT
FREE FROM ALL LIENS, CLAIMS AND ENCUMBRANCES, AND (3) SELLER HAS THE RIGHT TO
SELL AND CONVEY THE EQUIPMENT. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
SELLER MAKES NO WARRANTIES WITH RESPECT TO THE QUALITY, CONTENT, CONDITION,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE EQUIPMENT AND NO
WARRANTIES AGAINST PATENT INFRINGEMENT OR THE LIKE.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and Seller have executed this Bill of Sale this
             day of                     , 200    .

 

BUYER:   SELLER: GENERAL ELECTRIC CAPITAL CORPORATION,   FIRST AMERICAN TITLE
INSURANCE FOR ITSELF AND AS AGENT FOR CERTAIN   COMPANY PARTICIPANTS         By:
 

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

ANNEX C

TO

SCHEDULE NO. 1

DATED THIS 29th DAY OF DECEMBER, 2004

TO MASTER LEASE FINANCING AGREEMENT DATED AS OF DECEMBER 29, 2004

 

CERTIFICATE OF ACCEPTANCE

 

To:    General Electric Capital Corporation,      for Itself and as Agent for
Certain Participants

 

Pursuant to the provisions of the above Schedule and Master Lease Financing
Agreement (collectively, the “Lease”), Lessee hereby certifies and warrants that
(a) all Equipment listed in the related Bill of Sale or invoice is in good
condition and appearance, installed (if applicable), at the Equipment Location
specified in Annex A to the Schedule, and in good working order (ordinary wear
and tear excepted); and (b) Lessee accepts the Equipment for all purposes of the
Lease and all attendant documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; and (ii) the representations and warranties made by
Lessee pursuant to or under the Lease are true and correct on the date hereof.

 

 

--------------------------------------------------------------------------------

Lessee’s Authorized Representative

 

Dated:                              , 200    



--------------------------------------------------------------------------------

ANNEX D

TO

SCHEDULE NO. 1

DATED THIS 29th DAY OF DECEMBER, 2004

TO MASTER LEASE FINANCING AGREEMENT DATED AS OF DECEMBER 29, 2004

 

RETURN PROVISIONS: Upon the expiration or any termination of the Term of this
Schedule provided that Lessee has elected not to exercise its extension option
or its purchase option pursuant to Section 9 of the Lease, Lessee shall, at its
expense:

 

(A) Properly remove all Lessee or Affiliate installed markings which are not
necessary for the operation, maintenance or repair of the Equipment.

 

(B) Ensure all Equipment and equipment operations conform to all applicable
local, state, and federal laws, health and safety guidelines.

 

(C) The Equipment shall be redelivered with all component parts in good
operating condition. All components must meet or exceed the manufacturer’s
minimum recommended specifications unless otherwise specified.

 

(D) Upon sale of the Equipment to a third party, provide transportation to any
locations anywhere in the world selected by Lessor.

 

(E) Obtain and pay for a policy of transit insurance for the redelivery period
in an amount equal to the replacement value of the Equipment and the Lessor
shall be named as the loss payee on all such policies of insurance.

 

(F) Be responsible for the cost of all repairs, alterations, inspections,
appraisals, storage charges, insurance costs, demonstration costs, and other
related costs necessary to place the Equipment in such condition as to be in
complete compliance with this Lease.

 

(G) Lessor has the right to attempt resale of the Equipment from the Equipment
Locations with the Lessee’s full cooperation and assistance, for a period of one
hundred twenty (120) days from Lease expiration. During this period, the
Equipment must remain operational with the necessary electrical power to
maintain and demonstrate the Equipment to any potential buyer.

 

(H) Lessor at its sole discretion may, from time to time, inspect the Equipment
at the Lessee’s sole expense. If any discrepancies are found as they pertain to
the general condition of the Equipment, Lessor will communicate these
discrepancies to the Lessee in writing. Lessee shall have thirty (30) days to
rectify these discrepancies. Lessee shall pay all expenses for the reinspection
by the Lessor appointed expert, if corrective measures are required.

 

(I) The Equipment shall be free from all Contaminants and otherwise fully in
compliance with all Environmental Laws.

 

In addition, with respect to all computer and computer-related equipment:

 

(1) At least one hundred twenty (120) days and not more than one hundred fifty
(150) days prior to expiration of the Lease, provide to Lessor a detailed
inventory of all primary components of the Equipment. The inventory should
include, but not be limited to, a listing of model and serial numbers for all
primary components comprising the Equipment (i.e. laptops, processors, and
monitors).

 

(2) At least ninety (90) days prior to expiration of the Lease, cause
manufacturer’s representative, qualified equipment maintenance provider, or
in-house computer support expert (acceptable to the Lessor), to perform a
comprehensive test of the hardware and operating system of the Equipment; and if
during such inspection, examination and test, the authorized inspector finds
either the



--------------------------------------------------------------------------------

hardware or operating system of the Equipment not operating within the
manufacturer’s specifications, then Lessee shall repair or replace such
defective material and, after corrective measures are completed, Lessee will
provide for a follow-up inspection of the Equipment by the authorized inspector.

 

(3) Provide for a comprehensive report which certifies that the Equipment has
been properly inspected, examined and tested and that the hardware and operating
system are operating within the manufacturer’s specifications.

 

(4) At Lease termination or upon receiving reasonable notice from Lessor,
provide or cause the vendor(s), manufacturer(s), maintenance providers, or
in-house computer personnel to provide to Lessor the following documents: (1)
one set of service manuals and operating manuals including replacements and/or
additions thereto, such that all documentation is completely up-to-date; (2) one
set of documents, detailing maintenance records, and other technical data
concerning the set-up and operation of the Equipment, including replacements
and/or additions thereto, such that all documentation is completely up-to-date.

 

(5) Provide for the deinstallation, packing, transporting and certifying of the
Equipment to include, but not limited to, the following: (1) the manufacturer’s
representative, maintenance provider, or in-house computer support personnel
shall de-install all Equipment (including all wire, cable and mounting hardware)
in accordance with the specifications of the manufacturer; (2) the Equipment
shall be packed properly and in accordance to the manufacturer’s
recommendations; (3) Lessee shall transport the Equipment via a mode of
transportation reasonably selected by Lessor and in a manner consistent with the
manufacturer’s recommendations and practices; and (4) Lessee shall obtain and
pay for a policy of transit insurance for the redelivery period in an amount
equal to the replacement value of the Equipment and Lessor shall be named as the
loss payee on all such policies of insurance.

 

(6) At the request of Lessor, provide safe, secure storage for the Equipment for
one hundred twenty (120) days after expiration or earlier termination of the
Lease at an accessible location satisfactory to Lessor.

 

In addition, with respect to all furniture and equipment (other than computers
or computer-related equipment):

 

(7) At least ninety (90) days and not more than one hundred twenty (120) days
prior to the termination of the Lease: (1) ensure Equipment has been maintained
and is operating within the manufacturer’s specifications; (2) cause
manufacturer’s representative, or other qualified maintenance provider
(including inhouse personnel), acceptable to Lessor, to perform a physical
inspection and test all of the components and capabilities of the Equipment and
provide a full inspection report to Lessor, and that there should be no missing
screws, bolts, fasteners, etc.; the furniture will be free of all large
scratches, marks, gouges, dents, discoloration or stains; all drawers, runners
and locks will be in good working condition, will include keys; and there shall
be no evidence of extreme use or overloading, i.e. bowed or sagging shelves; and
(3) if during such inspection the Equipment is found not to be in compliance
with the above, then Lessee shall remedy them per the Lease and provide a
follow-up inspection to verify the Equipment meets the return provisions.

 

(8) Upon lease termination, Lessee shall (1) have the manufacturer’s
representative, or other person (including inhouse personnel) acceptable to
Lessor, de-install all Equipment including all wire, cable and mounting
hardware; (2) if applicable, ensure all necessary permits and labor are obtained
to deliver the Equipment; (3) the Equipment shall be packed properly and in
accordance with the manufacturer’s recommendations; (4) the Lessee shall provide
for the transportation of the Equipment via a mode of transportation reasonably
selected by Lessor and, in a manner consistent with the manufacturer’s
recommendations and practices, to any locations within the continental United
States as Lessor shall direct; and shall have the Equipment unloaded at such
locations; (5) at Lessor’s choice, either (a) allow Lessor, at Lessor’s expense,
and provided Lessor has provided reasonable notice to Lessee, to arrange for an
on-site auction of the Equipment which will be conducted in a manner that will
not interfere with the Lessee’s business operations, or (b) Lessee shall provide
free safe storage for the Equipment for a period not to exceed one hundred
twenty (120) days from the Lease expiration.

 

2



--------------------------------------------------------------------------------

ANNEX E

TO

SCHEDULE NO. 1

DATED THIS 29th DAY OF DECEMBER, 2004

TO MASTER LEASE FINANCING AGREEMENT DATED AS OF DECEMBER 29, 2004

 

FINANCIAL TERMS: The financial terms applicable with respect to this Schedule
are as follows:

 

  1. Capitalized Lessor’s Cost: $68,000,000.

 

  2. Basic Term: eight (8) quarters.

 

  3. Basic Term Commencement Date: December 29, 2004.

 

  4. Last Delivery Date: December 31, 2004.

 

  5. Lease Balance: $68,000,000 (provided, however, that the Lease Balance shall
be adjusted in accordance with the provisions of Section 7(b) of the Agreement,
and shall be reduced from time to time by the amount of each Principal Component
actually paid by Lessee hereunder; provided, further that the Lease Balance
shall not be reduced solely as a result of a rejection of the Agreement in the
event of the bankruptcy of Lessee).

 

  6. Lessee Federal Employer Identification Number: 95-2566122

 

  7. Lessee Organizational Number: C0553525

 

  8. Lessee’s “location” (as such term is used in Article 9 of the UCC):
California.

 

RENT: The Rent applicable with respect to this Schedule is as follows:

 

Commencing on the last day of the initial Rent Payment Period, and on the last
day of each successive Rent Payment Period during the Term (each, a “Rent
Payment Date”), Lessee shall pay as rent (“Basic Term Rent”) quarterly
installments of principal and interest, in arrears, in the amount of the sum of
the Principal Component and the Interest Component. As used herein, “Rent
Payment Period” shall mean the period from and including the date on which
Lessee executes the Certificate of Acceptance with respect to the Equipment
described on this Schedule, to but excluding the 29th day of the third calendar
month thereafter, and the period from and including the 29th day of each
successive third calendar month thereafter through but excluding the 29th day of
the next succeeding third calendar month thereafter (provided, however, that the
final Rent Payment Period shall commence on (and include) the last day of the
Rent Payment Period immediately preceding the final Rent Payment Period and end
on (but exclude) the final Rent Payment Date). As used herein, “Principal
Component” as to any Rent Payment Date shall mean the amount specified on
Exhibit No. 2 to this Annex E. As used herein, “Interest Component” as to any
Rent Payment Date shall mean the sum of the Daily Interest for each day in the
related Rent Payment Period as specified on Exhibit No. 2 to this Annex E. The
Rent may not be prepaid.

 

LEASE BALANCE, MAXIMUM LESSEE RISK AMOUNT AND MAXIMUM LESSOR RISK AMOUNT: The
Lease Balance, Maximum Lessee Risk Amount and Maximum Lessor Risk Amount with
respect to the Equipment described on this Schedule are as follows:

 

End of Quarter

--------------------------------------------------------------------------------

   Lease Balance


--------------------------------------------------------------------------------

  

Maximum

Lessee Risk Amount

--------------------------------------------------------------------------------

  

Maximum

Lessor Risk Amount

--------------------------------------------------------------------------------

8

   62.2552    50.6049    11.6503

12

   41.7237    35.2908    6.4329

16

   20.0000    15.6774    4.3226

 

expressed as a percent of the Capitalized Lessor’s Cost of the Equipment. If
Lessee exercises the option pursuant to Section 9(c) of the Agreement, the Lease
Balance shall be reduced by the amount received by Lessor pursuant to clause (i)
of Section 9(c) of the Agreement. Reductions shall be effective as of the date
such payments are received by Lessor as provided in Section 2(b) of the
Agreement and applied on the relevant Rent Payment Date.



--------------------------------------------------------------------------------

EXHIBIT NO. 1 TO ANNEX E

 

Daily Interest                =        Lease Balance x (Interest Rate/360)
Interest Rate    =    5.684 percent per annum



--------------------------------------------------------------------------------

EXHIBIT NO. 2 TO ANNEX E

 

Rent Payment

--------------------------------------------------------------------------------

  

Starting

Balance

--------------------------------------------------------------------------------

  

Total

Payment

--------------------------------------------------------------------------------

   Interest
Component


--------------------------------------------------------------------------------

   Principal
Component


--------------------------------------------------------------------------------

3/29/05

   $ 68,000,000.00    $ 4,018,398.99    $ 966,280.00    $ 3,052,118.99

6/29/05

   $ 64,947,881.01    $ 4,018,398.99    $ 922,909.39    $ 3,095,489.61

9/29/05

   $ 61,852,391.40    $ 4,018,398.99    $ 878,922.48    $ 3,139,476.51

12/29/05

   $ 58,712,914.89    $ 4,018,398.99    $ 834,310.52    $ 3,184,088.47

3/29/06

   $ 55,528,826.41    $ 4,018,398.99    $ 789,064.62    $ 3,229,334.37

6/29/06

   $ 52,299,492.04    $ 4,018,398.99    $ 743,175.78    $ 3,275,223.21

9/29/06

   $ 49,024,268.83    $ 4,018,398.99    $ 696,634.86    $ 3,321,764.13

12/29/06

   $ 45,702,504.70    $ 4,018,398.99    $ 649,432.59    $ 3,368,966.40

3/29/07

   $ 42,333,538.29    $ 4,018,398.99    $ 601,559.58    $ 3,416,839.42

6/29/07

   $ 38,916,698.88    $ 4,018,398.99    $ 553,006.29    $ 3,465,392.70

9/29/07

   $ 35,451,306.18    $ 4,018,398.99    $ 503,763.06    $ 3,514,635.93

12/29/07

   $ 31,936,670.24    $ 4,018,398.99    $ 453,820.08    $ 3,564,578.91

3/29/08

   $ 28,372,091.33    $ 4,018,398.99    $ 403,167.42    $ 3,615,231.58

6/29/08

   $ 24,756,859.76    $ 4,018,398.99    $ 351,794.98    $ 3,666,604.02

9/29/08

   $ 21,090,255.74    $ 4,018,398.99    $ 299,692.53    $ 3,718,706.46

12/29/08

   $ 17,371,549.28    $ 4,018,398.99    $ 246,849.72    $ 3,771,549.28



--------------------------------------------------------------------------------

ANNEX F

TO

SCHEDULE NO. 1

DATED THIS 29th DAY OF DECEMBER, 2004

TO MASTER LEASE FINANCING AGREEMENT DATED AS OF DECEMBER 29, 2004

 

ESTOPPEL/WAIVER AGREEMENT

 

                    , 200  

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Gentlemen/Ladies:

 

General Electric Capital Corporation, for Itself and as Agent for Certain
Participants, and their successors and assigns (“Lessor”), has entered into, or
is about to enter into, a lease (the “Lease”) with First American Title
Insurance Company (“Lessee”), pursuant to which Lessee has leased or will lease
from Lessor certain personal property (such property, together with any
replacements thereof, being referred to as the “Personal Property”). Some or all
of the Personal Property is, or will be, located at certain premises described
on Annex A (the “Premises”). This letter is being sent to you because of your
interest in the Premises.

 

By your signature below, you hereby agree (and we shall rely on your agreement)
that: (i) the Personal Property is, and shall remain, personal property
regardless of the method by which it may be, or become, affixed to the Premises;
(ii) your interest in the Personal Property and any proceeds thereof (including,
without limitation, proceeds of any insurance therefor) shall be, and remain,
subject to the interest of Lessor and its assigns (until and unless Lessor shall
formally release or transfer its interest in the Personal Property to Lessee);
(iii) Lessor, and its assigns, and their respective employees and agents, shall
have the right with prior notice, from time to time, to enter the Premises for
the purpose of inspecting the Personal Property; and (iv) Lessor, and its
assigns, and their respective employees and agents, shall have the right, upon
any default by Lessee under the Lease, to enter the Premises and to remove the
Personal Property from the Premises. Lessor agrees to reimburse you for any
damages actually caused to the Premises by Lessor, or its employees or agents,
during any such removal. These agreements shall be binding upon, and shall inure
to the benefit of, any successors and assigns of the parties hereto.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

We appreciate your cooperation in this matter of mutual interest.

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, FOR ITSELF AND AS AGENT FOR CERTAIN
PARTICIPANTS By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

AGREED TO AND ACCEPTED BY: By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:                     , 200  

 

  ¨ Mortgagee

  ¨ Landlord

  ¨ Realty Manager

 

2



--------------------------------------------------------------------------------

EQUIPMENT SCHEDULE

 

SCHEDULE NO. 2

DATED THIS 29TH DAY OF DECEMBER, 2004

TO MASTER LEASE FINANCING AGREEMENT DATED AS OF DECEMBER 29, 2004

 

Lessor & Mailing Address:   Lessee & Mailing Address: GENERAL ELECTRIC CAPITAL
CORPORATION,   FIRST AMERICAN TITLE INSURANCE FOR ITSELF AND AS AGENT FOR
CERTAIN   COMPANY PARTICIPANTS   1 First American Way 401 Merritt Seven   Santa
Ana, California 92707 Suite 23     Norwalk, Connecticut 06851-1177    

 

This Equipment Schedule is executed pursuant to, and incorporates by reference
the terms and conditions of, and capitalized terms not defined herein shall have
the meanings assigned to them in, the Master Lease Financing Agreement
identified above (“Agreement”; said Agreement and this Equipment Schedule being
collectively referred to as “Lease”). This Equipment Schedule, incorporating by
reference the Agreement, constitutes a separate instrument of lease.

 

A. Equipment.

 

Pursuant to the terms of the Agreement, Lessor agrees to acquire and lease to
Lessee the Equipment listed on Annex A attached hereto and made a part hereof.

 

B. Financial Terms.

 

The financial terms of this Schedule are specified on Annex E attached hereto
and made a part hereof.

 

C. Insurance.

 

  1. Public Liability: $10,000,000, total liability per occurrence.

 

  2. Casualty and Property Damage: An amount equal to the higher of the Lease
Balance or the full replacement cost of the Equipment.

 

This Schedule is not binding or effective with respect to the Agreement or
Equipment until executed on behalf of Lessor and Lessee by authorized
representatives of Lessor and Lessee, respectively.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:   LESSEE:

GENERAL ELECTRIC CAPITAL CORPORATION,

FOR ITSELF AND AS AGENT FOR CERTAIN

COMPANY PARTICIPANTS

  FIRST AMERICAN TITLE INSURANCE COMPANY By:  

/s/ Peter DiBiasi

--------------------------------------------------------------------------------

  By:  

/s/ William G. Ergas

--------------------------------------------------------------------------------

Name:   Peter DiBiasi   Name:   William G. Ergas Title:   Duly Authorized
Signatory   Title:   VP/Treasurer         Attest:             By:  

/s/ Max O. Valdes

--------------------------------------------------------------------------------

        Name:   Max O. Valdes         Title:   VP/Chief Accounting Officer

 

2



--------------------------------------------------------------------------------

ANNEX A

TO

SCHEDULE NO. 2

DATED THIS 29TH DAY OF DECEMBER, 2004

TO MASTER LEASE FINANCING AGREEMENT DATED AS OF DECEMBER 29, 2004

 

DESCRIPTION OF EQUIPMENT

 

FAST software, more fully described as follows:

 

Features and Functionalities

 

The FAST software application includes several features and functionalities that
significantly streamline the data entry, file processing and document
preparation of the title and escrow processes.

 

Data Entry

 

  •   FAST offers one working file for both title and escrow eliminating
redundant data entry.

 

  •   Unlimited data entry fields.

 

  •   Paperless work environment support.

 

  •   Auto numbered file entry eliminating the need for manual log books.

 

  •   File numbers may be reserved if a block of order numbers are needed.

 

  •   Manual file numbering option is available.

 

  •   File copying feature allows file to file copying, master file copying,
subdivision base file copying, and document copying.

 

  •   Selected file processes and user activity can be tracked in a non-editable
format.

 

  •   Centralized file notes are available and can be used, viewed, or entered
by all employees associated to a file.

 

  •   Customer’s preferred contact is stored in the address book and will
populate the order when selected.

 

File Process

 

  •   All information entered for prior file processing populates disbursement
information, checks, and reference fields where appropriate.

 

  •   HUD & Settlement Statement can accommodate unlimited charges.

 

  •   Charge field descriptions can be auto populated by system set up to
alleviate manual input.

 

  •   HUD, HUD1-A, Settlement Statements and Disbursement Statements available,
formats include buyer only, borrower only, seller only, or combined statements.

 

  •   HUD is RESPA compliant and helps to ensure lenders of compliance.

 

  •   Calculates estimated and expected New Loan funding amount.

 

  •   Hold Funds screen captures amounts, dates, and instructions for managing
funds post closing. Alerts are automatically generated when conditions for
release are met.



--------------------------------------------------------------------------------

  •   Automatic calculations of transfer taxes upon file creation are updated if
file criteria should change.

 

  •   Option for checks to the County Recorder and taxing authorities to be
created automatically.

 

  •   Automatic invoicing is available for all parties associated to the file.

 

Workflow and task management

 

  •   Task management at a glance is available on a personal level or file
level.

 

  •   Task templates are generated based on transactional criteria including:
transaction type, property type, service type, and type of product being issued.

 

  •   Alerts can be configured for tasks with upcoming due dates or for tasks
that are over due.

 

  •   Alert criteria can be established at a regional, office, or file level.

 

  •   Ability to assign tasks to an individual or group.

 

  •   Status of assigned tasks is readily accessible on each file.

 

  •   Immediate notification possible for task completion or follow up needed.

 

  •   Customers can view the status of tasks in their files via web-based tools.

 

Document preparation

 

  •   Documents are designed to pull information already entered into the file
and auto fill data fields without user intervention.

 

  •   Document templates populate files based on extensive filter criteria. Only
documents that should apply to the file will display in the document repository.

 

  •   Phrases or text within a document template can be conditioned to appear or
disappear based on file conditions making document creation more intuitive.

 

  •   Phrases or text that is mandatory can be set up with a ‘required’ flag and
cannot be deleted by users on the file level.

 

  •   Custom document packages can be created and made available for users.

 

  •   All documents can be previewed, printed, faxed or emailed directly from
the application.

 

  •   Documents can be posted to other online applications for customers to view
or print.

 

Financial transactions

 

  •   Entering settlement information also creates disbursements with all
necessary information.

 

  •   The system can generate a wire or a check for each disbursement.

 

  •   Wire requests can be printed, faxed or emailed to the desired department.

 

  •   Disbursement amounts are available to split between parties as needed.

 

  •   Fee transfers can be used to eliminate the need for cutting a check to pay
internal fees.

 

  •   Check and receipt numbers are tracked by FAST making manual logs no longer
necessary.

 

  •   Disbursement and deposit history is viewable within each file.

 

2



--------------------------------------------------------------------------------

Interfaces

 

  •   Interfaces to trust accounting and accounts receivable applications.

 

  •   Interfaces to legal description database and FAST Search for title
information.

 

  •   Two different online customer transaction management systems interface to
FAST, allowing customers to open orders, view the status of orders, and interact
with their documents.

 

Miscellaneous

 

  •   Captures multiple underwriter data allowing remittance reporting and
document preparation with correct data.

 

  •   Built in imaging functionality

 

  •   Files can be shared in multiple locations giving the opportunity to
centralize file processes.

 

  •   Automatic archiving of file data; easily retrievable at any time.

 

  •   Custom reports can be designed and written.

 

  •   Online help and training information is built into the application.

 

Architecture

 

FAST is a three-tiered intranet web-based application that services FAST users
across a WAN (Wide Area Network) infrastructure. The basic underlying
architecture used is Microsoft’s Distributed Internet Architecture (DNA) that
was introduced in 1998. It is currently being converted to .Net technology. DNA
is a three-tiered architecture where the client tier is Internet Explorer (IE)
with Dynamic Hypertext Markup Language (DHTML), middle tier using Internet
Information Server (IIS) with Active Server Pages (ASP) and Component Objects
(COM) and the data tier using Microsoft SQL Server.

 

FAST further divides the middle tier into three sub-tiers; 1 - Web Application
Server tier using IIS, 2 - Document Delivery Server tier for document rendering,
3 - Interface Server tier for providing access to other First American systems.
The divided middle tier architecture provides the scalability required for a
system such as FAST. With this architecture, FAST can be load balanced across
many servers within each of the sub-tiers or the entire application can operate
within a single Windows 2000 desktop.

 

FAST is sub-divided into following logical tiers:

 

IE Client Tier

 

This tier runs on a user’s Windows 2000 desktop using Microsoft Internet
Explorer. FAST screens are rendered using HTML pages where custom components are
automatically downloaded to manage client side processing logic. These
components are as follows:

 

  •   Client side Business Object Manager (CBOM) 1 and 2, which are Java applets
that provide proxy interface to the middle-tier business objects.

 

  •   JScript files provide client side data validation, screen controls,
dynamic screen rendering, etc, by interacting with the CBOM proxy business
objects and IE’s Document Object Model (DOM).

 

  •   PrintManager is a VeriSign signed ActiveX component that allows access to
locally attached printers to provide printing of FAST generated documents.

 

  •   Adobe Acrobat Reader provides previewing of FAST documents.

 

3



--------------------------------------------------------------------------------

Web / App Server Tier

 

This is a server side tier that runs on Windows 2000 Advance Server using IIS
(Microsoft Internet Information Server). IIS is designed to serve HTML and ASP
pages, JS (Jscript) files, IMG (image) files, CCS (Cascading Style Sheets) and
CAB files downloaded to the IE client tier. It also serves as a middle-tier
Application Server by using Windows 2000 Component Services (COM+). The business
tier processing logic (Business Object Components) runs in this process space.
The following is a list of components that reside in this space:

 

  •   Business Objects (BO) provide encapsulation of business logic and data.

 

  •   XMLMarshaller, XMLBroker and FAST ASP Framework components provide
framework support to the business objects’ interaction with the IE client tier
CBOMs.

 

  •   Data Access Layer (DAL) provides abstracted access between the BO layer
and FAST SQL server using ActiveX Data Objects (ADO).

 

  •   MSMQ (Microsoft Message Queuing Server) allows asynchronous interfacing
with Doc Delivery Servers and interoperation with other systems (i.e.
FastSearch, FastWeb, WinTrack).

 

  •   FAST Web-Services serve up FAST data to non-FAST systems. This is a recent
architectural addition that is currently used to provide data access to First
American Interactive FastWeb Client View system (see “Other Systems” section).
This architecture is currently being converted to Microsoft’s .NET technology.

 

Doc Delivery Server Tier

 

This server tier provides dynamic rendering of FAST documents. When a user
requests a document to be imaged, printed, e-mailed, faxed or previewed, the
request is dispatched to a Doc Delivery Server to bind user data with a FAST
user-defined document template. The binding of the data and the user-defined
template is done using Microsoft WinWord. The rendered document is then
“delivered” to the requested destination (client’s printer, FAST mail server,
FAST fax server or client’s Adobe Acrobat Reader for previewing). This process
uses the same set of Business Objects as used in Web App Server tier to retrieve
and resolve user data in a document.

 

SQL Server Database Tier

 

FAST uses Microsoft SQL 2000 RDBMS (Relational Database Management System). All
access to the FAST database is by use of stored-procedures. This approach
provides better performance and manageability over dynamic SQL commands since
stored procedures are compiled and can be performance tuned as necessary. The
FAST stored-procedures are grouped into the following four categories:

 

  •   “GetObject” type to retrieve a single data item (row).

 

  •   “GetObjects” type to retrieve one or more (collection of) data items.

 

  •   “SetObject” type to update data.

 

  •   “DeleteObject” type to delete a data item.

 

Other Systems (Interfaces Tier)

 

FAST interoperates with the following non-FAST First American systems:

 

  •   FastWeb interface allows First American customers the ability to enter
Title/Escrow orders and view status of these orders using the Internet.

 

  •   FastSearch provides title search data to FAST. The FAST interface system
retrieves the FastSearch data automatically as a background process upon
creation of a new order (if property info is available). The data retrieved from
FAST Search is both raw in the form of data and imaged documents.

 

  •   WinTrack is used by Lenders Advantage to process title orders. These
orders are transmitted to FAST, which is then used by Lenders Advantage for
closing process.

 

4



--------------------------------------------------------------------------------

  •   TrustNet provides Trust Accounting for FAST Escrow orders. This is a
one-way interface that supports the transmission of both the original and
adjusted trust accounting transactions.

 

  •   Datafaction is a general accounts receivable system for the First American
offices. This is a one-way interface that supports the transmission of invoiced
items to the Datafaction system.

 

5



--------------------------------------------------------------------------------

ANNEX B

TO

SCHEDULE NO. 2

DATED THIS 29TH DAY OF DECEMBER, 2004

TO MASTER LEASE FINANCING AGREEMENT DATED AS OF DECEMBER 29, 2004

 

BILL OF SALE

 

KNOW ALL MEN BY THESE PRESENTS: FIRST AMERICAN TITLE INSURANCE COMPANY
(“Seller”), for and in consideration of the sum of One Dollar ($1) and other
good and valuable consideration, provided by GENERAL ELECTRIC CAPITAL
CORPORATION, FOR ITSELF AND AS AGENT FOR CERTAIN PARTICIPANTS (“Buyer”), with
offices at 401 Merritt Seven, Suite 23, Norwalk, Connecticut 06851-1177, the
receipt of which is hereby acknowledged, does hereby sell, assign, transfer, set
over and convey to Buyer the software (the “Equipment”) leased under Schedule
No. 2 dated as of December 29, 2004, between Seller and Buyer, executed pursuant
to the Master Lease Financing Agreement dated as of December 29, 2004 (the
“Master Lease Financing Agreement”), between Seller and Buyer. Capitalized terms
used herein without definition shall have the meaning given them in the Master
Lease Financing Agreement.

 

Buyer and Seller agree and acknowledge that the sale and conveyance contemplated
hereby is solely for the purpose of granting to Buyer a security interest in the
Equipment. All Equipment in which an interest is conveyed hereby shall remain in
the possession of Seller or its Affiliates pursuant to the Lease and legal title
shall remain with Seller.

 

Buyer is purchasing the Equipment described above in reliance upon its personal
inspection and knowledge of the Equipment and in an “AS-IS, WHERE-IS”,
condition.

 

SELLER MAKES NO WARRANTIES, EXPRESS OR IMPLIED, OF ANY KIND OR NATURE EXCEPT
THAT (1) SELLER HAS GOOD TITLE TO THE EQUIPMENT, FREE AND CLEAR OF ALL LIENS,
CLAIMS AND ENCUMBRANCES, (2) BUYER WILL ACQUIRE ITS INTEREST IN THE EQUIPMENT
FREE FROM ALL LIENS, CLAIMS AND ENCUMBRANCES, AND (3) SELLER HAS THE RIGHT TO
SELL AND CONVEY THE EQUIPMENT. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
SELLER MAKES NO WARRANTIES WITH RESPECT TO THE QUALITY, CONTENT, CONDITION,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE EQUIPMENT AND NO
WARRANTIES AGAINST PATENT INFRINGEMENT OR THE LIKE.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and Seller have executed this Bill of Sale this
             day of                     , 200    .

 

BUYER:           SELLER:     GENERAL ELECTRIC CAPITAL CORPORATION, FOR ITSELF
AND AS AGENT FOR CERTAIN COMPANY PARTICIPANTS       FIRST AMERICAN TITLE
INSURANCE COMPANY By:  

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

      Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

      Title:  

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

ANNEX C

TO

SCHEDULE NO. 2

DATED THIS 29TH DAY OF DECEMBER, 2004

TO MASTER LEASE FINANCING AGREEMENT DATED AS OF DECEMBER 29, 2004

 

CERTIFICATE OF ACCEPTANCE

 

To:   General Electric Capital Corporation,     for Itself and as Agent for
Certain Participants

 

Pursuant to the provisions of the above Schedule and Master Lease Financing
Agreement (collectively, the “Lease”), Lessee hereby certifies and warrants that
(a) all Equipment listed in the related Bill of Sale or invoice is in good
condition and appearance, installed (if applicable), at the Equipment Location
specified in Annex A to the Schedule, and in good working order (ordinary wear
and tear excepted); and (b) Lessee accepts the Equipment for all purposes of the
Lease and all attendant documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; and (ii) the representations and warranties made by
Lessee pursuant to or under the Lease are true and correct on the date hereof.

 

--------------------------------------------------------------------------------

Lessee’s Authorized Representative

 

Dated:                              , 200    



--------------------------------------------------------------------------------

ANNEX D

TO

SCHEDULE NO. 2

DATED THIS 29TH DAY OF DECEMBER, 2004

TO MASTER LEASE FINANCING AGREEMENT DATED AS OF DECEMBER 29, 2004

 

RETURN PROVISIONS: Upon the expiration or any termination of the Term of this
Schedule provided that Lessee has elected not to exercise its extension option
or its purchase option pursuant to Section 9 of the Lease, Lessee shall, at its
expense:

 

(A) Properly remove all Lessee or Affiliate installed markings which are not
necessary for the operation, maintenance or repair of the Equipment.

 

(B) Ensure all Equipment and equipment operations conform to all applicable
local, state, and federal laws, health and safety guidelines.

 

(C) The Equipment shall be redelivered with all component parts in good
operating condition. All components must meet or exceed the manufacturer’s
minimum recommended specifications unless otherwise specified.

 

(D) Upon sale of the Equipment to a third party, provide transportation to any
locations anywhere in the world selected by Lessor.

 

(E) Obtain and pay for a policy of transit insurance for the redelivery period
in an amount equal to the replacement value of the Equipment and the Lessor
shall be named as the loss payee on all such policies of insurance.

 

(F) Be responsible for the cost of all repairs, alterations, inspections,
appraisals, storage charges, insurance costs, demonstration costs, and other
related costs necessary to place the Equipment in such condition as to be in
complete compliance with this Lease.

 

(G) Lessor has the right to attempt resale of the Equipment from the Equipment
Locations with the Lessee’s full cooperation and assistance, for a period of one
hundred twenty (120) days from Lease expiration. During this period, the
Equipment must remain operational with the necessary electrical power to
maintain and demonstrate the Equipment to any potential buyer.

 

(H) Lessor at its sole discretion may, from time to time, inspect the Equipment
at the Lessee’s sole expense. If any discrepancies are found as they pertain to
the general condition of the Equipment, Lessor will communicate these
discrepancies to the Lessee in writing. Lessee shall have thirty (30) days to
rectify these discrepancies. Lessee shall pay all expenses for the reinspection
by the Lessor appointed expert, if corrective measures are required.

 

(I) The Equipment shall be free from all Contaminants and otherwise fully in
compliance with all Environmental Laws.

 

In addition, with respect to software:

 

(i) The “Equipment” shall include all software programs, software documentation,
software licenses, and any right to use licenses/agreements set forth in Annex A
to the Schedule. Lessee will no longer be allowed to use any of the software
programs which are covered under this Schedule, and Lessee will not be entitled
to re-license any of these software programs with the original vendors.

 

(ii) As least one hundred eighty (180) days prior to expiration of the Lease,
Lessee shall provide to Lessor a detailed inventory of all components of the
Equipment comprising software programs, software documentation, software
licenses, and any right to use licenses/agreements. The inventory



--------------------------------------------------------------------------------

would include, but not be limited to, a listing of manufacturer and vendor,
model number, version number, and serial/license numbers for all components
comprising the Equipment, and, upon specified request by/of Lessor a detailed
listing of all copies of the software (including locations) and related
documentation materials. Additionally, Lessee will provide to Lessor copies of
all original invoices and purchase orders for each purchased asset included on
Annex A to the Schedule, such that each purchased item included on Annex A to
the Schedule will have a corresponding purchase order and invoice. For any
internally generated and capitalized costs incurred and included on Annex A to
the Schedule (including capitalized labor), Lessee will provide to Lessor
documentation in form and substance acceptable to Lessor accounting for the
capitalized costs, including actual hours incurred, actual rates charged and
actual activities completed. If Lessee cannot provide such support detail for
any item described on Annex A to the Schedule, Lessee shall pay to Lessor a
replacement fee calculated as 100% of the replacement cost of each respective
item. The replacement fee will be determined by the Lessor, and shall be paid at
the time of return of such Equipment.

 

(iii) At least one hundred eighty (180) days prior to the expiration of the
Lease, upon written request of Lessor and during normal operating hours of
Lessee, Lessee shall make the Equipment and appropriate personnel available for
demonstrations and detailed operational inspections by perspective
purchasers/users.

 

(iv) Upon the termination of this Schedule, or upon receiving reasonable notice
from Lessor, Lessee shall provide to Lessor the following documents: (1) two
sets of service manuals and operating manuals including replacements and/or
additions thereto, such that all documentation is completely up-to-date; (2) two
sets of documents detailing equipment configuration, operating requirements,
maintenance records, and other technical data concerning the operation of the
Equipment, including replacements and /or additions thereto, such that all
documentation is completely up-to-date; (3) a listing of all passwords required
to access all password protected files and applications comprising the
Equipment.

 

(v) Lessee shall properly remove all Lessee installed markings (including Lessee
and affiliated company logos) that are not necessary for the installation,
maintenance or repair of the Equipment.

 

(vi) Lessee shall provide for the de-installation, packing, transporting and
certifying of the Equipment to include, but not limited to, the following: (1)
de-install all Equipment in accordance with the specifications of the
manufacturer(s) or vendor(s), as appropriate, and provide to Lessor written
confirmation that all Equipment has been completely removed; (2) each item of
Equipment will be returned with a certificate from each manufacture or vendor,
as appropriate, certifying that the Equipment was in good operating condition at
the time of de-installation; (3) six complete and installable electronic copies
of the Equipment shall be provided to Lessor on appropriate industry standard
media and in a form such that the Equipment can be immediately installed and
re-installed; and (4) two complete sets of installation instructions for the
Equipment.

 

(vii) Upon Lessor’s request, Lessee shall provide technical personnel to
supervise the installation of the Equipment at up to six (6) locations specified
by Lessor within the continental United States. Lessee shall provide technical
assistance related to the installation, operation, and maintenance of the
Equipment for a period of one hundred eighty (180) days following the successful
installation of the Equipment at each location specified above.

 

2



--------------------------------------------------------------------------------

ANNEX E

TO

SCHEDULE NO. 2

DATED THIS 29TH DAY OF DECEMBER, 2004

TO MASTER LEASE FINANCING AGREEMENT DATED AS OF DECEMBER 29, 2004

 

FINANCIAL TERMS: The financial terms applicable with respect to this Schedule
are as follows:

 

  1. Capitalized Lessor’s Cost: $54,000,000.

 

  2. Basic Term: eight (8) quarters.

 

  3. Basic Term Commencement Date: December 29, 2004.

 

  4. Last Delivery Date: December 31, 2004.

 

  5. Lease Balance: $54,000,000 (provided, however, that the Lease Balance shall
be adjusted in accordance with the provisions of Section 7(b) of the Agreement,
and shall be reduced from time to time by the amount of each Principal Component
actually paid by Lessee hereunder; provided, further that the Lease Balance
shall not be reduced solely as a result of a rejection of the Agreement in the
event of the bankruptcy of Lessee).

 

  6. Lessee Federal Employer Identification Number: 95-2566122

 

  7. Lessee Organizational Number: C0553525

 

  8. Lessee’s “location” (as such term is used in Article 9 of the UCC):
California.

 

RENT: The Rent applicable with respect to this Schedule is as follows:

 

Commencing on the last day of the initial Rent Payment Period, and on the last
day of each successive Rent Payment Period during the Term (each, a “Rent
Payment Date”), Lessee shall pay as rent (“Basic Term Rent”) quarterly
installments of principal and interest, in arrears, in the amount of the sum of
the Principal Component and the Interest Component. As used herein, “Rent
Payment Period” shall mean the period from and including the date on which
Lessee executes the Certificate of Acceptance with respect to the Equipment
described on this Schedule, to but excluding the 29th day of the third calendar
month thereafter, and the period from and including the 29th day of each
successive third calendar month thereafter through but excluding the 29th day of
the next succeeding third calendar month thereafter (provided, however, that the
final Rent Payment Period shall commence on (and include) the last day of the
Rent Payment Period immediately preceding the final Rent Payment Period and end
on (but exclude) the final Rent Payment Date). As used herein, “Principal
Component” as to any Rent Payment Date shall mean the amount specified on
Exhibit No. 2 to this Annex E. As used herein, “Interest Component” as to any
Rent Payment Date shall mean the sum of the Daily Interest for each day in the
related Rent Payment Period as specified on Exhibit No. 2 to this Annex E. The
Rent may not be prepaid.

 

LEASE BALANCE, MAXIMUM LESSEE RISK AMOUNT AND MAXIMUM LESSOR RISK AMOUNT: The
Lease Balance, Maximum Lessee Risk Amount and Maximum Lessor Risk Amount with
respect to the Equipment described on this Schedule are as follows:

 

End of Quarter

--------------------------------------------------------------------------------

   Lease Balance


--------------------------------------------------------------------------------

  

Maximum

Lessee Risk Amount

--------------------------------------------------------------------------------

  

Maximum

Lessor Risk Amount

--------------------------------------------------------------------------------

8

   62.2552    50.6049    11.6503

12

   41.7237    35.2908    6.4329

16

   20.0000    15.6774    4.3226

 

expressed as a percent of the Capitalized Lessor’s Cost of the Equipment. If
Lessee exercises the option pursuant to Section 9(c) of the Agreement, the Lease
Balance shall be reduced by the amount received by Lessor pursuant to clause (i)
of Section 9(c) of the Agreement. Reductions shall be effective as of the date
such payments are received by Lessor as provided in Section 2(b) of the
Agreement and applied on the relevant Rent Payment Date.



--------------------------------------------------------------------------------

EXHIBIT NO. 1 TO ANNEX E

 

Daily Interest

   =    Lease Balance x (Interest Rate/360)

Interest Rate

   =    5.684 percent per annum



--------------------------------------------------------------------------------

EXHIBIT NO. 2 TO ANNEX E

 

Rent Payment

--------------------------------------------------------------------------------

  

Starting

Balance

--------------------------------------------------------------------------------

  

Total

Payment

--------------------------------------------------------------------------------

  

Interest

Component

--------------------------------------------------------------------------------

  

Principal

Component

--------------------------------------------------------------------------------

3/29/05

   $ 54,000,000.00    $ 3,191,081.55    $ 767,340.00    $ 2,423,741.55

6/29/05

   $ 51,576,258.45    $ 3,191,081.55    $ 732,898.63    $ 2,458,182.92

9/29/05

   $ 49,118,075.52    $ 3,191,081.55    $ 697,967.85    $ 2,493,113.70

12/29/05

   $ 46,624,961.82    $ 3,191,081.55    $ 662,540.71    $ 2,528,540.85

3/29/06

   $ 44,096,420.98    $ 3,191,081.55    $ 626,610.14    $ 2,564,471.41

6/29/06

   $ 41,531,949.56    $ 3,191,081.55    $ 590,169.00    $ 2,600,912.55

9/29/06

   $ 38,931,037.01    $ 3,191,081.55    $ 553,210.04    $ 2,637,871.52

12/29/06

   $ 36,293,165.49    $ 3,191,081.55    $ 515,725.88    $ 2,675,355.67

3/29/07

   $ 33,617,809.82    $ 3,191,081.55    $ 477,709.08    $ 2,713,372.48

6/29/07

   $ 30,904,437.35    $ 3,191,081.55    $ 439,152.05    $ 2,751,929.50

9/29/07

   $ 28,152,507.85    $ 3,191,081.55    $ 400,047.14    $ 2,791,034.42

12/29/07

   $ 25,361,473.43    $ 3,191,081.55    $ 360,386.54    $ 2,830,695.02

3/29/08

   $ 22,530,778.41    $ 3,191,081.55    $ 320,162.36    $ 2,870,919.19

6/29/08

   $ 19,659,859.22    $ 3,191,081.55    $ 279,366.60    $ 2,911,714.95

9/29/08

   $ 16,748,144.26    $ 3,191,081.55    $ 237,991.13    $ 2,953,090.42

12/29/08

   $ 13,795,053.84    $ 3,191,081.55    $ 196,027.72    $ 2,995,053.84



--------------------------------------------------------------------------------

ANNEX F

TO

SCHEDULE NO. 2

DATED THIS 29TH DAY OF DECEMBER, 2004

TO MASTER LEASE FINANCING AGREEMENT DATED AS OF DECEMBER 29TH, 2004

 

ESTOPPEL/WAIVER AGREEMENT

 

            , 200    

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Gentlemen/Ladies:

 

General Electric Capital Corporation, for Itself and as Agent for Certain
Participants, and their successors and assigns (“Lessor”), has entered into, or
is about to enter into, a lease (the “Lease”) with First American Title
Insurance Company (“Lessee”), pursuant to which Lessee has leased or will lease
from Lessor certain personal property (such property, together with any
replacements thereof, being referred to as the “Personal Property”). Some or all
of the Personal Property is, or will be, located at certain premises described
on Annex A (the “Premises”). This letter is being sent to you because of your
interest in the Premises.

 

By your signature below, you hereby agree (and we shall rely on your agreement)
that: (i) the Personal Property is, and shall remain, personal property
regardless of the method by which it may be, or become, affixed to the Premises;
(ii) your interest in the Personal Property and any proceeds thereof (including,
without limitation, proceeds of any insurance therefor) shall be, and remain,
subject to the interest of Lessor and its assigns (until and unless Lessor shall
formally release or transfer its interest in the Personal Property to Lessee);
(iii) Lessor, and its assigns, and their respective employees and agents, shall
have the right with prior notice, from time to time, to enter the Premises for
the purpose of inspecting the Personal Property; and (iv) Lessor, and its
assigns, and their respective employees and agents, shall have the right, upon
any default by Lessee under the Lease, to enter the Premises and to remove the
Personal Property from the Premises. Lessor agrees to reimburse you for any
damages actually caused to the Premises by Lessor, or its employees or agents,
during any such removal. These agreements shall be binding upon, and shall inure
to the benefit of, any successors and assigns of the parties hereto.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

We appreciate your cooperation in this matter of mutual interest.

 

GENERAL ELECTRIC CAPITAL CORPORATION, FOR ITSELF

AND AS AGENT FOR CERTAIN PARTICIPANTS

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

AGREED TO AND ACCEPTED BY:

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

                    , 200    

 

  ¨ Mortgagee

  ¨ Landlord

  ¨ Realty Manager

 

2